    Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 1 of 278. PageID #: 34912



                              UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION



    IN RE NATIONAL PRESCRIPTION                                   MDL No. 2804
    OPIATE LITIGATION
    This document relates to:
    The County of Summit, Ohio, et al. v. Purdue                  Case No. 17-md-2804
    Pharma L.P., et al.
    Case No. 18-op-45090                                          Hon. Dan Aaron Polster




    ANSWER AND AFFIRMATIVE DEFENSES OF WATSON LABORATORIES, INC.,
     ACTAVIS LLC, AND ACTAVIS PHARMA, INC. f/k/a WATSON PHARMA, INC.

         Defendants Watson Laboratories, Inc., Actavis LLC, and Actavis Pharma, Inc. f/k/a

Watson Pharma Inc. (collectively, the “Acquired Generic Actavis Entities”),1 by and through their

undersigned counsel, hereby submit their Answer, Defenses, and Affirmative Defenses

responding, by corresponding paragraph numbers, to each of the numbered paragraphs in the

Corrected Second Amended Complaint (“Complaint”) of Plaintiffs the County of Summit, Ohio,

et al.2 (“Plaintiffs”). For convenience only, the Acquired Generic Actavis Entities use the same

headings and sub-headings used by Plaintiffs in the Complaint.



1
         The Acquired Generic Actavis Entities’ parent corporation, Defendant Teva Pharmaceutical Industries Ltd.
(“Teva Ltd.”), is an Israeli corporation that is not subject to personal jurisdiction in the United States. Teva Ltd.
only recently waived service pursuant to the Court’s November 9, 2018 Order and has filed a motion to dismiss the
(Corrected) Second Amended Complaint. If Teva Ltd. is required to file an answer at a later date, it will do so.
2
         The Plaintiffs in this action are: the County of Summit, Ohio; Summit County Public Health; the City of
Akron; the City of Barberton; the Village of Boston Heights; Boston Township; the Village of Clinton; Copley
Township; Coventry Township; the City of Cuyahoga Falls; the City of Fairlawn; the City of Green; the Village of
Lakemore; the Village of Mogadore; the City of Munroe Falls; the City of New Franklin; the City of Norton; the
Village of Peninsula; the Village of Richfield; the Village of Silver Lake; Springfield Township; the City of Stow;
the City of Tallmadge; and Valley Fire District; as well as, for purposes of the statutory public nuisance claim, the
 Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 2 of 278. PageID #: 34913



                                       PRELIMINARY STATEMENT

         The following matters are incorporated by reference into the Acquired Generic Actavis

Entities’ responses to each paragraph of the Complaint.

         A.       The Acquired Generic Actavis Entities submit this Answer and Affirmative

Defenses (“Answer”) only on behalf of themselves. Where allegations are made against

“Defendants” as a group, however described, the Acquired Generic Actavis Entities’ responses

only apply to themselves.

         B.       The Complaint contains purported references to several documents and third-

party publications and statements that have often been excerpted, paraphrased, characterized, and

otherwise taken out of context. These third-party publications and statements should be

considered, if at all, in context and in unmodified form, and the Acquired Generic Actavis

Entities hereby respectfully refer the Court to the respective third-party publications and

statements for their complete contents.

         C.       Except as otherwise expressly stated herein, the Acquired Generic Actavis

Entities expressly deny each and every allegation contained in the Complaint, including without

limitation any allegations contained in the preamble, unnumbered paragraphs, subparagraphs,

headings, subheadings, table of contents, footnotes, and exhibits of the Complaint, and

specifically deny any liability to Plaintiffs. To the extent that the titles, headings, subheadings,

paragraphs, and footnotes of the Complaint are intended to be allegations directed to the

Acquired Generic Actavis Entities, they are, unless otherwise admitted, denied.

         D.       The Acquired Generic Actavis Entities reserve the right to seek to amend and

supplement their Answer as may be appropriate or necessary.


State of Ohio by and through the chief legal officers of the foregoing jurisdictions, as set forth more fully in that
claim for relief.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 3 of 278. PageID #: 34914



                              ADMISSIONS AND DENIALS


            1.      The allegations in Paragraph 1, and footnotes 1 and 2, state argument and

   conclusions of law to which no response is required. To the extent a response is required,

   The Acquired Generic Actavis Entities deny the allegations in Paragraph 1 and footnotes 1

   and 2.

            2.      The allegations in Paragraph 2 state argument and conclusions of law to

   which no response is required. To the extent a response is required, the Acquired Generic

   Actavis Entities deny the allegations in Paragraph 2.

            3.      The Acquired Generic Actavis Entities deny the allegations of Paragraph

   3. To the extent that allegations in Paragraph 3 relate to Defendants other than the

   Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

   knowledge or information sufficient to form a belief as to the truth of those allegations and

   therefore deny the same.

            4.      The Acquired Generic Actavis Entities are without knowledge or

   information sufficient to form a belief as to the truth of the allegations of Paragraph 4 and

   therefore deny the same.

            5.      To the extent that allegations in Paragraph 5 relate to Defendants other

   than the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are

   without knowledge or information sufficient to form a belief as to the truth of those

   allegations and therefore deny the same. The Acquired Generic Actavis Entities deny the

   remaining allegations of Paragraph 5.

            6.      To the extent that allegations in Paragraph 6 relate to Defendants other

   than the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 4 of 278. PageID #: 34915



   without knowledge or information sufficient to form a belief as to the truth of those

   allegations and therefore deny the same. The Acquired Generic Actavis Entities deny the

   remaining allegations of Paragraph 6.

          7.       To the extent that allegations in Paragraph 7 relate to Defendants other

   than the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are

   without knowledge or information sufficient to form a belief as to the truth of those

   allegations and therefore deny the same. The Acquired Generic Actavis Entities deny the

   remaining allegations of Paragraph 7.

          8.       The allegations in Paragraph 8 are based on and quote from documents

   and/or speeches that speak for themselves, and all characterizations thereof are denied.

   The Acquired Generic Actavis Entities are without knowledge or information sufficient to

   form a belief as to the truth of the remaining allegations of Paragraph 8 and therefore deny

   the same.

          9.       To the extent that allegations in Paragraph 9 relate to Defendants other

   than the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are

   without knowledge or information sufficient to form a belief as to the truth of those

   allegations and therefore deny the same. The Acquired Generic Actavis Entities deny the

   remaining allegations of Paragraph 9.

          10.      To the extent that allegations in Paragraph 10 relate to Defendants other

   than the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are

   without knowledge or information sufficient to form a belief as to the truth of those

   allegations and therefore deny the same. The Acquired Generic Actavis Entities deny the

   remaining allegations of Paragraph 10.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 5 of 278. PageID #: 34916



          11.      To the extent that allegations in Paragraph 11 relate to Defendants other

   than the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are

   without knowledge or information sufficient to form a belief as to the truth of those

   allegations and therefore deny the same. The Acquired Generic Actavis Entities deny the

   remaining allegations of Paragraph 11.

          12.      The Acquired Generic Actavis Entities deny the allegations of Paragraph

   12. The Acquired Generic Actavis Entities are without knowledge or information sufficient

   to form a belief as to the truth of the remaining allegations of Paragraph 12 and therefore

   deny the same. To the extent that allegations in Paragraph 12 relate to Defendants other

   than the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are

   without knowledge or information sufficient to form a belief as to the truth of those

   allegations and therefore deny the same.

          13.      To the extent that allegations in Paragraph 13 relate to Defendants and

   other unidentified “drug companies” other than the Acquired Generic Actavis Entities, the

   Acquired Generic Actavis Entities are without knowledge or information sufficient to form

   a belief as to the truth of those allegations and therefore deny the same. The Acquired

   Generic Actavis Entities deny the remaining allegations of Paragraph 13.

          14.      To the extent that allegations in Paragraph 14 relate to Defendants other

   than the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are

   without knowledge or information sufficient to form a belief as to the truth of those

   allegations and therefore deny the same. The Acquired Generic Actavis Entities deny the

   remaining allegations of Paragraph 14.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 6 of 278. PageID #: 34917



          15.       To the extent that allegations in Paragraph 15 relate to Defendants other

   than the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are

   without knowledge or information sufficient to form a belief as to the truth of those

   allegations and therefore deny the same. The Acquired Generic Actavis Entities deny the

   remaining allegations of Paragraph 15.

          16.       The allegations in Paragraph 16 appear to be based on documents and/or

   speeches that speak for themselves, and all characterizations thereof are denied. To the

   extent that allegations in Paragraph 16 relate to Defendants other than the Acquired

   Generic Actavis Entities, the Acquired Generic Actavis Entities are without knowledge or

   information sufficient to form a belief as to the truth of those allegations and therefore

   deny the same. The Acquired Generic Actavis Entities deny the remaining allegations of

   Paragraph 16.

          17.       To the extent that allegations in Paragraph 17 relate to Defendants other

   than the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are

   without knowledge or information sufficient to form a belief as to the truth of those

   allegations and therefore deny the same. The Acquired Generic Actavis Entities deny the

   remaining allegations of Paragraph 17.

          18.       To the extent that Paragraph 18 and footnote 3 purport to be based on

   documents, those documents speak for themselves, and all characterizations thereof are

   denied. To the extent that allegations in Paragraph 18 relate to Defendants other than the

   Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

   knowledge or information sufficient to form a belief as to the truth of those allegations and
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 7 of 278. PageID #: 34918



   therefore deny the same. The Acquired Generic Actavis Entities deny the remaining

   allegations of Paragraph 18.

          19.      To the extent that Paragraph 19 and footnote 4 purport to be based on

   documents, those documents speak for themselves, and all characterizations thereof are

   denied. To the extent that allegations in Paragraph 18 relate to Defendants other than the

   Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

   knowledge or information sufficient to form a belief as to the truth of those allegations and

   therefore deny the same. The Acquired Generic Actavis Entities deny the remaining

   allegations of Paragraph 19.

          20.      To the extent that allegations in Paragraph 20 relate to Defendants other

   than The Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are

   without knowledge or information sufficient to form a belief as to the truth of those

   allegations and therefore deny the same. The Acquired Generic Actavis Entities deny the

   remaining allegations of Paragraph 20.

          21.      To the extent that allegations in Paragraph 21 relate to Defendants other

   than the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are

   without knowledge or information sufficient to form a belief as to the truth of those

   allegations and therefore deny the same. The Acquired Generic Actavis Entities deny the

   remaining allegations of Paragraph 21.

          22.      To the extent that allegations in Paragraph 22 relate to Defendants other

   than the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are

   without knowledge or information sufficient to form a belief as to the truth of those
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 8 of 278. PageID #: 34919



   allegations and therefore deny the same. The Acquired Generic Actavis Entities deny the

   remaining allegations of Paragraph 22.

          23.       To the extent that allegations in Paragraph 23 relate to Defendants other

   than the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are

   without knowledge or information sufficient to form a belief as to the truth of those

   allegations and therefore deny the same. The Acquired Generic Actavis Entities are

   without knowledge or information sufficient to form a belief as to the truth of the

   remaining allegations of Paragraph 23 and therefore deny the same.

          24.       To the extent that allegations in Paragraph 24 relate to Defendants other

   than the Acquired Generic Actavis Entities and purport to explain why Plaintiffs brought

   the lawsuit, the Acquired Generic Actavis Entities are without knowledge or information

   sufficient to form a belief as to the truth of those allegations and therefore deny the same.

   The Acquired Generic Actavis Entities deny the remaining allegations of Paragraph 24,

   including that it is “responsible” for any “crisis.”

          25.       Paragraph 25 states conclusions of law to which no response is required.

   To the extent a response is required, the Acquired Generic Actavis Entities deny the

   allegations in Paragraph 25.

          26.       Paragraph 26 states conclusions of law to which no response is required.

   To the extent that allegations in Paragraph 26 relate to Defendants other than the Acquired

   Generic Actavis Entities, the Acquired Generic Actavis Entities are without knowledge or

   information sufficient to form a belief as to the truth of those allegations and therefore

   deny the same. To the extent a response is required, the Acquired Generic Actavis Entities

   deny the remaining allegations in Paragraph 26.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 9 of 278. PageID #: 34920



          27.       Paragraph 27 states conclusions of law to which no response is required.

   To the extent that allegations in Paragraph 27 relate to Defendants other than the Acquired

   Generic Actavis Entities, the Acquired Generic Actavis Entities are without knowledge or

   information sufficient to form a belief as to the truth of those allegations and therefore

   deny the same. To the extent a response is required, the Acquired Generic Actavis Entities

   deny the remaining allegations in Paragraph 27.

          28.       The Acquired Generic Actavis Entities admit that Plaintiffs are Ohio

   counties and cities. The Acquired Generic Actavis Entities are without knowledge or

   information sufficient to form a belief as to the truth of the remaining allegations of

   Paragraph 28 and therefore deny the same.

          29.       The Acquired Generic Actavis Entities are without knowledge or

   information sufficient to form a belief as to the truth of the allegations of Paragraph 29 and

   therefore deny the same.

          30.       The Acquired Generic Actavis Entities admit that Plaintiffs are Ohio

   counties and cities. The Acquired Generic Actavis Entities are without knowledge or

   information sufficient to form a belief as to the truth of the remaining allegations of

   Paragraph 30 and therefore deny the same.

          31.       The Acquired Generic Actavis Entities admit that Plaintiffs are Ohio

   counties and cities. The Acquired Generic Actavis Entities are without knowledge or

   information sufficient to form a belief as to the truth of the remaining allegations of

   Paragraph 31 and therefore deny the same.

          32.       The Acquired Generic Actavis Entities admit that Plaintiffs are Ohio

   counties and cities. The Acquired Generic Actavis Entities are without knowledge or
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 10 of 278. PageID #: 34921



    information sufficient to form a belief as to the truth of the remaining allegations of

    Paragraph 32 and therefore deny the same.

           33.       The Acquired Generic Actavis Entities admit that Plaintiffs are Ohio

    counties and cities. The Acquired Generic Actavis Entities are without knowledge or

    information sufficient to form a belief as to the truth of the remaining allegations of

    Paragraph 33 and therefore deny the same.

           34.       The Acquired Generic Actavis Entities admit that Plaintiffs are Ohio

    counties and cities. The Acquired Generic Actavis Entities are without knowledge or

    information sufficient to form a belief as to the truth of the remaining allegations of

    Paragraph 34 and therefore deny the same.

           35.       The Acquired Generic Actavis Entities admit that Plaintiffs are Ohio

    counties and cities. The Acquired Generic Actavis Entities are without knowledge or

    information sufficient to form a belief as to the truth of the remaining allegations of

    Paragraph 35 and therefore deny the same.

           36.       The Acquired Generic Actavis Entities admit that Plaintiffs are Ohio

    counties and cities. The Acquired Generic Actavis Entities are without knowledge or

    information sufficient to form a belief as to the truth of the remaining allegations of

    Paragraph 36 and therefore deny the same.

           37.       The Acquired Generic Actavis Entities admit that Plaintiffs are Ohio

    counties and cities. The Acquired Generic Actavis Entities are without knowledge or

    information sufficient to form a belief as to the truth of the remaining allegations of

    Paragraph 37 and therefore deny the same.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 11 of 278. PageID #: 34922



           38.       The Acquired Generic Actavis Entities admit that Plaintiffs are Ohio

    counties and cities. The Acquired Generic Actavis Entities are without knowledge or

    information sufficient to form a belief as to the truth of the remaining allegations of

    Paragraph 38 and therefore deny the same.

           39.       The Acquired Generic Actavis Entities admit that Plaintiffs are Ohio

    counties and cities. The Acquired Generic Actavis Entities are without knowledge or

    information sufficient to form a belief as to the truth of the remaining allegations of

    Paragraph 39 and therefore deny the same.

           40.       The Acquired Generic Actavis Entities admit that Plaintiffs are Ohio

    counties and cities. The Acquired Generic Actavis Entities are without knowledge or

    information sufficient to form a belief as to the truth of the remaining allegations of

    Paragraph 40 and therefore deny the same.

           41.       The Acquired Generic Actavis Entities admit that Plaintiffs are Ohio

    counties and cities. The Acquired Generic Actavis Entities are without knowledge or

    information sufficient to form a belief as to the truth of the remaining allegations of

    Paragraph 41 and therefore deny the same.

           42.       The Acquired Generic Actavis Entities admit that Plaintiffs are Ohio

    counties and cities. The Acquired Generic Actavis Entities are without knowledge or

    information sufficient to form a belief as to the truth of the remaining allegations of

    Paragraph 42 and therefore deny the same.

           43.       The Acquired Generic Actavis Entities admit that Plaintiffs are Ohio

    counties and cities. The Acquired Generic Actavis Entities are without knowledge or
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 12 of 278. PageID #: 34923



    information sufficient to form a belief as to the truth of the remaining allegations of

    Paragraph 43 and therefore deny the same.

           44.       The Acquired Generic Actavis Entities admit that Plaintiffs are Ohio

    counties and cities. The Acquired Generic Actavis Entities are without knowledge or

    information sufficient to form a belief as to the truth of the remaining allegations of

    Paragraph 44 and therefore deny the same.

           45.       The Acquired Generic Actavis Entities admit that Plaintiffs are Ohio

    counties and cities. The Acquired Generic Actavis Entities are without knowledge or

    information sufficient to form a belief as to the truth of the remaining allegations of

    Paragraph 45 and therefore deny the same.

           46.       The Acquired Generic Actavis Entities admit that Plaintiffs are Ohio

    counties and cities. The Acquired Generic Actavis Entities are without knowledge or

    information sufficient to form a belief as to the truth of the remaining allegations of

    Paragraph 46 and therefore deny the same.

           47.       The Acquired Generic Actavis Entities admit that Plaintiffs are Ohio

    counties and cities. The Acquired Generic Actavis Entities are without knowledge or

    information sufficient to form a belief as to the truth of the remaining allegations of

    Paragraph 47 and therefore deny the same.

           48.       The Acquired Generic Actavis Entities admit that Plaintiffs are Ohio

    counties and cities. The Acquired Generic Actavis Entities are without knowledge or

    information sufficient to form a belief as to the truth of the remaining allegations of

    Paragraph 48 and therefore deny the same.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 13 of 278. PageID #: 34924



           49.       The Acquired Generic Actavis Entities admit that Plaintiffs are Ohio

    counties and cities. The Acquired Generic Actavis Entities are without knowledge or

    information sufficient to form a belief as to the truth of the remaining allegations of

    Paragraph 49 and therefore deny the same.

           50.       The Acquired Generic Actavis Entities admit that Plaintiffs are Ohio

    counties and cities. The Acquired Generic Actavis Entities are without knowledge or

    information sufficient to form a belief as to the truth of the remaining allegations of

    Paragraph 50 and therefore deny the same.

           51.       The Acquired Generic Actavis Entities admit that Plaintiffs are Ohio

    counties and cities. The Acquired Generic Actavis Entities are without knowledge or

    information sufficient to form a belief as to the truth of the remaining allegations of

    Paragraph 51 and therefore deny the same.

           52.       The Acquired Generic Actavis Entities are without knowledge or

    information sufficient to form a belief as to the truth of the allegations of Paragraph 52 and

    therefore deny the same.

           53.       The Acquired Generic Actavis Entities admit that Plaintiffs are Ohio

    counties and cities. The Acquired Generic Actavis Entities are without knowledge or

    information sufficient to form a belief as to the truth of the remaining allegations of

    Paragraph 53 and therefore deny the same.

           54.       The Acquired Generic Actavis Entities are without knowledge or

    information sufficient to form a belief as to the truth of the allegations of Paragraph 54 and

    therefore deny the same.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 14 of 278. PageID #: 34925



           55.       The Acquired Generic Actavis Entities admit that Plaintiffs are Ohio

    counties and cities. The Acquired Generic Actavis Entities are without knowledge or

    information sufficient to form a belief as to the truth of the remaining allegations of

    Paragraph 55 and therefore deny the same.

           56.       The Acquired Generic Actavis Entities are without knowledge or

    information sufficient to form a belief as to the truth of the allegations of Paragraph 56 and

    therefore deny the same.

           57.       The Acquired Generic Actavis Entities are without knowledge or

    information sufficient to form a belief as to the truth of the allegations of Paragraph 57 and

    therefore deny the same.

           58.       Paragraph 58 states conclusions of law to which no response is required.

    To the extent a response is required, the Acquired Generic Actavis Entities deny the

    allegations in Paragraph 58.

           59.       Paragraph 59 states conclusions of law to which no response is required.

    To the extent a response is required, the Acquired Generic Actavis Entities deny the

    allegations in Paragraph 59.

           60.       The Acquired Generic Actavis Entities deny that they “created” the

    “epidemic.” To the extent that allegations in Paragraph 60 relate to Defendants other than

    the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

    knowledge or information sufficient to form a belief as to the truth of those allegations and

    therefore deny the same.

           61.       The Acquired Generic Actavis Entities deny that they “created” the

    “epidemic.” To the extent that allegations in Paragraph 61 relate to Defendants other than
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 15 of 278. PageID #: 34926



    the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

    knowledge or information sufficient to form a belief as to the truth of those allegations and

    therefore deny the same. Further, Paragraph 61 states conclusions of law to which no

    response is required. To the extent a response is required, the Acquired Generic Actavis

    Entities deny the remaining allegations in Paragraph 61.

           62.      Paragraph 62 states conclusions of law to which no response is required.

    To the extent a response is required, the Acquired Generic Actavis Entities deny the

    allegations in Paragraph 62.

           63.      The Acquired Generic Actavis Entities admit only that it has

    “manufactured and sold prescription opioids.” To the extent that allegations in Paragraph

    63 relate to Defendants other than the Acquired Generic Actavis Entities, the Acquired

    Generic Actavis Entities are without knowledge or information sufficient to form a belief

    as to the truth of those allegations and therefore deny the same. The Acquired Generic

    Actavis Entities deny the remaining allegations in Paragraph 63.

           64.      The allegations of Paragraph 64 are directed to parties other than the

    Acquired Generic Actavis Entities and therefore do not require any response from the

    Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

    Generic Actavis Entities are without knowledge or information sufficient to form a belief

    as to the truth of the allegations of Paragraph 64 and therefore deny the same.

           65.      The allegations of Paragraph 65 are directed to parties other than the

    Acquired Generic Actavis Entities and therefore do not require any response from the

    Acquired Generic Actavis Entities. To the extent a response is required, the Acquired
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 16 of 278. PageID #: 34927



    Generic Actavis Entities are without knowledge or information sufficient to form a belief

    as to the truth of the allegations of Paragraph 65 and therefore deny the same.

           66.      The allegations of Paragraph 66 are directed to parties other than the

    Acquired Generic Actavis Entities and therefore do not require any response from the

    Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

    Generic Actavis Entities are without knowledge or information sufficient to form a belief

    as to the truth of the allegations of Paragraph 66 and therefore deny the same.

           67.      The allegations of Paragraph 67 are directed to parties other than the

    Acquired Generic Actavis Entities and therefore do not require any response from the

    Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

    Generic Actavis Entities are without knowledge or information sufficient to form a belief

    as to the truth of the allegations of Paragraph 67 and therefore deny the same.

           68.      The allegations of Paragraph 68 are directed to parties other than the

    Acquired Generic Actavis Entities and therefore do not require any response from the

    Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

    Generic Actavis Entities are without knowledge or information sufficient to form a belief

    as to the truth of the allegations of Paragraph 68 and therefore deny the same. To the extent

    that the allegations in Paragraph 68 and footnote 5 purport to be based on documents, those

    documents speak for themselves and all characterizations thereof are denied.

           69.      The allegations of Paragraph 69 are directed to parties other than the

    Acquired Generic Actavis Entities and therefore do not require any response from the

    Acquired Generic Actavis Entities. To the extent a response is required, the Acquired
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 17 of 278. PageID #: 34928



    Generic Actavis Entities are without knowledge or information sufficient to form a belief

    as to the truth of the allegations of Paragraph 69 and therefore deny the same.

           70.      The allegations of Paragraph 70 are directed to parties other than the

    Acquired Generic Actavis Entities and therefore do not require any response from the

    Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

    Generic Actavis Entities are without knowledge or information sufficient to form a belief

    as to the truth of the allegations of Paragraph 70 and therefore deny the same.

           71.      The Acquired Generic Actavis Entities admit only that they were acquired

    by Teva Pharmaceutical Industries Ltd. (“Teva Ltd.”) by virtue of a corporate transaction

    in August 2016, and that at various times the Acquired Generic Actavis Entities have been

    in the business of manufacturing and selling certain generic opioids to various customers.

    To the extent the allegations in Paragraph 71 relate to other Defendants, the Actavis

    Generic Entities are without knowledge or information sufficient to form a belief as to the

    truth of the allegations of Paragraph 71 and therefore deny the same. Insofar as the

    remaining allegations in Paragraph 71 are pleaded against the Acquired Generic Actavis

    Entities, the Acquired Generic Actavis Entities deny those allegations. The Actavis

    Generic Entities specifically deny that they ever promoted, marketed, or sold the opioids

    Kadian, Norco, or any other “branded” opioid products.

           72.      The Acquired Generic Actavis Entities admit only that have been in the

    business of manufacturing certain generic opioids for various customers. The Acquired

    Generic Actavis Entities specifically deny that they ever promoted the opioid Kadian or

    any other “branded” opioid products.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 18 of 278. PageID #: 34929



           73.      Plaintiffs omitted Paragraph 73 from the Corrected Second Amended

    Complaint.

           74.      The allegations of paragraph 74 are directed to parties other than the

    Acquired Generic Actavis Entities and therefore do not require any response from the

    Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

    Generic Actavis Entities are without knowledge or information sufficient to form a belief

    as to the truth of the allegations of Paragraph 74 and therefore deny to the same.

           75.      The allegations of paragraph 75 are directed to parties other than the

    Acquired Generic Actavis Entities and therefore do not require any response from the

    Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

    Generic Actavis Entities are without knowledge or information sufficient to form a belief

    as to the truth of the allegations of Paragraph 75 and therefore deny to the same.


           76.      The allegations of Paragraph 76 are directed to parties other than the

    Acquired Generic Actavis Entities and therefore do not require any response from the

    Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

    Generic Actavis Entities are without knowledge or information sufficient to form a belief

    as to the truth of the allegations of Paragraph 76 and therefore deny the same.

           77.      The allegations of Paragraph 77 are directed to parties other than the

    Acquired Generic Actavis Entities and therefore do not require any response from the

    Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

    Generic Actavis Entities are without knowledge or information sufficient to form a belief

    as to the truth of the allegations of Paragraph 77 and therefore deny the same.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 19 of 278. PageID #: 34930



           78.      The allegations of Paragraph 78 are directed to parties other than the

    Acquired Generic Actavis Entities and therefore do not require any response from the

    Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

    Generic Actavis Entities are without knowledge or information sufficient to form a belief

    as to the truth of the allegations of Paragraph 78 and therefore deny the same.

           79.      The allegations of Paragraph 79 are directed to parties other than the

    Acquired Generic Actavis Entities and therefore do not require any response from the

    Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

    Generic Actavis Entities are without knowledge or information sufficient to form a belief

    as to the truth of the allegations of Paragraph 79 and therefore deny the same.

           80.      The allegations of Paragraph 80 are directed to parties other than the

    Acquired Generic Actavis Entities and therefore do not require any response from the

    Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

    Generic Actavis Entities are without knowledge or information sufficient to form a belief

    as to the truth of the allegations of Paragraph 80 and therefore deny the same.

           81.      The allegations of Paragraph 81 are directed to parties other than the

    Acquired Generic Actavis Entities and therefore do not require any response from the

    Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

    Generic Actavis Entities are without knowledge or information sufficient to form a belief

    as to the truth of the allegations of Paragraph 81 and therefore deny the same.

           82.      The allegations of Paragraph 82 are directed to parties other than the

    Acquired Generic Actavis Entities and therefore do not require any response from the

    Acquired Generic Actavis Entities. To the extent a response is required, the Acquired
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 20 of 278. PageID #: 34931



    Generic Actavis Entities are without knowledge or information sufficient to form a belief

    as to the truth of the allegations of Paragraph 82 and therefore deny the same.

           83.      The allegations of Paragraph 83 are directed to parties other than the

    Acquired Generic Actavis Entities and therefore do not require any response from the

    Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

    Generic Actavis Entities are without knowledge or information sufficient to form a belief

    as to the truth of the allegations of Paragraph 83 and therefore deny the same.

           84.      The allegations of Paragraph 84 are directed to parties other than The

    Acquired Generic Actavis Entities and therefore do not require any response from The

    Acquired Generic Actavis Entities. To the extent a response is required, The Acquired

    Generic Actavis Entities are without knowledge or information sufficient to form a belief

    as to the truth of the allegations of Paragraph 84 and therefore deny the same.

           85.      The allegations of Paragraph 85 are directed to parties other than the

    Acquired Generic Actavis Entities and therefore do not require any response from the

    Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

    Generic Actavis Entities are without knowledge or information sufficient to form a belief

    as to the truth of the allegations of Paragraph 85 and therefore deny the same.

           86.      The allegations of Paragraph 86 are directed to parties other than the

    Acquired Generic Actavis Entities and therefore do not require any response from the

    Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

    Generic Actavis Entities are without knowledge or information sufficient to form a belief

    as to the truth of the allegations of Paragraph 86 and therefore deny the same.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 21 of 278. PageID #: 34932



           87.      The allegations of Paragraph 87 are directed to parties other than the

    Acquired Generic Actavis Entities and therefore do not require any response from the

    Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

    Generic Actavis Entities are without knowledge or information sufficient to form a belief

    as to the truth of the allegations of Paragraph 87 and therefore deny the same.

           88.      The allegations of Paragraph 88 are directed to parties other than the

    Acquired Generic Actavis Entities and therefore do not require any response from the

    Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

    Generic Actavis Entities are without knowledge or information sufficient to form a belief

    as to the truth of the allegations of Paragraph 88 and therefore deny the same.

           89.      The allegations of Paragraph 89 are directed to parties other than the

    Acquired Generic Actavis Entities and therefore do not require any response from the

    Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

    Generic Actavis Entities are without knowledge or information sufficient to form a belief

    as to the truth of the allegations of Paragraph 89 and therefore deny the same.

           90.      The allegations of Paragraph 90 are directed to parties other than the

    Acquired Generic Actavis Entities and therefore do not require any response from the

    Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

    Generic Actavis Entities are without knowledge or information sufficient to form a belief

    as to the truth of the allegations of Paragraph 90 and therefore deny the same.

           91.      The allegations of Paragraph 91 are directed to parties other than the

    Acquired Generic Actavis Entities and therefore do not require any response from the

    Acquired Generic Actavis Entities. To the extent a response is required, the Acquired
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 22 of 278. PageID #: 34933



    Generic Actavis Entities are without knowledge or information sufficient to form a belief

    as to the truth of the allegations of Paragraph 91 and therefore deny the same.

           92.      The allegations of Paragraph 92 are directed to parties other than the

    Acquired Generic Actavis Entities and therefore do not require any response from the

    Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

    Generic Actavis Entities are without knowledge or information sufficient to form a belief

    as to the truth of the allegations of Paragraph 92 and therefore deny the same.

           93.      The allegations of Paragraph 93 are directed to parties other than the

    Acquired Generic Actavis Entities and therefore do not require any response from the

    Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

    Generic Actavis Entities are without knowledge or information sufficient to form a belief

    as to the truth of the allegations of Paragraph 93 and therefore deny the same.

           94.      The allegations of Paragraph 94 are directed to parties other than the

    Acquired Generic Actavis Entities and therefore do not require any response from the

    Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

    Generic Actavis Entities are without knowledge or information sufficient to form a belief

    as to the truth of the allegations of Paragraph 94 and therefore deny the same.

           95.      The allegations of Paragraph 95 are directed to parties other than the

    Acquired Generic Actavis Entities and therefore do not require any response from the

    Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

    Generic Actavis Entities are without knowledge or information sufficient to form a belief

    as to the truth of the allegations of Paragraph 95 and therefore deny the same.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 23 of 278. PageID #: 34934



           96.      The allegations of Paragraph 96 are directed to parties other than the

    Acquired Generic Actavis Entities and therefore do not require any response from the

    Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

    Generic Actavis Entities are without knowledge or information sufficient to form a belief

    as to the truth of the allegations of Paragraph 96 and therefore deny the same.

           97.      The allegations of Paragraph 97 are directed to parties other than the

    Acquired Generic Actavis Entities and therefore do not require any response from the

    Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

    Generic Actavis Entities are without knowledge or information sufficient to form a belief

    as to the truth of the allegations of Paragraph 97 and therefore deny the same.

           98.      The allegations of Paragraph 98 are directed to parties other than the

    Acquired Generic Actavis Entities and therefore do not require any response from the

    Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

    Generic Actavis Entities are without knowledge or information sufficient to form a belief

    as to the truth of the allegations of Paragraph 98 and therefore deny the same.

           99.      The allegations of Paragraph 99 are directed to parties other than the

    Acquired Generic Actavis Entities and therefore do not require any response from the

    Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

    Generic Actavis Entities are without knowledge or information sufficient to form a belief

    as to the truth of the allegations of Paragraph 99 and therefore deny the same.

           100.     The allegations of Paragraph 100 are directed to parties other than the

    Acquired Generic Actavis Entities and therefore do not require any response from the

    Acquired Generic Actavis Entities. To the extent a response is required, the Acquired
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 24 of 278. PageID #: 34935



    Generic Actavis Entities are without knowledge or information sufficient to form a belief

    as to the truth of the allegations of Paragraph 100 and therefore deny the same.

           101.     The allegations of Paragraph 101 are directed to parties other than The

    Acquired Generic Actavis Entities and therefore do not require any response from the

    Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

    Generic Actavis Entities are without knowledge or information sufficient to form a belief

    as to the truth of the allegations of Paragraph 101 and therefore deny the same.

           102.     The allegations of Paragraph 102 are directed to parties other than the

    Acquired Generic Actavis Entities and therefore do not require any response from the

    Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

    Generic Actavis Entities are without knowledge or information sufficient to form a belief

    as to the truth of the allegations of Paragraph 102 and therefore deny the same.

           103.     The allegations of Paragraph 103 are directed to parties other than the

    Acquired Generic Actavis Entities and therefore do not require any response from the

    Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

    Generic Actavis Entities are without knowledge or information sufficient to form a belief

    as to the truth of the allegations of Paragraph 103 and therefore deny the same.

           104.     The allegations of Paragraph 104 are directed to parties other than the

    Acquired Generic Actavis Entities and therefore do not require any response from the

    Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

    Generic Actavis Entities are without knowledge or information sufficient to form a belief

    as to the truth of the allegations of Paragraph 104 and therefore deny the same.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 25 of 278. PageID #: 34936



           105.     The allegations of Paragraph 105 are directed to parties other than the

    Acquired Generic Actavis Entities and therefore do not require any response from the

    Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

    Generic Actavis Entities are without knowledge or information sufficient to form a belief

    as to the truth of the allegations of Paragraph 105 and therefore deny the same.

           106.     The allegations of Paragraph 106 and footnote 8 state conclusions of law

    to which no response is required. To the extent a response is required, the Acquired

    Generic Actavis Entities deny the allegations in Paragraph 106 and footnote 8.

           107.     The allegations of Paragraph 107 are directed to parties other than the

    Acquired Generic Actavis Entities and therefore do not require any response from the

    Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

    Generic Actavis Entities are without knowledge or information sufficient to form a belief

    as to the truth of the allegations of Paragraph 107 and therefore deny the same.

           108.     The allegations of Paragraph 108 are directed to parties other than the

    Acquired Generic Actavis Entities and therefore do not require any response from the

    Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

    Generic Actavis Entities are without knowledge or information sufficient to form a belief

    as to the truth of the allegations of Paragraph 108 and therefore deny the same.

           109.     The allegations of Paragraph 109 are directed to parties other than the

    Acquired Generic Actavis Entities and therefore do not require any response from the

    Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

    Generic Actavis Entities are without knowledge or information sufficient to form a belief

    as to the truth of the allegations of Paragraph 109 and therefore deny the same.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 26 of 278. PageID #: 34937



           110.     The allegations of Paragraph 110 are directed to parties other than the

    Acquired Generic Actavis Entities and therefore do not require any response from the

    Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

    Generic Actavis Entities are without knowledge or information sufficient to form a belief

    as to the truth of the allegations of Paragraph 110 and therefore deny the same.

           111.     The allegations of Paragraph 111 are directed to parties other than the

    Acquired Generic Actavis Entities and therefore do not require any response from the

    Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

    Generic Actavis Entities are without knowledge or information sufficient to form a belief

    as to the truth of the allegations of Paragraph 111 and therefore deny the same.

           112.     The allegations of Paragraph 112 are directed to parties other than the

    Acquired Generic Actavis Entities and therefore do not require any response from the

    Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

    Generic Actavis Entities are without knowledge or information sufficient to form a belief

    as to the truth of the allegations of Paragraph 112 and therefore deny the same.

           113.     The allegations of Paragraph 113 are directed to parties other than the

    Acquired Generic Actavis Entities and therefore do not require any response from the

    Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

    Generic Actavis Entities are without knowledge or information sufficient to form a belief

    as to the truth of the allegations of Paragraph 113 and therefore deny the same.

           114.     The allegations of Paragraph 114 are directed to parties other than the

    Acquired Generic Actavis Entities and therefore do not require any response from the

    Acquired Generic Actavis Entities. To the extent a response is required, the Acquired
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 27 of 278. PageID #: 34938



    Generic Actavis Entities are without knowledge or information sufficient to form a belief

    as to the truth of the allegations of Paragraph 114 and therefore deny the same.

           115.     The allegations of Paragraph 115 are directed to parties other than the

    Acquired Generic Actavis Entities and therefore do not require any response from the

    Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

    Generic Actavis Entities are without knowledge or information sufficient to form a belief

    as to the truth of the allegations of Paragraph 115 and therefore deny the same.

           116.     The allegations of Paragraph 116 are directed to parties other than the

    Acquired Generic Actavis Entities and therefore do not require any response from the

    Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

    Generic Actavis Entities are without knowledge or information sufficient to form a belief

    as to the truth of the allegations of Paragraph 116 and therefore deny the same.

           117.     The allegations of Paragraph 117 are directed to parties other than the

    Acquired Generic Actavis Entities and therefore do not require any response from the

    Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

    Generic Actavis Entities are without knowledge or information sufficient to form a belief

    as to the truth of the allegations of Paragraph 117 and therefore deny the same.

           118.     The allegations of Paragraph 118 are directed to parties other than the

    Acquired Generic Actavis Entities and therefore do not require any response from the

    Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

    Generic Actavis Entities are without knowledge or information sufficient to form a belief

    as to the truth of the allegations of Paragraph 118 and therefore deny the same.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 28 of 278. PageID #: 34939



           119.     The allegations of Paragraph 119 are directed to parties other than the

    Acquired Generic Actavis Entities and therefore do not require any response from the

    Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

    Generic Actavis Entities are without knowledge or information sufficient to form a belief

    as to the truth of the allegations of Paragraph 119 and therefore deny the same.

           120.     The allegations of Paragraph 120 are directed to parties other than the

    Acquired Generic Actavis Entities and therefore do not require any response from the

    Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

    Generic Actavis Entities are without knowledge or information sufficient to form a belief

    as to the truth of the allegations of Paragraph 120 and therefore deny the same.

           121.     The allegations of Paragraph 121 are directed to parties other than the

    Acquired Generic Actavis Entities and therefore do not require any response from the

    Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

    Generic Actavis Entities are without knowledge or information sufficient to form a belief

    as to the truth of the allegations of Paragraph 121 and therefore deny the same.

           122.     The allegations of Paragraph 122 are directed to parties other than the

    Acquired Generic Actavis Entities and therefore do not require any response from the

    Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

    Generic Actavis Entities are without knowledge or information sufficient to form a belief

    as to the truth of the allegations of Paragraph 122 and therefore deny the same.

           123.     The allegations of Paragraph 123 are directed to parties other than the

    Acquired Generic Actavis Entities and therefore do not require any response from the

    Acquired Generic Actavis Entities. To the extent a response is required, the Acquired
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 29 of 278. PageID #: 34940



    Generic Actavis Entities are without knowledge or information sufficient to form a belief

    as to the truth of the allegations of Paragraph 123 and therefore deny the same.

           124.      The allegations of Paragraph 124 are directed to parties other than the

    Acquired Generic Actavis Entities and therefore do not require any response from the

    Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

    Generic Actavis Entities are without knowledge or information sufficient to form a belief

    as to the truth of the allegations of Paragraph 124 and therefore deny the same.

           125.      The allegations of Paragraph 125 are directed to parties other than the

    Acquired Generic Actavis Entities and therefore do not require any response from the

    Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

    Generic Actavis Entities are without knowledge or information sufficient to form a belief

    as to the truth of the allegations of Paragraph 125 and therefore deny the same.

           126.      The allegations of Paragraph 126 are directed to parties other than the

    Acquired Generic Actavis Entities and therefore do not require any response from the

    Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

    Generic Actavis Entities are without knowledge or information sufficient to form a belief

    as to the truth of the allegations of Paragraph 126 and therefore deny the same.

           127.      The allegations of Paragraph 127 and footnote 10 are directed to parties

    other than the Acquired Generic Actavis Entities and therefore do not require any response

    from the Acquired Generic Actavis Entities. To the extent a response is required, the

    Acquired Generic Actavis Entities are without knowledge or information sufficient to form

    a belief as to the truth of the allegations of Paragraph 127 and footnote 10 and therefore

    deny the same.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 30 of 278. PageID #: 34941



           128.      Paragraph 128 of the Complaint states conclusions of law, to which no

    response is required. To the extent a response is required, the Acquired Generic Actavis

    Entities deny the allegations in Paragraph 128.

           129.      The Acquired Generic Actavis Entities deny the allegations in Paragraph

    129 of the Complaint. To the extent that Paragraph 129 states conclusions of law, no

    response is required. To the extent a response is required, the Acquired Generic Actavis

    Entities deny the allegations in Paragraph 129.

           130.      The Acquired Generic Actavis Entities admit that opioids bind to receptors

    in the brain, include natural, synthetic, and semi-synthetic opioids, and can produce

    multiple effects on the human body. The Acquired Generic Actavis Entities further admit

    that prescription opioids can be written for and used by patients to treat pain when lawfully

    prescribed. The Acquired Generic Actavis Entities deny the remaining allegations in

    Paragraph 130.

           131.      The Acquired Generic Actavis Entities admit that the “potential for abuse

    and addiction” of opioids have long been recognized. The remaining allegations are the

    subject of expert testimony and the Acquired Generic Actavis Entities are without

    knowledge or information sufficient to form a belief as to the truth of the allegations of

    Paragraph 131 and therefore deny the same.

           132.      The Acquired Generic Actavis Entities are without knowledge or

    information sufficient to form a belief as to the truth of the allegations of Paragraph 132

    and therefore deny the same. Further, to the extent Paragraph 132 and footnote 12 purport

    to be based on documents, those documents speak for themselves and all characterizations

    thereof are denied.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 31 of 278. PageID #: 34942



           133.      The Acquired Generic Actavis Entities are without knowledge or

    information sufficient to form a belief as to the truth of the allegations of Paragraph 133

    and therefore deny the same.

           134.      The Acquired Generic Actavis Entities deny the allegation in Paragraph

    134 that there is “little difference between [the illicit drugs heroin and opium] and

    prescription opioids.” The Acquired Generic Actavis Entities admit that prescription

    opioids are narcotics that bind to receptors in the brain and body. The Acquired Generic

    Actavis Entities are without knowledge or information sufficient to form a belief as to the

    truth of the remaining allegations of Paragraph 134 and therefore deny the same.

           135.      The Acquired Generic Actavis Entities admit that some prescription

    opioids have been regulated “as Schedule II controlled substances by the U.S. Drug

    Enforcement Administration (“DEA”) since 1970.” The Acquired Generic Actavis

    Entities are without knowledge or information sufficient to form a belief as to the truth of

    the remaining allegations of Paragraph 134 and therefore deny the same.

           136.      The Acquired Generic Actavis Entities admit that Percodan, Percocet, and

    Vicodin are prescription opioids. The Acquired Generic Actavis Entities are without

    knowledge or information sufficient to form a belief as to the truth of the remaining

    allegations of Paragraph 136 and therefore deny the same.

           137.      The allegations of Paragraph 137 are directed to parties other than The

    Acquired Generic Actavis Entities and therefore do not require any response from the

    Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

    Generic Actavis Entities are without knowledge or information sufficient to form a belief

    as to the truth of the allegations of Paragraph 137 and therefore deny the same.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 32 of 278. PageID #: 34943



              138.   The Acquired Generic Actavis Entities are without knowledge or

    information sufficient to form a belief as to the truth of the allegations of Paragraph 138

    and therefore deny the same. Further, to the extent Paragraph 138 purports to be based on

    documents, those documents speak for themselves and all characterizations thereof are

    denied.

              139.   Paragraph 139 purports to be based on documents that speak for

    themselves and all characterizations thereof are denied. To the extent the allegations of

    Paragraph 139 are directed to parties other than the Acquired Generic Actavis Entities, no

    response is required. To the extent a response is required, the Acquired Generic Actavis

    Entities are without knowledge or information sufficient to form a belief as to the truth of

    the allegations of Paragraph 139 and therefore deny the same.

              140.   The allegations of Paragraph 140 regarding what is “misleading” are

    conclusions of law to which no response is required and they are therefore denied. The

    remaining allegations are directed to parties other than the Acquired Generic Actavis

    Entities and therefore do not require any response from the Acquired Generic Actavis

    Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

    without knowledge or information sufficient to form a belief as to the truth of the

    allegations of Paragraph 140 and therefore deny the same.

              141.   The Acquired Generic Actavis Entities admit fentanyl is a synthetic

    opioid. The Acquired Generic Actavis Entities deny the remaining allegations in

    Paragraph 141 of the Complaint.

              142.   The Acquired Generic Actavis Entities admit that the indications and

    known risks related to the Acquired Generic Actavis Entities’ opioid products are
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 33 of 278. PageID #: 34944



    disclosed and addressed in the FDA-approved full prescribing information (“FPI”), as

    required and approved by the FDA. Those FPIs are documents that speak for themselves,

    and any characterizations that are different than or inconsistent with the FPIs are denied.

    To the extent that allegations in Paragraph 142 relate to Defendants other than the

    Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

    knowledge or information sufficient to form a belief as to the truth of those allegations and

    therefore deny the same. The Acquired Generic Actavis Entities deny the remaining

    allegations in Paragraph 142 of the Complaint.

           143.      The Acquired Generic Actavis Entities admit that tolerance can occur in

    certain patient populations and that is a known risk that is disclosed and addressed in the

    FPIs of their opioid products, as required and approved by the FDA. The Acquired Generic

    Actavis Entities further admit that opioids depress respiration and respiratory depression

    can occur even when opioids are taken as recommended and that is a known risk that is

    disclosed and addressed in the FPIs of its opioid products, as required and approved by the

    FDA. Those FPIs are documents that speak for themselves, and any characterizations that

    are different than or inconsistent with the FPIs are denied. To the extent that the allegations

    in Paragraph 143 purport to be based on a document, that document speaks for itself, and

    all characterizations thereof are denied. The Acquired Generic Actavis Entities deny the

    remaining allegations of Paragraph 143.

           144.      The Acquired Generic Actavis Entities admit that opioid analgesics may

    cause physical dependence and that physical dependence can result in withdrawal

    symptoms in patients who abruptly discontinue the use of opioids. The Acquired Generic

    Actavis Entities further admit that dependence and withdrawal are known risks which are
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 34 of 278. PageID #: 34945



    disclosed and addressed in the FPIs of their opioid products, as required and approved by

    the FDA. Those FPIs are documents that speak for themselves, and any characterizations

    that are different than or inconsistent with the FPIs are denied. The Acquired Generic

    Actavis Entities deny the remaining allegations of Paragraph 144.

           145.      The Acquired Generic Actavis Entities are without knowledge or

    information sufficient to form a belief as to the truth of the allegations of Paragraph 145

    and therefore deny the same. Further, to the extent Paragraph 145 purports to be based on

    unidentified documents and/or speeches, those documents and speeches speak for

    themselves and all characterizations thereof are denied.

           146.      The Acquired Generic Actavis Entities deny the allegations in Paragraph

    146 of the Complaint.

           147.      The allegations of Paragraph 147 are directed to parties and individuals

    other than the Acquired Generic Actavis Entities and therefore do not require any response

    from the Acquired Generic Actavis Entities. To the extent a response is required, the

    Acquired Generic Actavis Entities are without knowledge or information sufficient to form

    a belief as to the truth of the allegations of Paragraph 147 and therefore deny the same.

           148.      The allegations of Paragraph 148 are directed to parties and individuals

    other than the Acquired Generic Actavis Entities and therefore do not require any response

    from the Acquired Generic Actavis Entities. To the extent a response is required, the

    Acquired Generic Actavis Entities are without knowledge or information sufficient to form

    a belief as to the truth of the allegations of Paragraph 148 and therefore deny the same.

           149.      The allegations of Paragraph 149 are directed to parties and individuals

    other than the Acquired Generic Actavis Entities and therefore do not require any response
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 35 of 278. PageID #: 34946



    from the Acquired Generic Actavis Entities. To the extent a response is required, the

    Acquired Generic Actavis Entities are without knowledge or information sufficient to form

    a belief as to the truth of the allegations of Paragraph 149 and therefore deny the same.

    Further, to the extent Paragraph 149 purports to be based on documents, those documents

    speak for themselves and all characterizations thereof are denied.

           150.     The allegations of Paragraph 150 are directed to parties and individuals

    other than the Acquired Generic Actavis Entities and therefore do not require any response

    from the Acquired Generic Actavis Entities. To the extent a response is required, the

    Acquired Generic Actavis Entities are without knowledge or information sufficient to form

    a belief as to the truth of the allegations of Paragraph 150 and therefore deny the same.

    Further, to the extent Paragraph 150 and footnote 13 purport to be based on documents,

    those documents speak for themselves and all characterizations thereof are denied.

           151.     The allegations of Paragraph 151 are directed to parties and individuals

    other than the Acquired Generic Actavis Entities and therefore do not require any response

    from the Acquired Generic Actavis Entities. To the extent a response is required, the

    Acquired Generic Actavis Entities are without knowledge or information sufficient to form

    a belief as to the truth of the allegations of Paragraph 151 and therefore deny the same.

    Further, to the extent Paragraph 151 purports to be based on documents, those documents

    speak for themselves and all characterizations thereof are denied.

           152.     The allegations of Paragraph 152 are directed to parties and individuals

    other than the Acquired Generic Actavis Entities and therefore do not require any response

    from the Acquired Generic Actavis Entities. To the extent a response is required, the

    Acquired Generic Actavis Entities are without knowledge or information sufficient to form
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 36 of 278. PageID #: 34947



    a belief as to the truth of the allegations of Paragraph 152 and therefore deny the same.

    Further, to the extent Paragraph 152 purports to be based on documents, those documents

    speak for themselves and all characterizations thereof are denied.

           153.     The allegations of Paragraph 153 are directed to parties and individuals

    other than the Acquired Generic Actavis Entities and therefore do not require any response

    from the Acquired Generic Actavis Entities. To the extent a response is required, the

    Acquired Generic Actavis Entities are without knowledge or information sufficient to form

    a belief as to the truth of the allegations of Paragraph 153 and therefore deny the same.

    Further, to the extent Paragraph 153 and footnote 14 purport to be based on documents,

    those documents speak for themselves and all characterizations thereof are denied.

           154.     The allegations of Paragraph 154 are directed to parties and individuals

    other than the Acquired Generic Actavis Entities and therefore do not require any response

    from the Acquired Generic Actavis Entities. To the extent a response is required, the

    Acquired Generic Actavis Entities are without knowledge or information sufficient to form

    a belief as to the truth of the allegations of Paragraph 154 and therefore deny the same.

    Further, to the extent Paragraph 154 and footnote 15 purport to be based on documents,

    those documents speak for themselves and all characterizations thereof are denied.

           155.     The allegations of Paragraph 155 are directed to parties and individuals

    other than the Acquired Generic Actavis Entities and therefore do not require any response

    from the Acquired Generic Actavis Entities. To the extent a response is required, the

    Acquired Generic Actavis Entities are without knowledge or information sufficient to form

    a belief as to the truth of the allegations of Paragraph 155 and therefore deny the same.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 37 of 278. PageID #: 34948



    Further, to the extent Paragraph 155 and footnote 16 purport to be based on documents,

    those documents speak for themselves and all characterizations thereof are denied.

              156.   The allegations of Paragraph 156 are directed to parties and individuals

    other than The Acquired Generic Actavis Entities and therefore do not require any

    response from the Acquired Generic Actavis Entities. To the extent a response is required,

    the Acquired Generic Actavis Entities are without knowledge or information sufficient to

    form a belief as to the truth of the allegations of Paragraph 156 and therefore deny the

    same. Further, to the extent Paragraph 156 and footnote 17 purport to be based on

    documents, those documents speak for themselves and all characterizations thereof are

    denied.

              157.   The allegations of Paragraph 157 are directed to parties other than the

    Acquired Generic Actavis Entities and therefore do not require any response from the

    Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

    Generic Actavis Entities are without knowledge or information sufficient to form a belief

    as to the truth of the allegations of Paragraph 157 and therefore deny the same. Further, to

    the extent Paragraph 157 and footnote 18 purport to be based on documents, those

    documents speak for themselves and all characterizations thereof are denied.

              158.   The allegations of Paragraph 158 are directed to parties other than the

    Acquired Generic Actavis Entities and therefore do not require any response from the

    Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

    Generic Actavis Entities are without knowledge or information sufficient to form a belief

    as to the truth of the allegations of Paragraph 158 and therefore deny the same. Further, to
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 38 of 278. PageID #: 34949



    the extent Paragraph 158 purports to be based on documents, those documents speak for

    themselves and all characterizations thereof are denied.

           159.     The allegations of Paragraph 159 are directed to parties other than the

    Acquired Generic Actavis Entities and therefore do not require any response from the

    Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

    Generic Actavis Entities are without knowledge or information sufficient to form a belief

    as to the truth of the allegations of Paragraph 159 and therefore deny the same. Further, to

    the extent Paragraph 159 purports to be based on documents, those documents speak for

    themselves and all characterizations thereof are denied.

           160.     The allegations of Paragraph 160 are directed to parties other than the

    Acquired Generic Actavis Entities and therefore do not require any response from the

    Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

    Generic Actavis Entities are without knowledge or information sufficient to form a belief

    as to the truth of the allegations of Paragraph 160 and therefore deny the same. Further, to

    the extent Paragraph 160 purports to be based on documents, those documents speak for

    themselves and all characterizations thereof are denied.

           161.     The allegations of Paragraph 161 are directed to parties and individuals

    other than the Acquired Generic Actavis Entities and therefore do not require any response

    from the Acquired Generic Actavis Entities. To the extent a response is required, the

    Acquired Generic Actavis Entities are without knowledge or information sufficient to form

    a belief as to the truth of the allegations of Paragraph 161 and therefore deny the same.

    Further, to the extent Paragraph 161 purports to be based on documents, those documents

    speak for themselves and all characterizations thereof are denied.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 39 of 278. PageID #: 34950



           162.      The allegations of Paragraph 162 are directed to parties and individuals

    other than the Acquired Generic Actavis Entities and therefore do not require any response

    from the Acquired Generic Actavis Entities. To the extent a response is required, the

    Acquired Generic Actavis Entities are without knowledge or information sufficient to form

    a belief as to the truth of the allegations of Paragraph 162 and therefore deny the same.

    Further, to the extent Paragraph 162 and footnote 19 purport to be based on documents,

    those documents speak for themselves and all characterizations thereof are denied.

           163.      The allegations of Paragraph 163 are directed to parties other than the

    Acquired Generic Actavis Entities and therefore do not require any response from the

    Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

    Generic Actavis Entities are without knowledge or information sufficient to form a belief

    as to the truth of the allegations of Paragraph 163 and therefore deny the same. Further, to

    the extent Paragraph 163 purports to be based on documents, those documents speak for

    themselves and all characterizations thereof are denied.

           164.      The Acquired Generic Actavis Entities deny the allegations in Paragraph

    164 of the Complaint. Further to the extent that the allegations of Paragraph 164 are

    directed to parties other than the Acquired Generic Actavis Entities, they do not require

    any response from the Acquired Generic Actavis Entities. To the extent a response is

    required, the Acquired Generic Actavis Entities are without knowledge or information

    sufficient to form a belief as to the truth of the allegations of Paragraph 164 and therefore

    deny the same.

           165.      The allegations of Paragraph 165 are directed to other than the Acquired

    Generic Actavis Entities and therefore do not require any response from the Acquired
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 40 of 278. PageID #: 34951



    Generic Actavis Entities. To the extent a response is required, the Acquired Generic

    Actavis Entities are without knowledge or information sufficient to form a belief as to the

    truth of the allegations of Paragraph 165 and therefore deny the same. Further, to the

    extent Paragraph 165 and footnote 20 purport to be based on documents, those documents

    speak for themselves and all characterizations thereof are denied.

           166.     The allegations of Paragraph 166 are directed to parties other than the

    Acquired Generic Actavis Entities and therefore do not require any response from the

    Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

    Generic Actavis Entities are without knowledge or information sufficient to form a belief

    as to the truth of the allegations of Paragraph 166 and therefore deny the same.

           167.     The allegations of Paragraph 167 are directed to parties other than the

    Acquired Generic Actavis Entities and therefore do not require any response from the

    Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

    Generic Actavis Entities are without knowledge or information sufficient to form a belief

    as to the truth of the allegations of Paragraph 167 and therefore deny the same. Further, to

    the extent Paragraph 167 purports to be based on documents, those documents speak for

    themselves and all characterizations thereof are denied.

           168.     The allegations of Paragraph 168 are directed to parties other than the

    Acquired Generic Actavis Entities and therefore do not require any response from the

    Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

    Generic Actavis Entities are without knowledge or information sufficient to form a belief

    as to the truth of the allegations of Paragraph 168 and therefore deny the same. Further, to
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 41 of 278. PageID #: 34952



    the extent Paragraph 168 and footnotes 21, 22, and 23 purport to be based on documents,

    those documents speak for themselves and all characterizations thereof are denied.

           169.      The allegations of Paragraph 169 are directed to parties other than the

    Acquired Generic Actavis Entities and therefore do not require any response from the

    Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

    Generic Actavis Entities are without knowledge or information sufficient to form a belief

    as to the truth of the allegations of Paragraph 169 and therefore deny the same.

           170.      The allegations of Paragraph 170 are directed to parties other than the

    Acquired Generic Actavis Entities and therefore do not require any response from the

    Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

    Generic Actavis Entities are without knowledge or information sufficient to form a belief

    as to the truth of the allegations of Paragraph 170 and therefore deny the same.

           171.      The allegations in Paragraph 171 of the Complaint state conclusions of

    law, to which no response is required. To the extent a response is required, the Acquired

    Generic Actavis Entities deny the allegations of Paragraph 171.

           172.      The Acquired Generic Actavis Entities are without knowledge or

    information sufficient to form a belief as to the truth of the allegations of Paragraph 172 of

    the Complaint and therefore deny the same. Further to the extent the allegations in

    Paragraph 172 state conclusions of law, no response is required. To the extent a response is

    required, the Acquired Generic Actavis Entities deny the allegations of Paragraph 172.

           173.      The Acquired Generic Actavis Entities admit only that known risks are

    disclosed and addressed in the FPIs of their opioid products, as required and approved by

    the FDA. Those FPIs are documents that speak for themselves, and any characterizations
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 42 of 278. PageID #: 34953



    that are different than or inconsistent with the FPIs are denied. To the extent that the

    allegations in Paragraph 173 of the Complaint purport to be based on a document, that

    document speaks for itself, and all characterizations thereof are denied. The Acquired

    Generic Actavis Entities are without knowledge or information sufficient to form a belief

    as to the truth of the remaining allegations of Paragraph 173 and therefore deny the same.

    Further to the extent the allegations in Paragraph 173 state conclusions of law, no response

    is required. To the extent a response is required, the Acquired Generic Actavis Entities

    deny the allegations of Paragraph 173. The Acquired Generic Actavis Entities deny the

    remaining allegations of Paragraph 173.

           174.      To the extent the allegations of Paragraph 174 of the Complaint are

    directed to parties other than the Acquired Generic Actavis Entities, no response from the

    Acquired Generic Actavis Entities are required. To the extent a response is required, the

    Acquired Generic Actavis Entities are without knowledge or information sufficient to form

    a belief as to the truth of the allegations of Paragraph 174 and therefore deny the same. The

    Acquired Generic Actavis Entities deny the remaining allegations in Paragraph 174.

           175.      To the extent the allegations of Paragraph 175 of the Complaint are

    directed to parties other than the Acquired Generic Actavis Entities, no response from the

    Acquired Generic Actavis Entities are required. To the extent a response is required, the

    Acquired Generic Actavis Entities are without knowledge or information sufficient to form

    a belief as to the truth of the allegations of Paragraph 175 and therefore deny the same. The

    Acquired Generic Actavis Entities deny the remaining allegations in Paragraph 175.

           176.      The Acquired Generic Actavis Entities deny the allegations in Paragraph

    176 of the Complaint that the Acquired Generic Actavis Entities was part of a “marketing
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 43 of 278. PageID #: 34954



    scheme.” To the extent the allegations of Paragraph 176 of the Complaint are directed to

    parties other than the Acquired Generic Actavis Entities, no response from the Acquired

    Generic Actavis Entities is required. To the extent a response is required, the Acquired

    Generic Actavis Entities are without knowledge or information sufficient to form a belief

    as to the truth of the allegations of Paragraph 176 and therefore deny the same. The

    Acquired Generic Actavis Entities deny the remaining allegations in Paragraph 176.

           177.      Paragraph 177 of the Complaint, including all sub-parts, states conclusions

    of law to which no response is required. To the extent a response is required, the Acquired

    Generic Actavis Entities deny the allegations in Paragraph 177. To the extent that

    allegations in Paragraph 177 relate to Defendants other than the Acquired Generic Actavis

    Entities, it is without knowledge or information sufficient to form a belief as to the truth of

    those allegations and therefore deny the same.

           178.      Paragraph 178 of the Complaint states conclusions of law to which no

    response is required. To the extent a response is required, the Acquired Generic Actavis

    Entities deny the allegations in Paragraph 178. To the extent that allegations in Paragraph

    178 relate to Defendants other than the Acquired Generic Actavis Entities, it is without

    knowledge or information sufficient to form a belief as to the truth of those allegations and

    therefore deny the same.

           179.      Paragraph 179 of the Complaint states conclusions of law to which no

    response is required. To the extent a response is required, the Acquired Generic Actavis

    Entities deny the allegations in Paragraph 179. To the extent that allegations in Paragraph

    179 relate to Defendants other than the Acquired Generic Actavis Entities, the Acquired
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 44 of 278. PageID #: 34955



    Generic Actavis Entities are without knowledge or information sufficient to form a belief

    as to the truth of those allegations and therefore deny the same.

           180.      To the extent that allegations in Paragraph 180 relate to Defendants other

    than the Acquired Generic Actavis Entities, it is without knowledge or information

    sufficient to form a belief as to the truth of those allegations and therefore deny the same.

    The Acquired Generic Actavis Entities deny the remaining allegations in Paragraph 180 of

    the Complaint.

           181.      To the extent that allegations in Paragraph 181 relate to Defendants other

    than the Acquired Generic Actavis Entities, it is without knowledge or information

    sufficient to form a belief as to the truth of those allegations and therefore deny the same.

    The Acquired Generic Actavis Entities deny the remaining allegations in Paragraph 181 of

    the Complaint.

           182.      To the extent that allegations in Paragraph 182 relate to Defendants other

    than the Acquired Generic Actavis Entities, it is without knowledge or information

    sufficient to form a belief as to the truth of those allegations and therefore deny the same.

    Further, to the extent that Paragraph 182 purports to be based on documents, particularly

    those referenced in footnotes 24, 25, and 26, those documents speak for themselves, and all

    characterizations thereof are denied. The Acquired Generic Actavis Entities deny the

    remaining allegations in Paragraph 182 of the Complaint.

           183.      The allegations in Paragraph 183 relate to Defendants other than the

    Acquired Generic Actavis Entities, and the Acquired Generic Actavis Entities are without

    knowledge or information sufficient to form a belief as to the truth of those allegations and
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 45 of 278. PageID #: 34956



    therefore deny the same. Further, to the extent that Paragraph 183 purports to be based on a

    document, that document speaks for itself, and all characterizations thereof are denied.

           184.     The allegations in Paragraph 1843 relate to Defendants other than the

    Acquired Generic Actavis Entities, and the Acquired Generic Actavis Entities are without

    knowledge or information sufficient to form a belief as to the truth of those allegations and

    therefore deny the same. Further, to the extent that Paragraph 184 and footnote 27 purport

    to be based on a document, that document speaks for itself, and all characterizations

    thereof are denied.

           185.     To the extent that allegations in Paragraph 185 relate to Defendants and

    individuals other than the Acquired Generic Actavis Entities, the Acquired Generic Actavis

    Entities are without knowledge or information sufficient to form a belief as to the truth of

    those allegations and therefore deny the same. Further, to the extent that Paragraph 185 and

    footnote 28 purport to be based on a document, that document speaks for itself, and all

    characterizations thereof are denied. The Acquired Generic Actavis Entities deny the

    remaining allegations of Paragraph 185.

           186.     To the extent that allegations in Paragraph 186 relate to Defendants and

    individuals other than the Acquired Generic Actavis Entities, the Acquired Generic Actavis

    Entities are without knowledge or information sufficient to form a belief as to the truth of

    those allegations and therefore deny the same. Further, to the extent that Paragraph 186

    purports to be based on a document, that document speaks for itself, and all

    characterizations thereof are denied. The Acquired Generic Actavis Entities deny the

    remaining allegations of Paragraph 186.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 46 of 278. PageID #: 34957



           187.     The allegations in Paragraph 187 relate to Defendants and individuals

    other than the Acquired Generic Actavis Entities, and the Acquired Generic Actavis

    Entities are without knowledge or information sufficient to form a belief as to the truth of

    those allegations and therefore deny the same. Further, to the extent that Paragraph 187 and

    footnotes 30 and 31 purport to be based on documents, those document speaks for

    themselves, and all characterizations thereof are denied.

           188.     To the extent that allegations in Paragraph 188 relate to Defendants other

    than the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are

    without knowledge or information sufficient to form a belief as to the truth of those

    allegations and therefore deny the same. Further, to the extent that Paragraph 188 and

    footnote 32 purport to be based on a document, that document speaks for itself, and all

    characterizations thereof are denied. The Acquired Generic Actavis Entities deny the

    remaining allegations of Paragraph 188.

           189.     To the extent that allegations in Paragraph 189 relate to Defendants and

    individuals other than the Acquired Generic Actavis Entities, the Acquired Generic Actavis

    Entities are without knowledge or information sufficient to form a belief as to the truth of

    those allegations and therefore deny the same. Further, to the extent that Paragraph 189 and

    footnote 33 purport to be based on a document, that document speaks for itself, and all

    characterizations thereof are denied. The Acquired Generic Actavis Entities deny the

    remaining allegations of Paragraph 189.

           190.     The allegations in Paragraph 190 relate to Defendants other than the

    Acquired Generic Actavis Entities, and the Acquired Generic Actavis Entities are without

    knowledge or information sufficient to form a belief as to the truth of those allegations and
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 47 of 278. PageID #: 34958



    therefore deny the same. Further, to the extent that Paragraph 190 and footnote 34 purport

    to be based on a document, that document speaks for itself, and all characterizations

    thereof are denied.

           191.     The allegations in Paragraph 191 relate to Defendants other than the

    Acquired Generic Actavis Entities, and the Acquired Generic Actavis Entities are without

    knowledge or information sufficient to form a belief as to the truth of those allegations and

    therefore deny the same. Further, to the extent that Paragraph 191 and footnote 35 purport

    to be based on a document, that document speaks for itself, and all characterizations

    thereof are denied.

           192.     The allegations in Paragraph 192 relate to Defendants other than the

    Acquired Generic Actavis Entities, and the Acquired Generic Actavis Entities are without

    knowledge or information sufficient to form a belief as to the truth of those allegations and

    therefore deny the same. Further, to the extent that Paragraph 192 purports to be based on a

    document, that document speaks for itself, and all characterizations thereof are denied.

           193.     The allegations in Paragraph 193 relate to Defendants and individuals

    other than the Acquired Generic Actavis Entities, and the Acquired Generic Actavis

    Entities are without knowledge or information sufficient to form a belief as to the truth of

    those allegations and therefore deny the same. Further, to the extent that Paragraph 193 and

    footnotes 36, 37, and 38 purport to be based on documents, those document speaks for

    themselves, and all characterizations thereof are denied.

           194.     The allegations in Paragraph 194 relate to Defendants other than the

    Acquired Generic Actavis Entities, and the Acquired Generic Actavis Entities are without

    knowledge or information sufficient to form a belief as to the truth of those allegations and
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 48 of 278. PageID #: 34959



    therefore deny the same. Further, to the extent that Paragraph 194 and footnote 39 purport

    to be based on documents, those document speaks for themselves, and all characterizations

    thereof are denied.

              195.   The allegations in Paragraph 195 relate to Defendants and individuals

    other than the Acquired Generic Actavis Entities, and the Acquired Generic Actavis

    Entities are without knowledge or information sufficient to form a belief as to the truth of

    those allegations and therefore deny the same. Further, to the extent that Paragraph 195 and

    footnote 40 purport to be based on documents, those document speaks for themselves, and

    all characterizations thereof are denied.

              196.   The allegations in Paragraph 196 relate to Defendants and individuals

    other than the Acquired Generic Actavis Entities, and the Acquired Generic Actavis

    Entities are without knowledge or information sufficient to form a belief as to the truth of

    those allegations and therefore deny the same.

              197.   The allegations in Paragraph 197 relate to Defendants other than the

    Acquired Generic Actavis Entities, and the Acquired Generic Actavis Entities are without

    knowledge or information sufficient to form a belief as to the truth of those allegations and

    therefore deny the same. Further, to the extent that Paragraph 197 purports to be based on

    documents, those document speaks for themselves, and all characterizations thereof are

    denied.

              198.   The allegations in Paragraph 198 relate to Defendants and individuals

    other than the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities

    are without knowledge or information sufficient to form a belief as to the truth of those

    allegations and therefore deny the same. Further, to the extent that Paragraph 198 purports
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 49 of 278. PageID #: 34960



    to be based on documents, those document speaks for themselves, and all characterizations

    thereof are denied.

           199.      The allegations in Paragraph 199 relate to Defendants and individuals

    other than the Acquired Generic Actavis Entities, and the Acquired Generic Actavis

    Entities are without knowledge or information sufficient to form a belief as to the truth of

    those allegations and therefore deny the same. Further, to the extent that Paragraph 199

    purports to be based on documents, those document speaks for themselves, and all

    characterizations thereof are denied.

           200.      The allegations in Paragraph 200 of the Complaint relate to Defendants

    and individuals other than the Acquired Generic Actavis Entities, and the Acquired

    Generic Actavis Entities are without knowledge or information sufficient to form a belief

    as to the truth of those allegations and therefore deny the same. Further, to the extent that

    Paragraph 200 purports to be based on documents, those document speaks for themselves,

    and all characterizations thereof are denied.

           201.      The allegations in Paragraph 201 of the Complaint relate to Defendants

    and individuals other than the Acquired Generic Actavis Entities, and the Acquired

    Generic Actavis Entities are without knowledge or information sufficient to form a belief

    as to the truth of those allegations and therefore deny the same. Further, to the extent that

    Paragraph 201 purport to be based on documents, those document speaks for themselves,

    and all characterizations thereof are denied.

           202.      The allegations in Paragraph 202 of the Complaint relate to Defendants

    and individuals other than the Acquired Generic Actavis Entities, and the Acquired

    Generic Actavis Entities are without knowledge or information sufficient to form a belief
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 50 of 278. PageID #: 34961



    as to the truth of those allegations and therefore deny the same. Further, to the extent that

    Paragraph 202 purports to be based on documents, those document speaks for themselves,

    and all characterizations thereof are denied.

           203.      The allegations in Paragraph 203 of the Complaint relate to Defendants

    other than the Acquired Generic Actavis Entities, and the Acquired Generic Actavis

    Entities are without knowledge or information sufficient to form a belief as to the truth of

    those allegations and therefore deny the same.

           204.      The allegations in Paragraph 204 of the Complaint relate to Defendants

    other than the Acquired Generic Actavis Entities, and the Acquired Generic Actavis

    Entities are without knowledge or information sufficient to form a belief as to the truth of

    those allegations and therefore deny the same. Further, to the extent that Paragraph 204

    purports to be based on documents, those document speaks for themselves, and all

    characterizations thereof are denied.

           205.      The allegations in Paragraph 205 of the Complaint relate to Defendants

    and individuals other than the Acquired Generic Actavis Entities, and the Acquired

    Generic Actavis Entities are without knowledge or information sufficient to form a belief

    as to the truth of those allegations and therefore deny the same. Further, to the extent that

    Paragraph 205 purports to be based on documents, those document speaks for themselves,

    and all characterizations thereof are denied.

           206.      The allegations in Paragraph 206 of the Complaint relate to Defendants

    and entities other than the Acquired Generic Actavis Entities, and the Acquired Generic

    Actavis Entities are without knowledge or information sufficient to form a belief as to the

    truth of those allegations and therefore deny the same. Further, to the extent that Paragraph
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 51 of 278. PageID #: 34962



    206 and footnote 41 purport to be based on documents, those document speaks for

    themselves, and all characterizations thereof are denied.

           207.     The allegations in Paragraph 207 of the Complaint relate to Defendants

    other than the Acquired Generic Actavis Entities, and the Acquired Generic Actavis

    Entities are without knowledge or information sufficient to form a belief as to the truth of

    those allegations and therefore deny the same. Further, to the extent that Paragraph 207

    purports to be based on documents, those document speaks for themselves, and all

    characterizations thereof are denied.

           208.     The allegations in Paragraph 208 of the Complaint relate to Defendants

    and entities other than the Acquired Generic Actavis Entities, and the Acquired Generic

    Actavis Entities are without knowledge or information sufficient to form a belief as to the

    truth of those allegations and therefore deny the same. Further, to the extent that Paragraph

    208 purports to be based on documents, those document speaks for themselves, and all

    characterizations thereof are denied.

           209.     The allegations in Paragraph 209 of the Complaint relate to Defendants

    other than the Acquired Generic Actavis Entities, and the Acquired Generic Actavis

    Entities are without knowledge or information sufficient to form a belief as to the truth of

    those allegations and therefore deny the same. Further, to the extent that Paragraph 209

    purports to be based on documents, those document speaks for themselves, and all

    characterizations thereof are denied.

           210.     The allegations in Paragraph 210 of the Complaint relate to Defendants

    and entities other than the Acquired Generic Actavis Entities, and the Acquired Generic

    Actavis Entities are without knowledge or information sufficient to form a belief as to the
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 52 of 278. PageID #: 34963



    truth of those allegations and therefore deny the same. Further, to the extent that Paragraph

    210 purports to be based on documents, those document speaks for themselves, and all

    characterizations thereof are denied.

           211.     The allegations in Paragraph 211 of the Complaint relate to Defendants

    other than the Acquired Generic Actavis Entities, and the Acquired Generic Actavis

    Entities are without knowledge or information sufficient to form a belief as to the truth of

    those allegations and therefore deny the same. Further, to the extent that Paragraph 211

    purports to be based on documents, those document speaks for themselves, and all

    characterizations thereof are denied.

           212.     The allegations in Paragraph 212 of the Complaint relate to Defendants

    other than the Acquired Generic Actavis Entities, and the Acquired Generic Actavis

    Entities are without knowledge or information sufficient to form a belief as to the truth of

    those allegations and therefore deny the same. Further, to the extent that Paragraph 212

    purports to be based on documents, those document speaks for themselves, and all

    characterizations thereof are denied.

           213.     The allegations in Paragraph 213 of the Complaint relate to Defendants

    other than the Acquired Generic Actavis Entities, and the Acquired Generic Actavis

    Entities are without knowledge or information sufficient to form a belief as to the truth of

    those allegations and therefore deny the same. Further, to the extent that Paragraph 213

    purports to be based on documents, those document speaks for themselves, and all

    characterizations thereof are denied.

           214.     The allegations in Paragraph 214 of the Complaint relate to Defendants

    other than the Acquired Generic Actavis Entities, and the Acquired Generic Actavis
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 53 of 278. PageID #: 34964



    Entities are without knowledge or information sufficient to form a belief as to the truth of

    those allegations and therefore deny the same. Further, to the extent that Paragraph 214 and

    footnote 42 purport to be based on documents, those document speaks for themselves, and

    all characterizations thereof are denied.

           215.      The allegations in Paragraph 215 of the Complaint relate to Defendants

    other than the Acquired Generic Actavis Entities, and the Acquired Generic Actavis

    Entities are without knowledge or information sufficient to form a belief as to the truth of

    those allegations and therefore deny the same. Further, to the extent that Paragraph 215

    purports to be based on documents, those document speaks for themselves, and all

    characterizations thereof are denied.

           216.      The allegations in Paragraph 216 of the Complaint relate to Defendants

    other than the Acquired Generic Actavis Entities, and the Acquired Generic Actavis

    Entities are without knowledge or information sufficient to form a belief as to the truth of

    those allegations and therefore deny the same. Further, to the extent that Paragraph 216

    purports to be based on documents, those document speaks for themselves, and all

    characterizations thereof are denied.

           217.      The allegations in Paragraph 217 of the Complaint relate to Defendants

    and individuals other than the Acquired Generic Actavis Entities, and the Acquired

    Generic Actavis Entities are without knowledge or information sufficient to form a belief

    as to the truth of those allegations and therefore deny the same. Further, to the extent that

    Paragraph 217 purports to be based on documents, those document speaks for themselves,

    and all characterizations thereof are denied.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 54 of 278. PageID #: 34965



           218.      The allegations in Paragraph 218 of the Complaint relate to Defendants

    and individuals other than the Acquired Generic Actavis Entities, and the Acquired

    Generic Actavis Entities are without knowledge or information sufficient to form a belief

    as to the truth of those allegations and therefore deny the same. Further, to the extent that

    Paragraph 218 purports to be based on documents, those document speaks for themselves,

    and all characterizations thereof are denied.

           219.      The allegations in Paragraph 219 of the Complaint relate to Defendants

    other than the Acquired Generic Actavis Entities, and the Acquired Generic Actavis

    Entities are without knowledge or information sufficient to form a belief as to the truth of

    those allegations and therefore deny the same. Further, to the extent that Paragraph 219

    purports to be based on documents, those document speaks for themselves, and all

    characterizations thereof are denied.

           220.      The allegations in Paragraph 220 of the Complaint relate to Defendants

    other than the Acquired Generic Actavis Entities, and the Acquired Generic Actavis

    Entities are without knowledge or information sufficient to form a belief as to the truth of

    those allegations and therefore deny the same. Further, to the extent that Paragraph 220

    purports to be based on documents, those document speaks for themselves, and all

    characterizations thereof are denied.

           221.      The allegations of Paragraph 221 are directed to parties other than the

    Acquired Generic Actavis Entities and therefore do not require any response from the

    Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

    Generic Actavis Entities are without knowledge or information sufficient to form a belief

    as to the truth of the allegations of Paragraph 221 and therefore deny the same. To the
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 55 of 278. PageID #: 34966



    extent that Paragraph 221 purports to be based on a document, that document speaks for

    itself, and all characterizations thereof are denied.

           222.      The allegations of Paragraph 222 are directed to parties other than the

    Acquired Generic Actavis Entities and therefore do not require any response from the

    Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

    Generic Actavis Entities are without knowledge or information sufficient to form a belief

    as to the truth of the allegations of Paragraph 222 and therefore deny the same. Paragraph

    222 and footnote 43 purport to be based on a document that speaks for itself and any

    characterizations thereof are denied.

           223.      Paragraph 223 purports to be based on a document that speaks for itself

    and all characterizations thereof are denied. The Acquired Generic Actavis Entities deny

    the remaining allegations of Paragraph 223.

           224.      The allegations in Paragraph 224 purport to be based on a document that

    speaks for itself and any characterization thereof are denied. The Acquired Generic Actavis

    Entities deny the remaining allegations of Paragraph 224.

           225.      To the extent that Paragraph 225 purports to be based on a document, that

    document speaks for itself, and all characterizations thereof are denied. The Acquired

    Generic Actavis Entities deny that they engaged in any detailing of health care providers,

    made any representations to health care providers that were inconsistent with the FDA-

    approved labels for their products, violated their duty of sameness with respect to

    referenced-listed drugs as to which the Actavis entities sold AB-rated generics, or had a

    duty to warn that would require them to violate their duty of sameness under governing

    Supreme Court precedent and federal law.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 56 of 278. PageID #: 34967



           226.      The Actavis Generic Entities specifically deny that they ever promoted or

    marketed the opioid Kadian or any other “branded” opioid product. To the extent the

    allegations of Paragraph 226 purport to be based on documents, those documents speaks

    for themselves, and all characterizations thereof are denied.

           227.      The allegations in Paragraph 227 purport to be based on a document which

    speaks for itself and any characterization thereof is denied. The Acquired Generic Actavis

    Entities deny the remaining allegations of Paragraph 227.

           228.      The allegations of Paragraph 228 are directed to parties other than the

    Acquired Generic Actavis Entities, and they do not require any response from the Acquired

    Generic Actavis Entities. To the extent a response is required, the Acquired Generic

    Actavis Entities are without knowledge or information sufficient to form a belief as to the

    truth of the allegations of Paragraph 228 and therefore deny the same. Further, to the

    extent that Paragraph 228 purports to be based on a document, that document speaks for

    itself, and all characterizations thereof are denied.

           229.      The allegations of Paragraph 229 are directed to parties other than the

    Acquired Generic Actavis Entities, and they do not require any response from the Acquired

    Generic Actavis Entities. To the extent a response is required, the Acquired Generic

    Actavis Entities are without knowledge or information sufficient to form a belief as to the

    truth of the allegations of Paragraph 229 and therefore deny the same. Further, to the

    extent that Paragraph 229 purports to be based on a document, that document speaks for

    itself, and all characterizations thereof are denied.

           230.      The allegations of Paragraph 230 are directed to parties other than the

    Acquired Generic Actavis Entities, and they do not require any response from the Acquired
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 57 of 278. PageID #: 34968



    Generic Actavis Entities. To the extent a response is required, the Acquired Generic

    Actavis Entities are without knowledge or information sufficient to form a belief as to the

    truth of the allegations of Paragraph 230 and therefore deny the same. Further, to the

    extent that Paragraph 230 purports to be based on documents, those documents speak for

    themselves, and all characterizations thereof are denied.

           231.      The allegations of Paragraph 231 are directed to parties other than the

    Acquired Generic Actavis Entities, and they do not require any response from the Acquired

    Generic Actavis Entities. To the extent a response is required, the Acquired Generic

    Actavis Entities are without knowledge or information sufficient to form a belief as to the

    truth of the allegations of Paragraph 231 and therefore deny the same. Further, to the

    extent that Paragraph 231 purports to be based on a document, that document speaks for

    itself, and all characterizations thereof are denied.

           232.      To the extent that the allegations of Paragraph 232 are directed to parties

    other than the Acquired Generic Actavis Entities, they do not require any response from

    the Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

    Generic Actavis Entities are without knowledge or information sufficient to form a belief

    as to the truth of the allegations of Paragraph 232 and therefore deny the same. Further, to

    the extent that Paragraph 232 purports to be based on a document, that document speaks

    for itself, and all characterizations thereof are denied. The Acquired Generic Actavis

    Entities deny the remaining allegations of Paragraph 232.

           233.      To the extent that the allegations of Paragraph 233 are directed to parties

    other than the Acquired Generic Actavis Entities, they do not require any response from

    the Acquired Generic Actavis Entities. To the extent a response is required, the Acquired
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 58 of 278. PageID #: 34969



    Generic Actavis Entities are without knowledge or information sufficient to form a belief

    as to the truth of the allegations of Paragraph 233 and therefore deny the same. Further, to

    the extent that Paragraph 233 purports to be based on a document, that document speaks

    for itself, and all characterizations thereof are denied. The Acquired Generic Actavis

    Entities deny the remaining allegations of Paragraph 233.

           234.     The allegations of Paragraph 234 are directed to parties other than The

    Acquired Generic Actavis Entities, and they do not require any response from the Acquired

    Generic Actavis Entities. To the extent a response is required, the Acquired Generic

    Actavis Entities are without knowledge or information sufficient to form a belief as to the

    truth of the allegations of Paragraph 234 and therefore deny the same. Further, to the

    extent that Paragraph 234 and footnote 45 purport to be based on a document, that

    document speaks for itself, and all characterizations thereof are denied.

           235.     The allegations of Paragraph 235 are directed to parties other than the

    Acquired Generic Actavis Entities and therefore do not require any response from the

    Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

    Generic Actavis Entities are without knowledge or information sufficient to form a belief

    as to the truth of the allegations of Paragraph 235 and therefore deny the same. To the

    extent that Paragraph 235 purports to be based on documents, those documents speak for

    themselves and all characterizations thereof are denied.

           236.     The allegations of Paragraph 236 are directed to parties and individuals

    other than the Acquired Generic Actavis Entities, they do not require any response from

    the Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

    Generic Actavis Entities are without knowledge or information sufficient to form a belief
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 59 of 278. PageID #: 34970



    as to the truth of the allegations of Paragraph 236 and therefore deny the same. Further, to

    the extent that Paragraph 234 purports to be based on a document, that document speaks

    for itself, and all characterizations thereof are denied.

            237.     The allegations of Paragraph 237 are directed to parties other than the

    Acquired Generic Actavis Entities, and they do not require any response from the Acquired

    Generic Actavis Entities. To the extent a response is required, the Acquired Generic

    Actavis Entities are without knowledge or information sufficient to form a belief as to the

    truth of the allegations of Paragraph 237 and therefore deny the same. Further, to the

    extent that Paragraph 237 purports to be based on a document, that document speaks for

    itself, and all characterizations thereof are denied.

            238.     The allegations of Paragraph 238 are directed to parties other than the

    Acquired Generic Actavis Entities, and they do not require any response from the Acquired

    Generic Actavis Entities. To the extent a response is required, the Acquired Generic

    Actavis Entities are without knowledge or information sufficient to form a belief as to the

    truth of the allegations of Paragraph 238 and therefore deny the same. Further, to the

    extent that Paragraph 238 purports to be based on a document, that document speaks for

    itself, and all characterizations thereof are denied.

            239.     The allegations of Paragraph 239 are directed to parties other than the

    Acquired Generic Actavis Entities, and they do not require any response from the Acquired

    Generic Actavis Entities. To the extent a response is required, the Acquired Generic

    Actavis Entities are without knowledge or information sufficient to form a belief as to the

    truth of the allegations of Paragraph 239 and therefore deny the same. Further, to the
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 60 of 278. PageID #: 34971



    extent that Paragraph 239 purports to be based on a document, that document speaks for

    itself, and all characterizations thereof are denied.

           240.      The Acquired Generic Actavis Entities admit that known risks related to

    its opioid products are disclosed and addressed in the FPIs, as required and approved by

    the FDA. Those FPIs are documents that speak for themselves, for those products, and any

    characterizations that are different than or inconsistent with the FPIs are denied. The

    Acquired Generic Actavis Entities deny the remaining allegations of Paragraph 240.

           241.      To the extent that Paragraph 241 purports to be based on documents,

    including the document referenced in footnote 46, those documents speak for themselves,

    and all characterizations thereof are denied. To the extent that the allegations in Paragraph

    241 are related to other Defendants or third-parties, the Acquired Generic Actavis Entities

    are without knowledge or information sufficient to form a belief as to the truth of the

    allegations and therefore deny the same. The Acquired Generic Actavis Entities deny the

    remaining allegations of Paragraph 241.

           242.      To the extent that the allegations in Paragraph 242 are related to other

    Defendants or third-parties, the Acquired Generic Actavis Entities are without knowledge

    or information sufficient to form a belief as to the truth of the allegations and therefore

    deny the same. The Acquired Generic Actavis Entities deny the remaining allegations of

    Paragraph 242.

           243.      To the extent that Paragraph 243 purports to be based on documents, those

    documents speak for themselves, and all characterizations thereof are denied. To the extent

    that the allegations in Paragraph 243 are related to other Defendants or third-parties, the

    Acquired Generic Actavis Entities are without knowledge or information sufficient to form
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 61 of 278. PageID #: 34972



    a belief as to the truth of the allegations and therefore deny the same. The Acquired

    Generic Actavis Entities deny the remaining allegations of Paragraph 243.

           244.      The allegations in Paragraph 244 are related to other Defendants, the

    Acquired Generic Actavis Entities are without knowledge or information sufficient to form

    a belief as to the truth of the allegations and therefore deny the same. In addition, the

    allegations in Paragraph 244 purport to be based on documents that speak for themselves,

    and all characterizations thereof are denied.

           245.      The allegations in Paragraph 245 are related to other Defendants, the

    Acquired Generic Actavis Entities are without knowledge or information sufficient to form

    a belief as to the truth of the allegations and therefore deny the same. In addition, the

    allegations in Paragraph 245 purport to be based on documents that speak for themselves,

    and all characterizations thereof are denied.

           246.      The allegations in Paragraph 246 are related to other Defendants, the

    Acquired Generic Actavis Entities are without knowledge or information sufficient to form

    a belief as to the truth of the allegations and therefore deny the same. In addition, the

    allegations in Paragraph 246 purport to be based on documents that speak for themselves,

    and all characterizations thereof are denied.

           247.      The allegations in Paragraph 247 are related to other Defendants, the

    Acquired Generic Actavis Entities are without knowledge or information sufficient to form

    a belief as to the truth of the allegations and therefore deny the same. In addition, the

    allegations in Paragraph 247 purport to be based on documents that speak for themselves,

    and all characterizations thereof are denied.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 62 of 278. PageID #: 34973



           248.      The allegations in Paragraph 248 are related to other Defendants or third-

    parties, the Acquired Generic Actavis Entities are without knowledge or information

    sufficient to form a belief as to the truth of the allegations and therefore deny the same. In

    addition, the allegations in Paragraph 248 purport to be based on documents that speak for

    themselves, and all characterizations thereof are denied.

           249.      The allegations in Paragraph 249 are related to other Defendants, the

    Acquired Generic Actavis Entities are without knowledge or information sufficient to form

    a belief as to the truth of the allegations and therefore deny the same. In addition, the

    allegations in Paragraph 249 purport to be based on documents that speak for themselves,

    and all characterizations thereof are denied.

           250.      The allegations in Paragraph 250 are related to other Defendants, the

    Acquired Generic Actavis Entities are without knowledge or information sufficient to form

    a belief as to the truth of the allegations and therefore deny the same. In addition, the

    allegations in Paragraph 250 purport to be based on documents, including those referenced

    in footnote 48, that speak for themselves, and all characterizations thereof are denied.

           251.      The allegations in Paragraph 251 are related to other Defendants, the

    Acquired Generic Actavis Entities are without knowledge or information sufficient to form

    a belief as to the truth of the allegations and therefore deny the same. In addition, the

    allegations in Paragraph 251 purport to be based on documents that speak for themselves,

    and all characterizations thereof are denied.

           252.      The Acquired Generic Actavis Entities admit that known risks related to

    its opioid products are disclosed and addressed in the FPIs, as required and approved by

    the FDA. Those FPIs are documents that speak for themselves, for those products, and any
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 63 of 278. PageID #: 34974



    characterizations that are different than or inconsistent with the FPIs are denied. The

    Acquired Generic Actavis Entities deny the remaining allegations of Paragraph 252.

               253. The allegations in Paragraph 253 are related to other Defendants, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of the allegations and therefore deny the same. In addition,

       the allegations in Paragraph 253 purport to be based on documents that speak for

       themselves, and all characterizations thereof are denied.

               254. The allegations in Paragraph 254 are related to other Defendants, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of the allegations and therefore deny the same. In addition,

       the allegations in Paragraph 254 purport to be based on documents that speak for

       themselves, and all characterizations thereof are denied.

               255. The Acquired Generic Actavis Entities admit that known risks related to

       its opioid products are disclosed and addressed in the FPIs, as required and approved by

       the FDA. Those FPIs are documents that speak for themselves, for those products, and

       any characterizations that are different than or inconsistent with the FPIs are denied.

       The Acquired Generic Actavis Entities deny the remaining allegations of Paragraph

       255.

               256. The Acquired Generic Actavis Entities admit that known risks related to

       its opioid products are disclosed and addressed in the FPIs, as required and approved by

       the FDA. Those FPIs are documents that speak for themselves, for those products, and

       any characterizations that are different than or inconsistent with the FPIs are denied.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 64 of 278. PageID #: 34975



       The Acquired Generic Actavis Entities deny the remaining allegations of Paragraph

       256.

              257. The Acquired Generic Actavis Entities deny the allegations in Paragraph

       257 of the Complaint.

              258. The allegations in Paragraph 258 are related to other Defendants, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of the allegations and therefore deny the same. In addition,

       the allegations in Paragraph 258 purport to be based on documents that speak for

       themselves, including those referenced in footnote 49, and all characterizations thereof

       are denied.

              259. To the extent that Paragraph 259 purports to be based on documents, those

       documents speak for themselves, and all characterizations thereof are denied. To the

       extent that the allegations in Paragraph 259 are related to other Defendants, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of the allegations and therefore deny the same. The

       Acquired Generic Actavis Entities deny the remaining allegations in Paragraph 259.

              260. To the extent that Paragraph 260 purports to be based on documents, those

       documents speak for themselves, and all characterizations thereof are denied. The

       Acquired Generic Actavis Entities deny the remaining allegations in Paragraph 260.

              261. The allegations in Paragraph 261 are related to other Defendants, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of the allegations and therefore deny the same. In addition,

       the allegations in Paragraph 261 purport to be based on documents that speak for
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 65 of 278. PageID #: 34976



       themselves, including those referenced in footnote 50, and all characterizations thereof

       are denied.

              262. The allegations in Paragraph 262 are related to other Defendants, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of the allegations and therefore deny the same. In addition,

       the allegations in Paragraph 262 purport to be based on documents that speak for

       themselves, and all characterizations thereof are denied.

              263. The allegations in Paragraph 263 are related to other Defendants, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of the allegations and therefore deny the same. In addition,

       the allegations in Paragraph 263 purport to be based on documents that speak for

       themselves, and all characterizations thereof are denied.

              264. The allegations in Paragraph 264 are related to other Defendants, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of the allegations and therefore deny the same. In addition,

       the allegations in Paragraph 264 purport to be based on documents that speak for

       themselves, and all characterizations thereof are denied.

              265. The allegations in Paragraph 265 are related to other Defendants, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of the allegations and therefore deny the same. In addition,

       the allegations in Paragraph 265 purport to be based on documents that speak for

       themselves, and all characterizations thereof are denied.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 66 of 278. PageID #: 34977



              266. The allegations in Paragraph 266 are related to other Defendants, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of the allegations and therefore deny the same. In addition,

       the allegations in Paragraph 266 purport to be based on documents that speak for

       themselves, and all characterizations thereof are denied.

              267. To the extent that Paragraph 267 purports to be based on documents, those

       documents speak for themselves, and all characterizations thereof are denied. To the

       extent that the allegations in Paragraph 267 are related to other Defendants, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of the allegations and therefore deny the same. The

       Acquired Generic Actavis Entities deny the remaining allegations in Paragraph 267.

              268. To the extent that the allegations in Paragraph 268 are related to other

       Defendants, the Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief as to the truth of the allegations and therefore

       deny the same. The Acquired Generic Actavis Entities deny the remaining allegations

       in Paragraph 268.

              269. The allegations in Paragraph 269 are related to other Defendants, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of the allegations and therefore deny the same. In addition,

       the allegations in Paragraph 269 purport to be based on documents that speak for

       themselves, and all characterizations thereof are denied.

              270. The allegations in Paragraph 270 are related to other Defendants, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 67 of 278. PageID #: 34978



       form a belief as to the truth of the allegations and therefore deny the same. In addition,

       the allegations in Paragraph 270 purport to be based on documents that speak for

       themselves, including those referenced in footnote 51, and all characterizations thereof

       are denied.

              271. The allegations in Paragraph 271 are related to other Defendants, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of the allegations and therefore deny the same. In addition,

       the allegations in Paragraph 271 purport to be based on documents that speak for

       themselves, including those referenced in footnote 52, and all characterizations thereof

       are denied.

              272. The allegations in Paragraph 272 are related to other Defendants, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of the allegations and therefore deny the same. In addition,

       the allegations in Paragraph 272 purport to be based on documents that speak for

       themselves, and all characterizations thereof are denied.

              273. The allegations in Paragraph 273 are related to other Defendants, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of the allegations and therefore deny the same. In addition,

       the allegations in Paragraph 273 purport to be based on documents that speak for

       themselves, and all characterizations thereof are denied.

              274. The allegations in Paragraph 274 are related to other Defendants, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of the allegations and therefore deny the same. In addition,
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 68 of 278. PageID #: 34979



       the allegations in Paragraph 274 purport to be based on documents that speak for

       themselves, and all characterizations thereof are denied.

              275. To the extent that Paragraph 275 purports to be based on documents, those

       documents speak for themselves, and all characterizations thereof are denied. To the

       extent that the allegations in Paragraph 275 are related to other Defendants, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of the allegations and therefore deny the same. The

       Acquired Generic Actavis Entities deny the remaining allegations in Paragraph 275.

              276. The allegations in Paragraph 276 are related to other Defendants, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of the allegations and therefore deny the same. In addition,

       the allegations in Paragraph 276 purport to be based on documents that speak for

       themselves, and all characterizations thereof are denied.

              277. The allegations in Paragraph 277 are related to other Defendants, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of the allegations and therefore deny the same. In addition,

       the allegations in Paragraph 277 purport to be based on documents that speak for

       themselves, and all characterizations thereof are denied.

              278. The allegations in Paragraph 278 are related to other Defendants, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of the allegations and therefore deny the same. In addition,

       the allegations in Paragraph 278 purport to be based on documents that speak for

       themselves, and all characterizations thereof are denied.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 69 of 278. PageID #: 34980



              279. The allegations in Paragraph 279 are related to other Defendants, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of the allegations and therefore deny the same. In addition,

       the allegations in Paragraph 279 purport to be based on documents that speak for

       themselves, and all characterizations thereof are denied.

              280. The allegations in Paragraph 280 are related to other Defendants, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of the allegations and therefore deny the same. In addition,

       the allegations in Paragraph 280 purport to be based on documents that speak for

       themselves, including those referenced in footnote 53, and all characterizations thereof

       are denied.

              281. To the extent that Paragraph 281 purports to be based on documents,

       including the documents referenced in footnotes 53, 54 and 55, those documents speak

       for themselves, and all characterizations thereof are denied. To the extent that the

       allegations in Paragraph 281 are related to other Defendants, the Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of the allegations and therefore deny the same. The Acquired Generic Actavis

       Entities deny the remaining allegations in Paragraph 282.

              282. To the extent that Paragraph 282 purports to be based on documents,

       including the document referenced in footnote 56, those documents speak for

       themselves, and all characterizations thereof are denied. To the extent that the

       allegations in Paragraph 282 are related to other Defendants, the Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 70 of 278. PageID #: 34981



       the truth of the allegations and therefore deny the same. The Acquired Generic Actavis

       Entities deny the remaining allegations in Paragraph 282.

              283. To the extent that Paragraph 283 purports to be based on documents,

       including the documents referenced in footnotes 57 and 58, those documents speak for

       themselves, and all characterizations thereof are denied. To the extent that the

       allegations in Paragraph 283 are related to other Defendants, the Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of the allegations and therefore deny the same. The Acquired Generic Actavis

       Entities deny the remaining allegations in Paragraph 283.

              284. To the extent that Paragraph 284 purports to be based on documents,

       including the documents referenced in footnotes 59, 60, 61, and 62 those documents

       speak for themselves, and all characterizations thereof are denied. To the extent that the

       allegations in Paragraph 284 are related to other Defendants and third-parties, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of the allegations and therefore deny the same. The

       Acquired Generic Actavis Entities deny the remaining allegations in Paragraph 284.

              285. To the extent that the allegations in Paragraph 285 are related to other

       Defendants, the Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief as to the truth of the allegations and therefore

       deny the same. The Acquired Generic Actavis Entities deny the remaining allegations

       in Paragraph 285.

              286. The Acquired Generic Actavis Entities admit that known risks related to

       its opioid products are disclosed and addressed in the FPIs, as required and approved by
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 71 of 278. PageID #: 34982



       the FDA. Those FPIs are documents that speak for themselves, for those products, and

       any characterizations that are different than or inconsistent with the FPIs are denied. To

       the extent that Paragraph 286 purports to be based on documents, including the

       documents referenced in footnotes 63, 64, 65, and 66 those documents speak for

       themselves, and all characterizations thereof are denied. To the extent that the

       allegations in Paragraph 286 are related to other Defendants and third-parties, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of the allegations and therefore deny the same. The

       Acquired Generic Actavis Entities deny the remaining allegations of Paragraph 286.

              287. The allegations in Paragraph 287 are related to other Defendants, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of the allegations and therefore deny the same. In addition,

       the allegations in Paragraph 287 purport to be based on documents that speak for

       themselves, and all characterizations thereof are denied.

              288. Plaintiffs omitted Paragraph 288 from the Corrected Second Amended

       Complaint.

              289. The allegations in Paragraph 289 are related to other Defendants, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of the allegations and therefore deny the same. In addition,

       the allegations in Paragraph 289 purport to be based on documents that speak for

       themselves, and all characterizations thereof are denied.

              290. The allegations in Paragraph 290 are related to other Defendants, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 72 of 278. PageID #: 34983



       form a belief as to the truth of the allegations and therefore deny the same. In addition,

       the allegations in Paragraph 290 purport to be based on documents that speak for

       themselves, and all characterizations thereof are denied.

              291. The allegations in Paragraph 291 are related to other Defendants and third-

       parties, the Acquired Generic Actavis Entities are without knowledge or information

       sufficient to form a belief as to the truth of the allegations and therefore deny the same.

       In addition, the allegations in Paragraph 291 purport to be based on documents,

       including the document referenced in footnotes 67 and 68, that speak for themselves,

       and all characterizations thereof are denied.

              292. The allegations in Paragraph 292 are related to other Defendants, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of the allegations and therefore deny the same. In addition,

       the allegations in Paragraph 292 purports to be based on documents that speak for

       themselves, and all characterizations thereof are denied.

              293. The allegations in Paragraph 293 are related to other Defendants, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of the allegations and therefore deny the same. In addition,

       the allegations in Paragraph 293 purports to be based on documents that speak for

       themselves, and all characterizations thereof are denied.

              294. To the extent that Paragraph 294 purports to be based on documents, those

       documents speak for themselves, and all characterizations thereof are denied. To the

       extent that the allegations in Paragraph 294 are related to other Defendants, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 73 of 278. PageID #: 34984



       form a belief as to the truth of the allegations and therefore deny the same. The

       Acquired Generic Actavis Entities deny the remaining allegations in Paragraph 294.

              295. The allegations in Paragraph 295 are related to other Defendants, and the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of the allegations and therefore deny the same.

              296. The allegations in Paragraph 296 are related to other Defendants, and the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of the allegations and therefore deny the same.

              297. The allegations in Paragraph 297 are related to other Defendants, and the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of the allegations and therefore deny the same.

              298. The allegations in Paragraph 298 are related to other Defendants, and the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of the allegations and therefore deny the same.

              299. The allegations in Paragraph 299 are related to other Defendants, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of the allegations and therefore deny the same. In addition,

       the allegations in Paragraph 299 purport to be based on documents that speak for

       themselves, including those referenced in footnote 69, and all characterizations thereof

       are denied.

              300. The allegations in Paragraph 300 are related to other Defendants, and the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of the allegations and therefore deny the same. In addition,
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 74 of 278. PageID #: 34985



       Paragraph 300 purports to be based on documents that speak for themselves, and all

       characterizations thereof are denied.

              301. The allegations in Paragraph 301 are related to other Defendants, and the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of the allegations and therefore denied the same. In

       addition, Paragraph 301 purports to be based on documents that speak for themselves,

       and all characterization thereof are denied.

              302. The allegations in Paragraph 302 are related to other Defendants, and the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of the allegations and therefore denied the same. In

       addition, the allegations in Paragraph 302 and footnote 70 purport to be based on

       documents that speak for themselves, and all characterization thereof are denied.

              303. The allegations in Paragraph 303 are related to other Defendants, and the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of the allegations and therefore denied the same. In

       addition, the allegations in Paragraph 303 and footnotes 71 and 72 purport to be based

       on documents that speak for themselves, and all characterization thereof are denied.

              304. The allegations in Paragraph 304 are related to other Defendants, and the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of the allegations and therefore deny the same. In addition,

       the allegations in Paragraph 304 and footnote 73 purport to be based on documents that

       speak for themselves, and all characterizations thereof are denied.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 75 of 278. PageID #: 34986



                 305. The allegations in Paragraph 305 are related to other Defendants, and the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of the allegations and therefore deny the same.

                 306. The allegations in Paragraph 306 are related to other Defendants, and the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of the allegations and therefore deny the same. In addition,

       the allegations in Paragraph 306 purport to be based on documents that speak for

       themselves, and all characterizations thereof are denied.

                 307. The allegations in Paragraph 307 are related to other Defendants, and the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of the allegations and therefore deny the same

                 308. To the extent that the allegations in Paragraph 308 relate to Defendants

       other than the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities

       are without knowledge or information sufficient to form a belief as to the truth of those

       allegations and therefore deny the same. To the extent that a response is required, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief regarding the truth of the allegations in Paragraph 308 and therefore deny

       the same.

                 309. The Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief as to the truth of the allegations in Paragraph 309

       and therefore deny the same. Further, the allegations in Paragraph 309 purport to be

       based on documents that speak for themselves, and all characterizations thereof are

       denied.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 76 of 278. PageID #: 34987



              310. The Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief as to the truth of the allegations in Paragraph 310

       and therefore deny the same. To the extent that the allegations in Paragraph 310

       purport to be based on documents that speak for themselves, such as labels, all

       characterizations thereof are denied.

              311. The Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief as to the truth of the allegations in Paragraph 311

       and therefore deny the same.

              312. The Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief as to the truth of the allegations in Paragraph 312

       and therefore deny the same.

              313. The Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief as to the truth of the allegations in Paragraph 313

       and therefore deny the same.

              314. The Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief as to the truth of the allegations in Paragraph 314

       and therefore deny the same.

              315. The Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief as to the truth of the allegations in Paragraph 315

       and therefore deny the same.

              316. The Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief as to the truth of the allegations in Paragraph 316

       and therefore deny the same.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 77 of 278. PageID #: 34988



              317. The Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief as to the truth of the allegations in Paragraph 317

       and therefore deny the same.

              318. The Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief as to the truth of the allegations in Paragraph 318

       and therefore deny the same.

              319. The Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief as to the truth of the allegations in Paragraph 319

       and therefore deny the same.

              320. The allegations in Paragraph 320 are related to other Defendants, and the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of the allegations and therefore deny the same. In addition,

       the allegations in Paragraph 320 and footnote 74 purport to be based on documents that

       speak for themselves, and all characterizations thereof are denied

              321. The Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief as to the truth of the allegations in Paragraph 321

       and therefore deny the same.

              322. The Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief as to the truth of the allegations in Paragraph 322

       and therefore deny the same.

              323. The Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief as to the truth of the allegations in Paragraph 322

       and therefore deny the same.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 78 of 278. PageID #: 34989



              324. The allegations in Paragraph 324 of the Complaint relate to Defendants

       other than the Acquired Generic Actavis Entities, and the Acquired Generic Actavis

       Entities are without knowledge or information sufficient to form a belief as to the truth

       of those allegations and therefore deny the same.

              325. The allegations in Paragraph 325 of the Complaint relate to Defendants

       other than the Acquired Generic Actavis Entities, and the Acquired Generic Actavis

       Entities are without knowledge or information sufficient to form a belief as to the truth

       of those allegations and therefore deny the same.

              326. The allegations in Paragraph 326 of the Complaint relate to Defendants

       other than the Acquired Generic Actavis Entities, and the Acquired Generic Actavis

       Entities are without knowledge or information sufficient to form a belief as to the truth

       of those allegations and therefore deny the same. Further, to the extent that Paragraph

       326 purports to be based on documents, those document speaks for themselves, and all

       characterizations thereof are denied.

              327. The allegations in Paragraph 327 of the Complaint relate to Defendants

       other than the Acquired Generic Actavis Entities, and the Acquired Generic Actavis

       Entities are without knowledge or information sufficient to form a belief as to the truth

       of those allegations and therefore deny the same. Further, to the extent that Paragraph

       327 purports to be based on documents, those document speaks for themselves, and all

       characterizations thereof are denied.

              328. The allegations in Paragraph 328 of the Complaint relate to Defendants

       other than the Acquired Generic Actavis Entities, and the Acquired Generic Actavis

       Entities are without knowledge or information sufficient to form a belief as to the truth
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 79 of 278. PageID #: 34990



       of those allegations and therefore deny the same. Further, to the extent that Paragraph

       328 purports to be based on documents, those document speaks for themselves, and all

       characterizations thereof are denied.

              329. The allegations in Paragraph 329 of the Complaint relate to Defendants

       other than The Acquired Generic Actavis Entities, and the Acquired Generic Actavis

       Entities are without knowledge or information sufficient to form a belief as to the truth

       of those allegations and therefore deny the same. Further, to the extent that Paragraph

       329 purports to be based on documents, those document speaks for themselves, and all

       characterizations thereof are denied.

              330. The allegations in Paragraph 330 of the Complaint relate to Defendants

       other than the Acquired Generic Actavis Entities, and the Acquired Generic Actavis

       Entities are without knowledge or information sufficient to form a belief as to the truth

       of those allegations and therefore deny the same.

              331. The allegations in Paragraph 331 and footnote 76 purport to be based on

       documents that speak for themselves, and all characterizations thereof are denied. In

       addition, the allegations in Paragraph 331 of the Complaint relate to Defendants other

       than the Acquired Generic Actavis Entities, and The Acquired Generic Actavis Entities

       are without knowledge or information sufficient to form a belief as to the truth of those

       allegations and therefore deny the same.

              332. The allegations in Paragraph 332 and footnote 77 purport to be based on

       documents that speak for themselves, and all characterizations thereof are denied. In

       addition, the allegations in Paragraph 220 of the Complaint relate to Defendants other

       than the Acquired Generic Actavis Entities, and the Acquired Generic Actavis Entities
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 80 of 278. PageID #: 34991



       are without knowledge or information sufficient to form a belief as to the truth of those

       allegations and therefore deny the same.

              333. To the extent that Paragraph 333 and footnote 78 purport to be based on

       documents, those documents speak for themselves, and all characterizations thereof are

       denied. The Acquired Generic Actavis Entities are without knowledge or information

       sufficient to form a belief regarding the truth of the allegations in Paragraph 333 and

       therefore deny the same.

              334. The allegations of Paragraph 334 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the allegations of Paragraph 334 and therefore deny the same.

              335. The allegations of Paragraph 335 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the allegations of Paragraph 335 and therefore deny the same.

              336. The allegations of Paragraph 336 and footnote 79 are directed to parties

       other than the Acquired Generic Actavis Entities and therefore do not require any

       response from the Acquired Generic Actavis Entities. To the extent a response is

       required, the Acquired Generic Actavis Entities are without knowledge or information

       sufficient to form a belief as to the truth of the allegations of Paragraph 336 and

       therefore deny the same. In addition, to the extent the allegations in Paragraph 336 are
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 81 of 278. PageID #: 34992



       based on documents, they speak for themselves, and all characterizations thereof are

       denied.

                 337. The allegations of Paragraph 337 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the allegations of Paragraph 337 and therefore deny the same.

                 338. The allegations of Paragraph 338 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from The

       Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the allegations of Paragraph 338 and therefore deny the same.

                 339. The allegations of Paragraph 339 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the allegations of Paragraph 339 and therefore deny the same.

                 340. The allegations of Paragraph 340 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the allegations of Paragraph 340 and therefore deny the same.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 82 of 278. PageID #: 34993



              341. The allegations of Paragraph 341 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, The Acquired

       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the allegations of Paragraph 341 and therefore deny the same. In

       addition, to the extent the allegations in Paragraph 341 are based on documents, they

       speak for themselves, and all characterizations thereof are denied.

              342. The allegations of Paragraph 342 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the allegations of Paragraph 342 and therefore deny the same. In

       addition, to the extent the allegations in Paragraph 342 are based on documents, they

       speak for themselves, and all characterizations thereof are denied.

              343. The allegations of Paragraph 343 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the allegations of Paragraph 343 and therefore deny the same.

              344. The allegations of Paragraph 344 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the Acquired
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 83 of 278. PageID #: 34994



       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the allegations of Paragraph 344 and therefore deny the same.

              345. The Actavis Generic Entities deny that they engaged in any detailing of

       Kadian to health care providers, made any representations to health care providers that

       were inconsistent with the FDA-approved labels for their products, violated their duty

       of sameness with respect to referenced-listed drugs as to which the Actavis entities sold

       AB-rated generics, or had a duty to warn that would require them to violate their duty

       of sameness under governing Supreme Court precedent and federal law. To the extent

       the allegations in Paragraph 345 purport to be based on a document, the document

       speaks for itself and all characterizations thereof are denied. The Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of the remaining allegations of Paragraph 345 and therefore deny the same.

              346. The allegations of Paragraph 346 and footnotes 80 and 81 are directed to

       parties other than the Acquired Generic Actavis Entities and therefore do not require

       any response from the Acquired Generic Actavis Entities. To the extent a response is

       required, the Acquired Generic Actavis Entities are without knowledge or information

       sufficient to form a belief as to the truth of the allegations of Paragraph 344 and

       therefore deny the same. To the extent that Paragraph 346 and footnotes 80 and 81

       purport to be based on documents, those documents speak for themselves, and all

       characterizations thereof are denied.

              347. The allegations of Paragraph 347 and footnotes 82 and 83 are directed to

       parties other than the Acquired Generic Actavis Entities and therefore do not require

       any response from the Acquired Generic Actavis Entities. To the extent a response is
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 84 of 278. PageID #: 34995



       required, the Acquired Generic Actavis Entities are without knowledge or information

       sufficient to form a belief as to the truth of the allegations of Paragraph 344 and

       therefore deny the same. To the extent that Paragraph 347 and footnotes 82 and 83

       purport to be based on documents, those documents speak for themselves, and all

       characterizations thereof are denied.

              348. Paragraph 348 states conclusions of law to which no response is required

       and is denied. Further, to the extent that the allegations in Paragraph 348 relate to

       Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of those allegations and therefore deny the same. To the extent that a response

       is required, the Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief regarding the truth of the allegations in

       Paragraph 348 and therefore deny the same. The Acquired Generic Actavis Entities

       specifically deny that they promoted “patented technology as the solution to opioid

       abuse and addiction” or that it made statements that gave “the misleading impression”

       that reformulated opioids can be prescribed safely.

              349. Paragraph 349 states conclusions of law to which no response is required

       and is denied. Further, to the extent that the allegations in Paragraph 349 relate to

       Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of those allegations and therefore deny the same. To the extent that a response

       is required, the Acquired Generic Actavis Entities deny the allegations in Paragraph

       349.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 85 of 278. PageID #: 34996



              350. Paragraph 350 states conclusions of law to which no response is required

       and is denied. Further, to the extent that the allegations in Paragraph 350 relate to

       Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of those allegations and therefore deny the same. To the extent that a response

       is required, the Acquired Generic Actavis Entities deny the allegations in Paragraph

       350. The Acquired Generic Actavis Entities specifically deny that they engaged in a

       “false marketing campaign.”

              351. To the extent that the allegations in Paragraph 351 relate to Defendants

       other than the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities

       are without knowledge or information sufficient to form a belief as to the truth of those

       allegations and therefore deny the same. To the extent that a response is required, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief regarding the truth of the allegations in Paragraph 351 and therefore deny

       the same. The Acquired Generic Actavis Entities specifically deny that they engaged in

       a “marketing scheme of targeting the medical community and patients with deceptive

       information about opioids.”

              352. Paragraph 352 states conclusions of law to which no response is required

       and is denied. To the extent that Paragraph 352 and footnote 84 purport to be based on

       documents, those documents speak for themselves, and all characterizations thereof are

       denied. Further, to the extent that the allegations in Paragraph 352 relate to Defendants

       other than the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities

       are without knowledge or information sufficient to form a belief as to the truth of those
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 86 of 278. PageID #: 34997



       allegations and therefore deny the same. To the extent that a response is required, the

       Acquired Generic Actavis Entities deny the allegations in Paragraph 352. The Acquired

       Generic Actavis Entities specifically deny that they “exerted influence and effective

       control” over patient advocacy groups and professional associations. The Acquired

       Generic Actavis Entities also specifically deny that they “funded these Front Groups in

       order to ensure supportive messages” from these groups.

              353. To the extent that the allegations in Paragraph 353 relate to Defendants

       other than the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities

       are without knowledge or information sufficient to form a belief as to the truth of those

       allegations and therefore deny the same. To the extent that a response is required, the

       Acquired Generic Actavis Entities deny the allegations in Paragraph 353. Further, to

       the extent that Paragraph 353 and footnotes 85-88 purport to be based on documents,

       those documents speak for themselves, and all characterizations thereof are denied.

              354. To the extent that Paragraph 354 and footnote 89 purport to be based on

       documents, those documents speak for themselves, and all characterizations thereof are

       denied. Further, to the extent that the allegations in Paragraph 354 relate to Defendants

       other than the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities

       are without knowledge or information sufficient to form a belief as to the truth of those

       allegations and therefore deny the same. To the extent that a response is required, the

       Acquired Generic Actavis Entities deny the allegations in Paragraph 354.

              355. To the extent that Paragraph 355 and footnotes 90 and 91 purport to be

       based on documents, those documents speak for themselves, and all characterizations

       thereof are denied. Further, to the extent that the allegations in Paragraph 355 relate to
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 87 of 278. PageID #: 34998



       Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of those allegations and therefore deny the same. To the extent that a response

       is required, the Acquired Generic Actavis Entities deny the allegations in Paragraph

       355.

              356. Paragraph 356 states conclusions of law to which no response is required

       and is denied. To the extent that the allegations in Paragraph 356 relate to Defendants

       other than the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities

       are without knowledge or information sufficient to form a belief as to the truth of those

       allegations and therefore deny the same. To the extent that a response is required, the

       Acquired Generic Actavis Entities deny the allegations in Paragraph 356. The Acquired

       Generic Actavis Entities specifically deny that they “took an active role in guiding,

       reviewing, and approving” any statements issued by the “Front Groups.” The Acquired

       Generic Actavis Entities also specifically deny that they were “consistently in control”

       of the content disseminated by the Front Groups. The Acquired Generic Actavis

       Entities also specifically deny that they “acted in concert with the Front Groups.”

              357. To the extent that the allegations in Paragraph 357 relate to Defendants

       other than the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities

       are without knowledge or information sufficient to form a belief as to the truth of those

       allegations and therefore deny the same. To the extent that a response is required, the

       Acquired Generic Actavis Entities deny the allegations in Paragraph 357.

              358. To the extent that the allegations in Paragraph 358 relate to Defendants

       other than the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 88 of 278. PageID #: 34999



       are without knowledge or information sufficient to form a belief as to the truth of those

       allegations and therefore deny the same. To the extent that a response is required, the

       Acquired Generic Actavis Entities deny the allegations in Paragraph 358.

              359. To the extent that the allegations in Paragraph 359 relate to Defendants

       other than the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities

       are without knowledge or information sufficient to form a belief as to the truth of those

       allegations and therefore deny the same. To the extent that a response is required, the

       Acquired Generic Actavis Entities deny the allegations in Paragraph 359.

              360. To the extent that the allegations in Paragraph 360 relate to Defendants

       other than the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities

       are without knowledge or information sufficient to form a belief as to the truth of those

       allegations and therefore deny the same. To the extent that a response is required, the

       Acquired Generic Actavis Entities deny the allegations in Paragraph 60.

              361. To the extent that the allegations in Paragraph 361 relate to Defendants

       other than the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities

       are without knowledge or information sufficient to form a belief as to the truth of those

       allegations and therefore deny the same. To the extent that a response is required, the

       Acquired Generic Actavis Entities deny the allegations in Paragraph 361.

              362. To the extent that the allegations in Paragraph 362 relate to Defendants

       other than the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities

       are without knowledge or information sufficient to form a belief as to the truth of those

       allegations and therefore deny the same. To the extent that a response is required, the

       Acquired Generic Actavis Entities deny the allegations in Paragraph 362.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 89 of 278. PageID #: 35000



              363. To the extent that the allegations in Paragraph 363 relate to Defendants

       other than the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities

       are without knowledge or information sufficient to form a belief as to the truth of those

       allegations and therefore deny the same. To the extent that a response is required, the

       Acquired Generic Actavis Entities deny the allegations in Paragraph 363.

              364. To the extent that the allegations in Paragraph 364 relate to Defendants

       other than the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities

       are without knowledge or information sufficient to form a belief as to the truth of those

       allegations and therefore deny the same. To the extent that a response is required, the

       Acquired Generic Actavis Entities deny the allegations in Paragraph 364.

              365. The Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief as to the truth of the allegations in Paragraph 365

       and therefore deny the same.

              366. The Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief as to the truth of the allegations in Paragraph 366

       and therefore deny the same.

              367. To the extent that Paragraph 367 and footnote 93 purport to be based on

       documents, those documents speak for themselves, and all characterizations thereof are

       denied. To the extent that the allegations in Paragraph 367 relate to Defendants other

       than the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are

       without knowledge or information sufficient to form a belief as to the truth of those

       allegations and therefore deny the same. To the extent that a response is required, the

       Acquired Generic Actavis Entities deny the allegations in Paragraph 367.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 90 of 278. PageID #: 35001



              368. To the extent that the allegations in Paragraph 368 relate to Defendants

       other than the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities

       are without knowledge or information sufficient to form a belief as to the truth of those

       allegations and therefore deny the same. To the extent that a response is required, the

       Acquired Generic Actavis Entities deny the allegations in Paragraph 368.

              369. To the extent that the allegations in Paragraph 369 relate to Defendants

       other than the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities

       are without knowledge or information sufficient to form a belief as to the truth of those

       allegations and therefore deny the same. To the extent that a response is required, the

       Acquired Generic Actavis Entities deny the allegations in Paragraph 369.

              370. To the extent that the allegations in Paragraph 370 relate to Defendants

       other than the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities

       are without knowledge or information sufficient to form a belief as to the truth of those

       allegations and therefore deny the same. To the extent that a response is required, the

       Acquired Generic Actavis Entities deny the allegations in Paragraph 370.

              371. To the extent that the allegations in Paragraph 371 relate to Defendants

       other than the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities

       are without knowledge or information sufficient to form a belief as to the truth of those

       allegations and therefore deny the same. To the extent that a response is required, the

       Acquired Generic Actavis Entities deny the allegations in Paragraph 371.

              372. The Acquired Generic Actavis Entities admit only that Dr. Joel Saper is a

       Clinical Professor of Neurology at Michigan State University. Further, the Acquired

       Generic Actavis Entities are without knowledge or information sufficient to form a
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 91 of 278. PageID #: 35002



       belief as to the truth of the allegations in Paragraph 372 concerning statements made by

       Dr. Saper and therefore deny the same. To the extent that the allegations in Paragraph

       372 relate to Defendants other than the Acquired Generic Actavis Entities, the Acquired

       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of those allegations and therefore deny the same. To the extent that

       a response is required, the Acquired Generic Actavis Entities deny the allegations in

       Paragraph 372.

              373. The Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief as to the truth of the allegations in Paragraph 373

       and therefore deny the same. Further, to the extent that the allegations in Paragraph 373

       concern the characterization of documents, the documents speak for themselves and

       Plaintiff's characterizations of same are denied.

              374. The Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief as to the truth of the allegations in Paragraph 374

       and therefore deny the same. Further, to the extent that the allegations in Paragraph 374

       concern the characterization of documents, the documents speak for themselves and

       Plaintiff's characterizations of same are denied.

              375. The Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief as to the truth of the allegations in Paragraph 375

       and therefore deny the same.

              376. To the extent that the allegations in Paragraph 376 relate to Defendants

       other than the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities

       are without knowledge or information sufficient to form a belief as to the truth of those
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 92 of 278. PageID #: 35003



       allegations and therefore deny the same. To the extent that a response is required, the

       Acquired Generic Actavis Entities deny the allegations in Paragraph 376. Further, to

       the extent that the allegations in Paragraph 376 concern the characterization of

       documents, the documents speak for themselves and Plaintiff's characterizations of

       same are denied.

              377. The Acquired Generic Actavis Entities admit that the Federation of State

       Medical Boards (“FSMB”) is an organization that purports to represent the various state

       medical boards in the United States. The Acquired Generic Actavis Entities are without

       knowledge or information sufficient to form a belief as to the truth of the remaining

       allegations of Paragraph 377 and therefore deny the same.

              378. The Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief as to the truth of the allegations of Paragraph 378

       and therefore deny the same.

              379. The Acquired Generic Actavis Entities admit that the FSMB has been

       developing the Model Guidelines for the Use of Controlled Substances for the

       Treatment of Pain since 1998. To the extent that allegations in Paragraph 379 relate to

       Defendants other than The Acquired Generic Actavis Entities, The Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of the allegations and therefore deny the same. To the extent that Paragraph

       379 purports to be based on documents, those documents speak for themselves and all

       characterizations thereof are denied.The Acquired Generic Actavis Entities are without

       knowledge or information sufficient to form a belief as to the truth of the remaining

       allegations of Paragraph 379 and therefore deny the same.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 93 of 278. PageID #: 35004



              380. To the extent that Paragraph 380 purports to be based on documents, those

       documents speak for themselves. The Acquired Generic Actavis Entities are without

       knowledge or information sufficient to form a belief as to the truth of the remaining

       allegations of Paragraph 380 and therefore deny the same.

              381. To the extent that Paragraph 381 purports to be based on documents, those

       documents speak for themselves. To the extent that allegations in Paragraph 381 relate

       to Defendants other than The Acquired Generic Actavis Entities, the Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of the allegations and therefore deny the same. The Acquired Generic Actavis

       Entities are without knowledge or information sufficient to form a belief as to the truth

       of the remaining allegations of Paragraph 381 and therefore deny the same.

              382. To the extent that the allegations in Paragraph 382 relate to Defendants

       other than the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities

       are without knowledge or information sufficient to form a belief as to the truth of those

       allegations and therefore deny the same. To the extent that a response is required, the

       Acquired Generic Actavis Entities deny the allegations in Paragraph 382. Further, to

       the extent that the allegations in Paragraph 382 concern the characterization of

       documents, the documents speak for themselves and Plaintiff's characterizations of

       same are denied.

              383. To the extent that the allegations in Paragraph 383 relate to Defendants

       other than the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities

       are without knowledge or information sufficient to form a belief as to the truth of those
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 94 of 278. PageID #: 35005



       allegations and therefore deny the same. To the extent that a response is required, the

       Acquired Generic Actavis Entities deny the allegations in Paragraph 383.

              384. To the extent that the allegations in Paragraph 384 relate to Defendants

       other than the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities

       are without knowledge or information sufficient to form a belief as to the truth of those

       allegations and therefore deny the same. To the extent that a response is required, the

       Acquired Generic Actavis Entities deny the allegations in Paragraph 384.

              385. To the extent the allegations in Paragraph 385 purport to be based on

       documents, including the documents referenced in footnotes 98 and 99, the documents

       speak for themselves, and all characterizations thereof are denied. The Acquired

       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the remaining allegations of Paragraph 385 and therefore deny

       the same.

              386. To the extent the allegations in Paragraph 386 purport to be based on

       documents, including the documents referenced in footnote 100, the documents speak

       for themselves, and all characterizations thereof are denied. The Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of the remaining allegations of Paragraph 386 and therefore deny the same.

              387. To the extent the allegations in Paragraph 387 purport to be based on

       documents, including the documents referenced in footnote 101, the documents speak

       for themselves, and all characterizations thereof are denied. The Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of the remaining allegations of Paragraph 387 and therefore deny the same.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 95 of 278. PageID #: 35006



              388. To the extent the allegations in Paragraph 388 purport to be based on

       documents, including the documents referenced in footnote 102, the documents speak

       for themselves, and all characterizations thereof are denied. The Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of the remaining allegations of Paragraph 388 and therefore deny the same.

              389. The Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief as to the truth of the allegations of Paragraph 389

       and therefore deny the same.

              390. To the extent the allegations in Paragraph 390 purport to be based on

       documents, including the documents referenced in footnotes 102 and 103, those

       documents speak for themselves, and all characterizations thereof are denied. The

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of the remaining allegations of Paragraph 390 and therefore

       deny the same.

              391. To the extent that the allegations in Paragraph 391 relate to Defendants

       other than the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities

       are without knowledge or information sufficient to form a belief as to the truth of those

       allegations and therefore deny the same. To the extent the allegations in Paragraph 391

       purport to be based on documents, including the documents referenced in footnote 105,

       those documents speak for themselves, and all characterizations thereof are denied. To

       the extent that a response is required, the Acquired Generic Actavis Entities deny the

       allegations in Paragraph 391.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 96 of 278. PageID #: 35007



              392. To the extent that the allegations in Paragraph 392 relate to Defendants

       other than the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities

       are without knowledge or information sufficient to form a belief as to the truth of those

       allegations and therefore deny the same. To the extent that a response is required, the

       Acquired Generic Actavis Entities deny the allegations in Paragraph 392.

              393. The allegations in Paragraph 393 are based on documents that speak for

       themselves, and all characterizations thereof are denied. The Acquired Generic Actavis

       Entities are without knowledge or information sufficient to form a belief as to the truth

       of the remaining allegations of Paragraph 393 and therefore deny the same.

              394. To the extent that the allegations in Paragraph 394 relate to Defendants

       other than the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities

       are without knowledge or information sufficient to form a belief as to the truth of those

       allegations and therefore deny the same. To the extent that a response is required, the

       Acquired Generic Actavis Entities deny the allegations in Paragraph 394.

              395. To the extent that the allegations in Paragraph 395 relate to Defendants

       other than the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities

       are without knowledge or information sufficient to form a belief as to the truth of those

       allegations and therefore deny the same. To the extent that a response is required, the

       Acquired Generic Actavis Entities deny the allegations in Paragraph 395.

              396. To the extent that the allegations in Paragraph 396 relate to Defendants

       other than the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities

       are without knowledge or information sufficient to form a belief as to the truth of those
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 97 of 278. PageID #: 35008



       allegations and therefore deny the same. To the extent that a response is required, the

       Acquired Generic Actavis Entities deny the allegations in Paragraph 396.

              397. To the extent that the allegations in Paragraph 397 relate to Defendants

       other than the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities

       are without knowledge or information sufficient to form a belief as to the truth of those

       allegations and therefore deny the same. To the extent that a response is required, the

       Acquired Generic Actavis Entities deny the allegations in Paragraph 397.

              398. To the extent that the allegations in Paragraph 398 relate to Defendants

       other than the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities

       are without knowledge or information sufficient to form a belief as to the truth of those

       allegations and therefore deny the same. To the extent that a response is required, the

       Acquired Generic Actavis Entities deny the allegations in Paragraph 398. The Acquired

       Generic Actavis Entities specifically deny that they engaged in a “false marketing

       scheme.”

              399. To the extent that the allegations in Paragraph 399 relate to Defendants

       other than the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities

       are without knowledge or information sufficient to form a belief as to the truth of those

       allegations and therefore deny the same. To the extent that a response is required, the

       Acquired Generic Actavis Entities deny the allegations in Paragraph 399. The Acquired

       Generic Actavis Entities specifically deny that they “exert[ed] control” over the

       modalities through which doctors receive information.

              400. To the extent that the allegations in Paragraph 400 relate to Defendants

       other than the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 98 of 278. PageID #: 35009



       are without knowledge or information sufficient to form a belief as to the truth of those

       allegations and therefore deny the same. To the extent that a response is required, the

       Acquired Generic Actavis Entities deny the allegations in Paragraph 400.

              401. To the extent that the allegations in Paragraph 401 relate to Defendants

       other than the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities

       are without knowledge or information sufficient to form a belief as to the truth of those

       allegations and therefore deny the same. To the extent that a response is required, the

       Acquired Generic Actavis Entities deny the allegations in Paragraph 401. The Acquired

       Generic Actavis Entities specifically deny that they had a “deceptive message.”

              402. To the extent that the allegations in Paragraph 402 relate to Defendants

       other than the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities

       are without knowledge or information sufficient to form a belief as to the truth of those

       allegations and therefore deny the same. To the extent that a response is required, the

       Acquired Generic Actavis Entities deny the allegations in Paragraph 402.

              403. Paragraph 403 states conclusions of law to which no response is required.

       Further, to the extent that the allegations in Paragraph 403 relate to Defendants other

       than the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are

       without knowledge or information sufficient to form a belief as to the truth of those

       allegations and therefore deny the same. To the extent that a response is required, the

       Acquired Generic Actavis Entities deny the allegations in Paragraph 403.

              404. The Acquired Generic Actavis Entities admit only that Dr. Portenoy is the

       former Chairman of the Department of Pain Medicine and Palliative Care at Beth Israel

       Medical Center in New York. The Acquired Generic Actavis Entities are without
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 99 of 278. PageID #: 35010



       knowledge or information sufficient to form a belief as to the truth of the allegations in

       Paragraph 404 concerning statements made by Dr. Portenoy and therefore deny the

       same. To the extent that the allegations in Paragraph 404 purport to be based on

       documents, including the document referenced in footnote 109, those documents speak

       for themselves, and all characterizations thereof are denied. To the extent that the

       allegations in Paragraph 404 relate to Defendants other than the Acquired Generic

       Actavis Entities, The Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief as to the truth of those allegations and therefore

       deny the same. To the extent that a response is required, the Acquired Generic Actavis

       Entities deny the remaining allegations in Paragraph 404.

              405. The allegations in Paragraph 405 are based on documents, including the

       document referenced in footnotes 110-111, that speak for themselves, and all

       characterizations thereof are denied. The Acquired Generic Actavis Entities are without

       knowledge or information sufficient to form a belief as to the truth of the remaining

       allegations of Paragraph 405 and therefore deny the same.

              406. To the extent that the allegations in Paragraph 406 relate to Defendants

       other than the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities

       are without knowledge or information sufficient to form a belief as to the truth of those

       allegations and therefore deny the same. To the extent that a response is required, the

       Acquired Generic Actavis Entities deny the allegations in Paragraph 406. In addition,

       to the extent the allegations in Paragraph 406 are based on documents, they speak for

       themselves, and all characterizations thereof are denied.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 100 of 278. PageID #: 35011



              407. The allegations in Paragraph 407 are based on documents that speak for

       themselves and all characterizations thereof are denied. The Acquired Generic Actavis

       Entities are without knowledge or information sufficient to form a belief as to the truth

       of the remaining allegations of Paragraph 407 and therefore deny the same.

              408. The Acquired Generic Actavis Entities admit only that Dr. Portenoy was

       on the Board of Directors of the APF and that he was the President of the APS. To the

       extent that a response is required, the Acquired Generic Actavis Entities deny the

       allegations in Paragraph 408. The Acquired Generic Actavis Entities are without

       knowledge or information sufficient to form a belief as to the truth of the remaining

       allegations in Paragraph 408 and therefore deny the same.

              409. The allegations in Paragraph 409 purport to be based on documents,

       including the document referenced in footnotes 114-116, that speak for themselves, and

       all characterizations thereof are denied. To the extent that the allegations in Paragraph

       409 relate to Defendants other than the Acquired Generic Actavis Entities, the Acquired

       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of those allegations and therefore deny the same. To the extent that

       a response is required, the Acquired Generic Actavis Entities deny the allegations in

       Paragraph 409.

              410. The allegations in Paragraph 410 purport to be based on documents,

       including the document referenced in footnote 117, that speak for themselves, and all

       characterizations thereof are denied. By way of further answer, the Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of the remaining allegations of Paragraph 410 and therefore deny the same.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 101 of 278. PageID #: 35012



              411. The allegations in Paragraph 411 purport to be based on documents,

       including the document referenced in footnote 118, that speak for themselves, and all

       characterizations thereof are denied. The Acquired Generic Actavis Entities are without

       knowledge or information sufficient to form a belief as to the truth of the remaining

       allegations of Paragraph 411 and therefore deny the same.

              412. The Acquired Generic Actavis Entities admit that Dr. Webster was a co-

       founder and Chief Medical Director of Lifetree Clinical Research and is a Senior Editor

       of Pain Medicine. The Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief as to the truth of the remaining allegations of

       Paragraph 412 and therefore deny the same.

              413. The Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief as to the truth of the allegations of Paragraph 413

       and therefore deny the same.

              414. To the extent the allegations in Paragraph 414 relate to other Defendants

       and third-parties, the Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief as to the truth of the allegations of Paragraph 414

       and therefore denies the same. The Acquired Generic Actavis Entities denies the

       remaining allegations in Paragraph 414.

              415. The presentation agenda referenced in Paragraph 415 is a document that

       speaks for itself and all characterizations thereof are denied. The Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of the remaining allegations of Paragraph 415 and therefore deny the same.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 102 of 278. PageID #: 35013



              416. The CME referenced in Paragraph 416 is a document that speaks for itself

       and all characterizations thereof are denied. The Acquired Generic Actavis Entities are

       without knowledge or information sufficient to form a belief as to the truth of the

       remaining allegations of Paragraph 416 and therefore deny the same.

              417. To the extent the allegations in Paragraph 417 relate to other Defendants

       and third parties, the Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief as to the truth of the allegations of Paragraph 417

       and therefore deny the same. The Acquired Generic Actavis Entities deny the

       remaining allegations in Paragraph 417.

              418. The Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief as to the truth of the allegations of Paragraph 418

       and therefore deny the same.

              419. The Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief as to the truth of the allegations of Paragraph 419

       and therefore deny the same.

              420. The allegations in Paragraph 420 purport to be based on documents,

       including the document referenced in footnote 119, that speak for themselves, and all

       characterizations thereof are denied. The Acquired Generic Actavis Entities are without

       knowledge or information sufficient to form a belief as to the truth of the remaining

       allegations of Paragraph 420 and therefore deny the same.

              421. The allegations in Paragraph 421 purport to be based on documents,

       including the document referenced in footnotes 120 and 121, that speak for themselves,

       and all characterizations thereof are denied. The Acquired Generic Actavis Entities are
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 103 of 278. PageID #: 35014



       without knowledge or information sufficient to form a belief as to the truth of the

       remaining allegations of Paragraph 421 and therefore deny the same.

              422. The allegations in Paragraph 422 purport to be based on documents,

       including the document referenced in footnote 122, that speak for themselves, and all

       characterizations thereof are denied. The Acquired Generic Actavis Entities are without

       knowledge or information sufficient to form a belief as to the truth of the remaining

       allegations of Paragraph 422 and therefore deny the same.

              423. The allegations in Paragraph 423 purport to be based on documents,

       including the document referenced in footnotes 123 and 124, that speak for themselves,

       and all characterizations thereof are denied. The Acquired Generic Actavis Entities are

       without knowledge or information sufficient to form a belief as to the truth of the

       remaining allegations of Paragraph 423 and therefore deny the same.

              424. The Acquired Generic Actavis Entities admit only that Dr. Fishman served

       as an APF board member and as president of the AAPM. The Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of the remaining allegations of Paragraph 424 and therefore deny the same.

              425. The Acquired Generic Actavis Entities admit only that Dr. Fishman

       authored “Responsible Opioid Prescribing.” The allegations in Paragraph 425 are based

       on a document that speaks for itself and any characterizations thereof are denied. The

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of the remaining allegations of Paragraph 425 and therefore

       deny the same.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 104 of 278. PageID #: 35015



              426. The allegations in Paragraph 426 purport to be based on documents,

       including the document referenced in footnote 126, that speak for themselves, and all

       characterizations thereof are denied. The Acquired Generic Actavis Entities are without

       knowledge or information sufficient to form a belief as to the truth of the remaining

       allegations of Paragraph 426 and therefore deny the same.

              427. The allegations in Paragraph 427 are based on documents, including the

       document referenced in footnote 127, that speak for themselves, and all

       characterizations thereof are denied. The Acquired Generic Actavis Entities are without

       knowledge or information sufficient to form a belief as to the truth of the remaining

       allegations of Paragraph 427 and therefore deny the same.

              428. The allegations in Paragraph 428 are based on documents, including the

       document referenced in footnote 128, that speak for themselves, and all

       characterizations thereof are denied. The Acquired Generic Actavis Entities are without

       knowledge or information sufficient to form a belief as to the truth of the remaining

       allegations of Paragraph 428 and therefore deny the same.

              429. To the extent that the allegations in Paragraph 429 relate to Defendants

       other than the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities

       are without knowledge or information sufficient to form a belief as to the truth of those

       allegations and therefore deny the same. To the extent that a response is required, the

       Acquired Generic Actavis Entities deny the allegations in Paragraph 429. The Acquired

       Generic Actavis Entities specifically deny that they had a “false marketing message.”

              430. To the extent that the allegations in Paragraph 430 relate to Defendants

       other than the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 105 of 278. PageID #: 35016



       are without knowledge or information sufficient to form a belief as to the truth of those

       allegations and therefore deny the same. To the extent that a response is required, the

       Acquired Generic Actavis Entities deny the allegations in Paragraph 430. The Acquired

       Generic Actavis Entities specifically deny that it had a message that was “false.”

              431. The Acquired Generic Actavis Entities admit only that CMEs are ongoing

       professional education programs provided to doctors and that doctors are required to

       attend a certain number of CME programs each year as a condition of their licensure.

       The Acquired Generic Actavis Entities are without knowledge or information sufficient

       to form a belief as to the truth of the remaining allegations of Paragraph 431 and

       therefore deny the same.

              432. To the extent that the allegations in Paragraph 432 relate to Defendants

       other than the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities

       are without knowledge or information sufficient to form a belief as to the truth of those

       allegations and therefore denies the same. The Acquired Generic Actavis Entities deny

       the remaining allegations in Paragraph 432

              433. The Acquired Generic Actavis Entities deny the allegations of Paragraph

       433.

              434. The allegations of Paragraph 434 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the allegations of Paragraph 434 and therefore deny the same.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 106 of 278. PageID #: 35017



              435. The allegations in Paragraph 435 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the allegations of Paragraph 435 and therefore deny the same.

       Further, the allegations in Paragraph 435 are based on documents that speak for

       themselves and all characterizations thereof are denied.

              436. The allegations in Paragraph 436 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the allegations of Paragraph 436 and therefore deny the same.

       Further, the allegations in Paragraph 436 are based on documents that speak for

       themselves and all characterizations thereof are denied.

              437. The allegations in Paragraph 437 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the allegations of Paragraph 437 and therefore deny the same.

       Further, the allegations in Paragraph 437 are based on documents that speak for

       themselves and all characterizations thereof are denied.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 107 of 278. PageID #: 35018



              438. The Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief as to the truth of the allegations of Paragraph 438

       and therefore deny the same.

              439. To the extent that Paragraph 439 and footnote 130 purport to be based on

       documents, those documents speak for themselves, and all characterizations thereof are

       denied. The Acquired Generic Actavis Entities are without knowledge or information

       sufficient to form a belief as to the truth of the remaining allegations of Paragraph 439

       and therefore deny the same. Further, To the extent that the allegations in Paragraph

       439 relate to Defendants other than the Acquired Generic Actavis Entities, the Acquired

       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of those allegations and therefore deny the same.

              440. The Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief as to the truth of the allegations of Paragraph 440

       and therefore deny the same.

              441. Paragraph 441 states conclusions of law to which no response is required

       and is denied. Further, to the extent that the allegations in Paragraph 441 relate to

       Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of those allegations and therefore deny the same. To the extent that a response

       is required, the Acquired Generic Actavis Entities deny the allegations in Paragraph

       441.

              442. To the extent that the allegations in Paragraph 442 relate to Defendants

       other than the Acquired Generic Actavis Entities, The Acquired Generic Actavis
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 108 of 278. PageID #: 35019



       Entities are without knowledge or information sufficient to form a belief as to the truth

       of those allegations and therefore deny the same. To the extent that a response is

       required, the Acquired Generic Actavis Entities deny the allegations in Paragraph 442.

              443. To the extent that the allegations in Paragraph 443 relate to Defendants

       other than the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities

       are without knowledge or information sufficient to form a belief as to the truth of those

       allegations and therefore deny the same. To the extent that a response is required, the

       Acquired Generic Actavis Entities deny the allegations in Paragraph 443.

              444. To the extent that the allegations in Paragraph 444 relate to Defendants

       other than the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities

       are without knowledge or information sufficient to form a belief as to the truth of those

       allegations and therefore deny the same. To the extent that a response is required, the

       Acquired Generic Actavis Entities deny the allegations in Paragraph 444.

              445. To the extent that the allegations in Paragraph 445 relate to Defendants

       other than the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities

       are without knowledge or information sufficient to form a belief as to the truth of those

       allegations and therefore deny the same. To the extent that a response is required, the

       Acquired Generic Actavis Entities deny the allegations in Paragraph 445.

              446. The Acquired Generic Actavis Entities deny the allegations in Paragraph

       446.

              447. The Acquired Generic Actavis Entities deny the allegations in Paragraph

       447. To the extent that allegations in Paragraph 447 relate to Defendants other than the

       Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 109 of 278. PageID #: 35020



       knowledge or information sufficient to form a belief as to the truth of those allegations

       and therefore deny the same.

              448. The Acquired Generic Actavis Entities deny the allegations in Paragraph

       448. To the extent that allegations in Paragraph 448 relate to Defendants other than the

       Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

       knowledge or information sufficient to form a belief as to the truth of those allegations

       and therefore deny the same.

              449. The Acquired Generic Actavis Entities deny the allegations in Paragraph

       449. To the extent that allegations in Paragraph 449 relate to Defendants other than the

       Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

       knowledge or information sufficient to form a belief as to the truth of those allegations

       and therefore deny the same.

              450. The Acquired Generic Actavis Entities deny the allegations in Paragraph

       450. To the extent that allegations in Paragraph 450 relate to Defendants other than the

       Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

       knowledge or information sufficient to form a belief as to the truth of those allegations

       and therefore deny the same.

              451. The allegations in Paragraph 451 are based on documents that speak for

       themselves and all characterizations thereof are denied. The Acquired Generic Actavis

       Entities are without knowledge or information sufficient to form a belief as to the truth

       of the remaining allegations of Paragraph 451 and therefore deny the same. Further, to

       the extent that the allegations in Paragraph 451 relate to Defendants other than the

       Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 110 of 278. PageID #: 35021



       knowledge or information sufficient to form a belief as to the truth of those allegations

       and therefore deny the same.

              452. The Acquired Generic Actavis Entities deny the allegations in Paragraph

       452. To the extent that the allegations in Paragraph 452 relate to Defendants other than

       the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are

       without knowledge or information sufficient to form a belief as to the truth of those

       allegations and therefore deny the same.

              453. The Acquired Generic Actavis Entities deny the allegations in Paragraph

       453. To the extent that the allegations in Paragraph 453 relate to Defendants other than

       the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are

       without knowledge or information sufficient to form a belief as to the truth of those

       allegations and therefore deny the same.

              454. The Acquired Generic Actavis Entities deny the allegations in Paragraph

       454. To the extent that the allegations in Paragraph 454 relate to Defendants other than

       the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are

       without knowledge or information sufficient to form a belief as to the truth of those

       allegations and therefore deny the same.

              455. To the extent that the allegations in Paragraph 455 relate to Defendants

       other than the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities

       are without knowledge or information sufficient to form a belief as to the truth of those

       allegations and therefore deny the same.

              456. The allegations of Paragraph 456 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 111 of 278. PageID #: 35022



       Acquired Generic Actavis Entities. To the extent that a response is required, the

       Acquired Generic Actavis Entities deny the allegations in Paragraph 456.

              457. The allegations of Paragraph 457 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. To the extent that a response is required, the

       Acquired Generic Actavis Entities deny the allegations in Paragraph 457.

              458. The allegations of Paragraph 458 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. To the extent that a response is required, the

       Acquired Generic Actavis Entities deny the allegations in Paragraph 458.

              459. The allegations of Paragraph 459 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. To the extent that a response is required, the

       Acquired Generic Actavis Entities deny the allegations in Paragraph 459.

              460. The allegations of Paragraph 460 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from The

       Acquired Generic Actavis Entities. To the extent that a response is required, the

       Acquired Generic Actavis Entities deny the allegations in Paragraph 460.

              461. The allegations of Paragraph 461 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. To the extent that a response is required, the

       Acquired Generic Actavis Entities deny the allegations in Paragraph 461.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 112 of 278. PageID #: 35023



              462. The Acquired Generic Actavis Entities deny the allegations in Paragraph

       462. To the extent that the allegations in Paragraph 462 relate to Defendants other than

       the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are

       without knowledge or information sufficient to form a belief as to the truth of those

       allegations and therefore deny the same.

              463. The allegations of Paragraph 463 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. To the extent that a response is required, the

       Acquired Generic Actavis Entities deny the allegations in Paragraph 463.

              464. The allegations of Paragraph 464 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from The

       Acquired Generic Actavis Entities. To the extent that a response is required, the

       Acquired Generic Actavis Entities deny the allegations in Paragraph 464.

              465. The Acquired Generic Actavis Entities deny the allegations in Paragraph

       465. To the extent that the allegations in Paragraph 465 relate to Defendants other than

       the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are

       without knowledge or information sufficient to form a belief as to the truth of those

       allegations and therefore deny the same.

              466. The Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief as to the truth of the allegations in Paragraph 466

       and therefore deny the same.

              467. To the extent the allegations in Paragraph 467 are based on documents,

       those documents speak for themselves and all characterizations thereof are denied. The
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 113 of 278. PageID #: 35024



       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of the remaining allegations of Paragraph 467 and therefore

       deny the same. Further, to the extent that the allegations in Paragraph 467 relate to

       Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of those allegations and therefore deny the same.

              468. The allegations of Paragraph 468 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. To the extent that a response is required, the

       Acquired Generic Actavis Entities deny the allegations in Paragraph 468.

              469. The Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief as to the truth of the allegations of Paragraph 469

       and therefore deny the same. To the extent that the allegations in Paragraph 469 purport

       to be based on documents, those documents speak for themselves and all

       characterizations thereof are denied.

              470. The Acquired Generic Actavis Entities deny the allegations in Paragraph

       470. To the extent that the allegations in Paragraph 470 relate to Defendants other than

       the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are

       without knowledge or information sufficient to form a belief as to the truth of those

       allegations and therefore deny the same. To the extent that the allegations in Paragraph

       470 purport to be based on documents, those documents speak for themselves and all

       characterizations thereof are denied.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 114 of 278. PageID #: 35025



              471. The Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief as to the truth of the allegations of Paragraph 471

       and therefore deny the same.

              472. The allegations of Paragraph 472 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. To the extent that a response is required, the

       Acquired Generic Actavis Entities deny the allegations in Paragraph 472.

              473. The Acquired Generic Actavis Entities admit only that the FDA instituted

       a Risk Evaluation and Mitigation Strategy for TIRF products. To the extent the

       allegations in Paragraph 473 are based on documents, including those referenced in

       footnote 135, those documents speak for themselves and all characterizations thereof

       are denied. To the extent the allegations in Paragraph 473 relate to other Defendants,

       the Acquired Generic Actavis Entities are without knowledge or information sufficient

       to form a belief as to the truth of the remaining allegations of Paragraph 473 and

       therefore deny the same.

              474. The Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief as to the truth of the allegations of Paragraph 474

       and therefore deny the same.

              475. The Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief as to the truth of the allegations of Paragraph 475

       and therefore deny the same.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 115 of 278. PageID #: 35026



              476. The Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief as to the truth of the allegations of Paragraph 476

       and therefore deny the same.

              477. The allegations of Paragraph 477 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. To the extent that a response is required, the

       Acquired Generic Actavis Entities deny the allegations in Paragraph 477.

              478. The allegations of Paragraph 478 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. To the extent that a response is required, the

       Acquired Generic Actavis Entities deny the allegations in Paragraph 478.

              479. The allegations of Paragraph 479 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. To the extent that a response is required, the

       Acquired Generic Actavis Entities deny the allegations in Paragraph 479.

              480. The allegations of Paragraph 480 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. To the extent that a response is required, the

       Acquired Generic Actavis Entities deny the allegations in Paragraph 480.

              481. The allegations of Paragraph 481 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. To the extent that a response is required, the

       Acquired Generic Actavis Entities deny the allegations in Paragraph 481.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 116 of 278. PageID #: 35027



              482. The Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief as to the truth of the allegations of Paragraph 482

       and therefore deny the same.

              483. The Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief as to the truth of the allegations of Paragraph 483

       and therefore deny the same.

              484. The Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief as to the truth of the allegations of Paragraph 484

       and therefore deny the same.

              485. The Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief as to the truth of the allegations of Paragraph 485

       and therefore deny the same.

              486. The Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief as to the truth of the allegations of Paragraph 486

       and therefore deny the same.

              487. The Acquired Generic Actavis Entities deny the allegations in Paragraph

       487. To the extent that the allegations in Paragraph 487 relate to Defendants other than

       The Acquired Generic Actavis Entities, The Acquired Generic Actavis Entities are

       without knowledge or information sufficient to form a belief as to the truth of those

       allegations and therefore deny the same.

              488. The Acquired Generic Actavis Entities deny the allegations in Paragraph

       488. To the extent that the allegations in Paragraph 488 relate to Defendants other than

       the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 117 of 278. PageID #: 35028



       without knowledge or information sufficient to form a belief as to the truth of those

       allegations and therefore deny the same.

              489. The allegations of Paragraph 489 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. To the extent that a response is required, the

       Acquired Generic Actavis Entities deny the allegations in Paragraph 489.

              490. The allegations of Paragraph 490 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. To the extent that a response is required, the

       Acquired Generic Actavis Entities deny the allegations in Paragraph 490.

              491. The Acquired Generic Actavis Entities deny the allegations in Paragraph

       491. To the extent that the allegations in Paragraph 491 relate to Defendants other than

       the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are

       without knowledge or information sufficient to form a belief as to the truth of those

       allegations and therefore deny the same.

              492. The Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief as to the truth of the allegations of Paragraph 492

       and therefore deny the same.

              493. The Acquired Generic Actavis Entities deny the allegations in Paragraph

       491. To the extent that the allegations in Paragraph 491 relate to Defendants other than

       the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are

       without knowledge or information sufficient to form a belief as to the truth of those
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 118 of 278. PageID #: 35029



       allegations and therefore deny the same. The Acquired Generic Actavis Entities

       specifically deny that they engaged in a “fraudulent marketing campaign.”

              494. The Acquired Generic Actavis Entities deny the allegations in Paragraph

       494. To the extent that the allegations in Paragraph 494 relate to Defendants other than

       the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are

       without knowledge or information sufficient to form a belief as to the truth of those

       allegations and therefore deny the same.

              495. The allegations in Paragraph 495 appear to be based on documents that

       speak for themselves, and all characterizations thereof are denied. To the extent that

       allegations in Paragraph 495 relate to Defendants other than the Acquired Generic

       Actavis Entities, the Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief as to the truth of those allegations and therefore

       deny the same. The Acquired Generic Actavis Entities deny the remaining allegations

       of Paragraph 495.

              496. The allegations in Paragraph 496 appear to be based on documents that

       speak for themselves, and all characterizations thereof are denied. The Acquired

       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the remaining allegations in Paragraph 496 and therefore deny

       the same.

              497. The allegations in Paragraph 497 appear to be based on documents that

       speak for themselves, and all characterizations thereof are denied. The Acquired

       Generic Actavis Entities are without knowledge or information sufficient to form a
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 119 of 278. PageID #: 35030



       belief as to the truth of the remaining allegations in Paragraph 497 and therefore deny

       the same.

              498. Paragraph 498 states conclusions of law to which no response is required

       and they are denied. Further, to the extent that the allegations in Paragraph 498 relate

       to Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of those allegations and therefore deny the same.

              499. Paragraph 499 states conclusions of law to which no response is required

       and they are denied. Further, to the extent that the allegations in Paragraph 499 relate

       to Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of those allegations and therefore deny the same.

              500. Paragraph 500 states conclusions of law to which no response is required

       and they are denied. Further, to the extent that the allegations in Paragraph 500 relate

       to Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of those allegations and therefore deny the same.

              501. Paragraph 501 states conclusions of law to which no response is required

       and they are denied. Further, to the extent that the allegations in Paragraph 501 relate

       to Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of those allegations and therefore deny the same.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 120 of 278. PageID #: 35031



              502. Paragraph 502 states conclusions of law to which no response is required

       and they are denied. Further, to the extent that the allegations in Paragraph 502 relate

       to Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of those allegations and therefore deny the same.

              503. Paragraph 503 states conclusions of law to which no response is required

       and they are denied. Further, to the extent that the allegations in Paragraph 503 relate

       to Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of those allegations and therefore deny the same.

              504. Paragraph 504 states conclusions of law to which no response is required

       and they are denied. Further, to the extent that the allegations in Paragraph 504 relate

       to Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of those allegations and therefore deny the same.

              505. Paragraph 505 states conclusions of law to which no response is required

       and they are denied. Further, to the extent that the allegations in Paragraph 505 relate

       to Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of those allegations and therefore deny the same.

              506. The Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief as to the truth of the allegations of Paragraph 506

       and therefore deny the same.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 121 of 278. PageID #: 35032



              507. Paragraph 507 states conclusions of law to which no response is required

       and they are denied.

              508. Paragraph 508 states conclusions of law to which no response is required

       and they are denied.

              509. Paragraph 509 states conclusions of law to which no response is required

       and they are denied.

              510. Paragraph 509 states conclusions of law to which no response is required

       and they are denied. In addition, the federal regulations referenced in Paragraph 510

       speak for themselves and any characterization is denied.

              511. Paragraph 511 states conclusions of law to which no response is required

       and they are denied.

              512. Paragraph 512 states conclusions of law to which no response is required

       and they are denied. Further, to the extent that the allegations in Paragraph 512 relate

       to Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of those allegations and therefore deny the same.

              513. Paragraph 513 states conclusions of law to which no response is required

       and they are denied. Further, to the extent that the allegations in Paragraph 513 relate

       to Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of those allegations and therefore deny the same.

              514. Paragraph 514 states conclusions of law to which no response is required

       and they are denied. In addition, the “laws and industry guidelines” referenced in
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 122 of 278. PageID #: 35033



       Paragraph 514 speak for themselves and any characterization is denied. Further, to the

       extent that the allegations in Paragraph 514 relate to Defendants other than the

       Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

       knowledge or information sufficient to form a belief as to the truth of those allegations

       and therefore deny the same.

              515. The allegations in Paragraph 515 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from The

       Acquired Generic Actavis Entities. To the extent that a response is required, the

       Acquired Generic Actavis Entities deny the allegations in Paragraph 515.

              516. The Acquired Generic Actavis Entities deny the allegations in Paragraph

       516. To the extent that the allegations in Paragraph 516 relate to Defendants other than

       the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are

       without knowledge or information sufficient to form a belief as to the truth of those

       allegations and therefore deny the same.

              517. Paragraph 517 states conclusions of law to which no response is required

       and they are denied. Further, to the extent that the allegations in Paragraph 517 relate to

       Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of those allegations and therefore deny the same. To the extent that a response

       is required, the Acquired Generic Actavis Entities deny the allegations in Paragraph

       517.

              518. Paragraph 518 states conclusions of law to which no response is required

       and they are denied. Further, to the extent that the allegations in Paragraph 518 relate
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 123 of 278. PageID #: 35034



       to Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of those allegations and therefore deny the same. To the extent that a response

       is required, the Acquired Generic Actavis Entities deny the allegations in Paragraph

       518.

              519. Paragraph 519 states conclusions of law to which no response is required

       and they are denied.

              520. Paragraph 520 states conclusions of law to which no response is required

       and they are denied. Further, to the extent that the allegations in Paragraph 520 relate to

       Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of those allegations and therefore deny the same. To the extent that a response

       is required, the Acquired Generic Actavis Entities deny the allegations in Paragraph

       520.

              521. The allegations in Paragraph 521 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. In addition, the “settlement” referenced in

       Paragraph 521 speaks for itself and any characterization is denied.

              522. The Acquired Generic Actavis Entities deny the allegations in Paragraph

       522. To the extent that the allegations in Paragraph 522 relate to Defendants other than

       the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are

       without knowledge or information sufficient to form a belief as to the truth of those

       allegations and therefore deny the same.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 124 of 278. PageID #: 35035



              523. The Acquired Generic Actavis Entities deny the allegations in Paragraph

       523. To the extent that the allegations in Paragraph 523 relate to Defendants other than

       the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are

       without knowledge or information sufficient to form a belief as to the truth of those

       allegations and therefore deny the same.

              524. The allegations in Paragraph 524 are based upon a letter that speaks for

       itself and any characterization thereof is denied. To the extent that the allegations in

       Paragraph 524 relate to Defendants other than the Acquired Generic Actavis Entities,

       the Acquired Generic Actavis Entities are without knowledge or information sufficient

       to form a belief as to the truth of those allegations and therefore deny the same.

              525. The allegations in Paragraph 525 are based upon a letter and registration

       that speak for themselves and any characterization thereof is denied.

              526. Paragraph 526 states conclusions of law to which no response is required

       and they are denied. Further, to the extent that the allegations in Paragraph 526 relate

       to Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of those allegations and therefore deny the same. To the extent that a response

       is required, the Acquired Generic Actavis Entities deny the allegations in Paragraph

       526.

              527. The Acquired Generic Actavis Entities deny the allegations in Paragraph

       527. To the extent that the allegations in Paragraph 527 refer to Defendants other than

       the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 125 of 278. PageID #: 35036



       without knowledge or information sufficient to form a belief as to the truth of those

       allegations and therefore deny the same.

              528. The Acquired Generic Actavis Entities deny the allegations in Paragraph

       528. To the extent that the allegations in Paragraph 528 relate to Defendants other than

       the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are

       without knowledge or information sufficient to form a belief as to the truth of those

       allegations and therefore deny the same.

              529. The Acquired Generic Actavis Entities deny the allegations in Paragraph

       529. To the extent that the allegations in Paragraph 529 relate to Defendants other than

       the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are

       without knowledge or information sufficient to form a belief as to the truth of those

       allegations and therefore deny the same.

              530. The Acquired Generic Actavis Entities deny the allegations in Paragraph

       530. To the extent that the allegations in Paragraph 530 relate to Defendants other than

       the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are

       without knowledge or information sufficient to form a belief as to the truth of those

       allegations and therefore deny the same.

              531. The Acquired Generic Actavis Entities deny the allegations in Paragraph

       531. To the extent that the allegations in Paragraph 531 relate to Defendants other than

       the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are

       without knowledge or information sufficient to form a belief as to the truth of those

       allegations and therefore deny the same.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 126 of 278. PageID #: 35037



              532. The Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief as to the truth of the allegations in Paragraph 532

       and therefore deny the same.

              533. The allegations in Paragraph 533 purport to be based on documents,

       including the document referenced in footnotes 146 and 147, that speak for themselves,

       and all characterizations thereof are denied. To the extent that the allegations in

       Paragraph 533 relate to Defendants other than the Acquired Generic Actavis Entities,

       the Acquired Generic Actavis Entities are without knowledge or information sufficient

       to form a belief as to the truth of those allegations and therefore deny the same. To the

       extent that a response is required, the Acquired Generic Actavis Entities deny the

       allegations in Paragraph 533.

              534. The Acquired Generic Actavis Entities deny the allegations in Paragraph

       534. To the extent that the allegations in Paragraph 534 relate to Defendants other than

       the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are

       without knowledge or information sufficient to form a belief as to the truth of those

       allegations and therefore deny the same.

              535. The Acquired Generic Actavis Entities deny the allegations in Paragraph

       535. To the extent that the allegations in Paragraph 535 relate to Defendants other than

       the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are

       without knowledge or information sufficient to form a belief as to the truth of those

       allegations and therefore deny the same.

              536. The Acquired Generic Actavis Entities deny the allegations in Paragraph

       536. To the extent that the allegations in Paragraph 536 relate to Defendants other than
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 127 of 278. PageID #: 35038



       the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are

       without knowledge or information sufficient to form a belief as to the truth of those

       allegations and therefore deny the same.

              537. The allegations in Paragraph 537 purport to be based on documents,

       including the document referenced in footnote 154, that speak for themselves, and all

       characterizations thereof are denied. To the extent that the allegations in Paragraph 537

       relate to Defendants other than the Acquired Generic Actavis Entities, the Acquired

       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of those allegations and therefore deny the same. To the extent that

       a response is required, the Acquired Generic Actavis Entities deny the allegations in

       Paragraph 537.

              538. The allegations in Paragraph 538 purport to be based on documents that

       speak for themselves, and all characterizations thereof are denied. To the extent that the

       allegations in Paragraph 538 relate to Defendants other than the Acquired Generic

       Actavis Entities, the Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief as to the truth of those allegations and therefore

       deny the same. To the extent that a response is required, the Acquired Generic Actavis

       Entities deny the allegations in Paragraph 538.

              539. The Acquired Generic Actavis Entities deny the allegations in Paragraph

       539. To the extent that the allegations in Paragraph 539 relate to Defendants other than

       the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are

       without knowledge or information sufficient to form a belief as to the truth of those

       allegations and therefore deny the same.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 128 of 278. PageID #: 35039



              540. The allegations in Paragraph 540 purport to be based on documents,

       including the document referenced in footnotes 155-157, that speak for themselves, and

       all characterizations thereof are denied. To the extent that the allegations in Paragraph

       540 relate to Defendants other than the Acquired Generic Actavis Entities, the Acquired

       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of those allegations and therefore deny the same. To the extent that

       a response is required, the Acquired Generic Actavis Entities deny the allegations in

       Paragraph 540.

              541. The allegations in Paragraph 541 are based on documents that speak for

       themselves, and all characterizations thereof are denied. To the extent that the

       allegations in Paragraph 541 relate to Defendants other than the Acquired Generic

       Actavis Entities, the Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief as to the truth of those allegations and therefore

       deny the same. To the extent that a response is required, the Acquired Generic Actavis

       Entities deny the allegations in Paragraph 541.

              542. The Acquired Generic Actavis Entities deny the allegations in Paragraph

       542. To the extent that the allegations in Paragraph 542 relate to Defendants other than

       the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are

       without knowledge or information sufficient to form a belief as to the truth of those

       allegations and therefore deny the same.

              543. Paragraph 543 states conclusions of law to which no response is required

       and they are denied. Further, to the extent that the allegations in Paragraph 543 relate

       to Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 129 of 278. PageID #: 35040



       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of those allegations and therefore deny the same. To the extent that a response

       is required, the Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief regarding the truth of the allegations in

       Paragraph 543 and therefore deny the same. The Acquired Generic Actavis Entities

       specifically deny that they engaged in “the unlawful sale of prescription opioids.”

              544. The Acquired Generic Actavis Entities deny the allegations in Paragraph

       544. To the extent that the allegations in Paragraph 544 relate to Defendants other than

       the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are

       without knowledge or information sufficient to form a belief as to the truth of those

       allegations and therefore deny the same.

              545. The allegations in Paragraph 545 purport to be based on documents that

       speak for themselves, and all characterizations thereof are denied. To the extent that the

       allegations in Paragraph 545 relate to Defendants other than the Acquired Generic

       Actavis Entities, the Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief as to the truth of those allegations and therefore

       deny the same. To the extent that a response is required, the Acquired Generic Actavis

       Entities deny the allegations in Paragraph 545.

              546. The Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief as to the truth of the allegations in Paragraph 546

       and therefore deny the same.

              547. Plaintiffs omitted Paragraph 547 in their Corrected Second Amended

       Complaint.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 130 of 278. PageID #: 35041



              548. The Acquired Generic Actavis Entities deny the allegations in Paragraph

       548. To the extent that the allegations in Paragraph 548 relate to Defendants other than

       the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are

       without knowledge or information sufficient to form a belief as to the truth of those

       allegations and therefore deny the same.

              549. The Acquired Generic Actavis Entities deny the allegations in Paragraph

       549. To the extent that the allegations in Paragraph 549 relate to Defendants other than

       the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are

       without knowledge or information sufficient to form a belief as to the truth of those

       allegations and therefore deny the same.

              550. The Acquired Generic Actavis Entities deny the allegations in Paragraph

       550. To the extent that the allegations in Paragraph 550 relate to Defendants other than

       the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are

       without knowledge or information sufficient to form a belief as to the truth of those

       allegations and therefore deny the same.

              551. Paragraph 551 states conclusions of law to which no response is required

       and they are denied. Further, to the extent that the allegations in Paragraph 551 relate

       to Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of those allegations and therefore deny the same. To the extent that a response

       is required, the Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief regarding the truth of the allegations in

       Paragraph 551 and therefore deny the same.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 131 of 278. PageID #: 35042



              552. Paragraph 552 states conclusions of law to which no response is required

       and they are denied. Further, to the extent that the allegations in Paragraph 552 relate to

       Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of those allegations and therefore deny the same. To the extent that a response

       is required, the Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief regarding the truth of the allegations in

       Paragraph 552 and therefore deny the same.

              553. The Acquired Generic Actavis Entities deny the allegations in Paragraph

       553. To the extent that the allegations in Paragraph 553 relate to Defendants other than

       the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are

       without knowledge or information sufficient to form a belief as to the truth of those

       allegations and therefore deny the same.

              554. The Acquired Generic Actavis Entities deny the allegations in Paragraph

       554. To the extent that the allegations in Paragraph 554 relate to Defendants other than

       the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are

       without knowledge or information sufficient to form a belief as to the truth of those

       allegations and therefore deny the same.

              555. Paragraph 555 states conclusions of law to which no response is required

       and they are denied. Further, to the extent that the allegations in Paragraph 555 relate to

       Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of those allegations and therefore deny the same. To the extent that a response
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 132 of 278. PageID #: 35043



       is required, the Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief regarding the truth of the allegations in

       Paragraph 555 and therefore deny the same.

              556. The Acquired Generic Actavis Entities deny the allegations in Paragraph

       556. To the extent that the allegations in Paragraph 556 relate to Defendants other than

       the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are

       without knowledge or information sufficient to form a belief as to the truth of those

       allegations and therefore deny the same.

              557. Paragraph 557 states conclusions of law to which no response is required

       and they are denied. Further, to the extent that the allegations in Paragraph 557 relate

       to Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of those allegations and therefore deny the same. To the extent that a response

       is required, the Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief regarding the truth of the allegations in

       Paragraph 557 and therefore deny the same.

              558. The Acquired Generic Actavis Entities deny the allegations in Paragraph

       558. To the extent that the allegations in Paragraph 558 relate to Defendants other than

       the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are

       without knowledge or information sufficient to form a belief as to the truth of those

       allegations and therefore deny the same.

              559. The Acquired Generic Actavis Entities deny the allegations in Paragraph

       559. To the extent that the allegations in Paragraph 559 relate to Defendants other than
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 133 of 278. PageID #: 35044



       the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are

       without knowledge or information sufficient to form a belief as to the truth of those

       allegations and therefore deny the same.

              560. The Acquired Generic Actavis Entities deny the allegations in Paragraph

       560. To the extent that the allegations in Paragraph 560 relate to Defendants other than

       the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are

       without knowledge or information sufficient to form a belief as to the truth of those

       allegations and therefore deny the same.

              561. The Acquired Generic Actavis Entities deny the allegations in Paragraph

       561. To the extent that the allegations in Paragraph 561 relate to Defendants other than

       the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are

       without knowledge or information sufficient to form a belief as to the truth of those

       allegations and therefore deny the same.

              562. The Acquired Generic Actavis Entities deny the allegations in Paragraph

       562. To the extent that the allegations in Paragraph 562 relate to Defendants other than

       the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are

       without knowledge or information sufficient to form a belief as to the truth of those

       allegations and therefore deny the same.

              563. The Acquired Generic Actavis Entities deny the allegations in Paragraph

       563. To the extent that the allegations in Paragraph 563 relate to Defendants other than

       the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are

       without knowledge or information sufficient to form a belief as to the truth of those

       allegations and therefore deny the same.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 134 of 278. PageID #: 35045



              564. Plaintiffs omitted Paragraph 564 in their Corrected Amended Complaint.

              565. Paragraph 565 states conclusions of law to which no response is required

       and they are denied. Further, to the extent that the allegations in Paragraph 565 relate

       to Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of those allegations and therefore deny the same. To the extent that a response

       is required, the Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief regarding the truth of the allegations in

       Paragraph 565 and therefore deny the same.

              566. Paragraph 566 states conclusions of law to which no response is required

       and they are denied. Further, to the extent that the allegations in Paragraph 566 relate to

       Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of those allegations and therefore deny the same. To the extent that a response

       is required, the Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief regarding the truth of the allegations in

       Paragraph 566 and therefore deny the same.

              567. The Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief as to the truth of the allegations in Paragraph 567

       and therefore deny the same.

              568. The Acquired Generic Actavis Entities deny the allegations in Paragraph

       568. To the extent that the allegations in Paragraph 568 relate to Defendants other than

       the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 135 of 278. PageID #: 35046



       without knowledge or information sufficient to form a belief as to the truth of those

       allegations and therefore deny the same.

              569. To the extent the allegations of Paragraph 569 are directed to parties other

       than the Acquired Generic Actavis Entities, a response from the Acquired Generic

       Actavis Entities is not required. To the extent that a response is required, the Acquired

       Generic Actavis Entities deny the allegations in Paragraph 569.

              570. The Acquired Generic Actavis Entities deny the allegations in Paragraph

       570. To the extent that the allegations in Paragraph 570 relate to Defendants other than

       the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are

       without knowledge or information sufficient to form a belief as to the truth of those

       allegations and therefore deny the same.

              571. The Acquired Generic Actavis Entities deny the allegations in Paragraph

       571. To the extent that the allegations in Paragraph 571 relate to Defendants other than

       the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are

       without knowledge or information sufficient to form a belief as to the truth of those

       allegations and therefore deny the same.

              572. The Actavis Generic Entities deny that they engaged in any detailing of

       Kadian to health care providers. To the extent that the allegations in Paragraph 572

       relate to Defendants other than the Acquired Generic Actavis Entities, the Acquired

       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of those allegations and therefore deny the same. To the extent

       that a response is required, the Acquired Generic Actavis Entities denies the allegations

       in Paragraph 572.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 136 of 278. PageID #: 35047



              573. The Acquired Generic Actavis Entities deny the allegations in Paragraph

       573. To the extent that the allegations in Paragraph 573 relate to Defendants other than

       the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are

       without knowledge or information sufficient to form a belief as to the truth of those

       allegations and therefore deny the same.

              574. The Acquired Generic Actavis Entities deny the allegations in Paragraph

       574. To the extent that the allegations in Paragraph 574 relate to Defendants other than

       the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are

       without knowledge or information sufficient to form a belief as to the truth of those

       allegations and therefore deny the same.

              575. The Acquired Generic Actavis Entities deny the allegations in Paragraph

       575. To the extent that the allegations in Paragraph 575 relate to Defendants other than

       the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are

       without knowledge or information sufficient to form a belief as to the truth of those

       allegations and therefore deny the same.

              576. The Acquired Generic Actavis Entities deny the allegations in Paragraph

       576. To the extent that the allegations in Paragraph 576 relate to Defendants other than

       the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are

       without knowledge or information sufficient to form a belief as to the truth of those

       allegations and therefore deny the same.

              577. The allegations of Paragraph 577 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 137 of 278. PageID #: 35048



       Acquired Generic Actavis Entities. To the extent that a response is required, the

       Acquired Generic Actavis Entities deny the allegations in Paragraph 577.

              578. The Acquired Generic Actavis Entities deny the allegations in Paragraph

       578. To the extent that the allegations in Paragraph 578 relate to Defendants other than

       the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are

       without knowledge or information sufficient to form a belief as to the truth of those

       allegations and therefore deny the same.

              579. Paragraph 579 states conclusions of law to which no response is required.

       Further, to the extent that the allegations in Paragraph 579 relate to Defendants other

       than the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are

       without knowledge or information sufficient to form a belief as to the truth of those

       allegations and therefore deny the same. To the extent that a response is required, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief regarding the truth of the allegations in Paragraph 579 and therefore deny

       the same.

              580. Paragraph 580 states conclusions of law to which no response is required.

       Further, to the extent that the allegations in Paragraph 580 relate to Defendants other

       than the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are

       without knowledge or information sufficient to form a belief as to the truth of those

       allegations and therefore deny the same. To the extent that a response is required, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief regarding the truth of the allegations in Paragraph 580 and therefore deny

       the same.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 138 of 278. PageID #: 35049



              581. The allegations of Paragraph 581 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. To the extent that a response is required, The

       Acquired Generic Actavis Entities deny the allegations in Paragraph 581.

              582. The allegations of Paragraph 582 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. To the extent that a response is required, the

       Acquired Generic Actavis Entities deny the allegations in Paragraph 582.

              583. The allegations of Paragraph 583 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. To the extent that a response is required, the

       Acquired Generic Actavis Entities deny the allegations in Paragraph 583.

              584. The allegations of Paragraph 584 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. To the extent that a response is required, the

       Acquired Generic Actavis Entities deny the allegations in Paragraph 584.

              585. The allegations of Paragraph 585 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. To the extent that a response is required, the

       Acquired Generic Actavis Entities deny the allegations in Paragraph 585.

              586. The allegations of Paragraph 586 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 139 of 278. PageID #: 35050



       Acquired Generic Actavis Entities. To the extent that a response is required, the

       Acquired Generic Actavis Entities deny the allegations in Paragraph 586.

              587. The allegations of Paragraph 587 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. To the extent that a response is required, the

       Acquired Generic Actavis Entities deny the allegations in Paragraph 587.

              588. The allegations of Paragraph 588 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. To the extent that a response is required, the

       Acquired Generic Actavis Entities deny the allegations in Paragraph 588.

              589. The allegations of Paragraph 589 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. To the extent that a response is required, the

       Acquired Generic Actavis Entities deny the allegations in Paragraph 589.

              590. The allegations of Paragraph 590 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. To the extent that a response is required, the

       Acquired Generic Actavis Entities deny the allegations in Paragraph 590.

              591. The allegations of Paragraph 591 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. To the extent that a response is required, the

       Acquired Generic Actavis Entities deny the allegations in Paragraph 591.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 140 of 278. PageID #: 35051



              592. The allegations of Paragraph 592 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. To the extent that a response is required, the

       Acquired Generic Actavis Entities deny the allegations in Paragraph 592.

              593. Paragraph 593 states conclusions of law to which no response is required

       and they are denied. Further, to the extent that the allegations in Paragraph 593 relate

       to Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of those allegations and therefore deny the same. To the extent that a response

       is required, the Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief regarding the truth of the allegations in

       Paragraph 593 and therefore deny the same.

              594. Paragraph 594 states conclusions of law to which no response is required

       and they are denied. Further, to the extent that the allegations in Paragraph 594 relate

       to Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of those allegations and therefore deny the same. To the extent that a response

       is required, the Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief regarding the truth of the allegations in

       Paragraph 594 and therefore deny the same.

              595. The allegations of Paragraph 595 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 141 of 278. PageID #: 35052



       Acquired Generic Actavis Entities. To the extent that a response is required, the

       Acquired Generic Actavis Entities deny the allegations in Paragraph 595.

              596. The allegations of Paragraph 596 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. To the extent that a response is required, the

       Acquired Generic Actavis Entities deny the allegations in Paragraph 596.

              597. The allegations of Paragraph 597 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. To the extent that a response is required, the

       Acquired Generic Actavis Entities deny the allegations in Paragraph 597.

              598. The allegations of Paragraph 598 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. To the extent that a response is required, the

       Acquired Generic Actavis Entities deny the allegations in Paragraph 598.

              599. The Acquired Generic Actavis Entities deny the allegations in Paragraph

       599. To the extent that the allegations in Paragraph 599 relate to Defendants other than

       the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are

       without knowledge or information sufficient to form a belief as to the truth of those

       allegations and therefore deny the same.

              600. The Acquired Generic Actavis Entities deny the allegations in Paragraph

       600. To the extent that the allegations in Paragraph 600 relate to Defendants other than

       the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 142 of 278. PageID #: 35053



       without knowledge or information sufficient to form a belief as to the truth of those

       allegations and therefore deny the same.

              601. The allegations of Paragraph 601 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the allegations of Paragraph 601 and therefore deny the same.

              602. The allegations of Paragraph 602 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the allegations of Paragraph 602 and footnote 169 and therefore

       deny the same. To the extent that the allegations in Paragraph 602 and footnote 169

       concern the characterization of documents, the documents speak for themselves and

       Plaintiff's characterizations of same are denied.

              603. The allegations of Paragraph 603 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the allegations of Paragraph 603 and therefore deny the same.

              604. The allegations of Paragraph 604 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. The allegations in Paragraph 604 also purport to be
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 143 of 278. PageID #: 35054



       based on a website that speaks for itself and all characterizations thereof are denied. To

       the extent a response is required, the Acquired Generic Actavis Entities are without

       knowledge or information sufficient to form a belief as to the truth of the allegations of

       Paragraph 604 for footnotes 170-72 and therefore deny the same.

              605. The allegations of Paragraph 605 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the allegations of Paragraph 605 and therefore deny the same.

              606. The Acquired Generic Actavis Entities deny the allegations in Paragraph

       606, including all conclusions of law. To the extent that allegations in Paragraph 606

       relate to Defendants other than the Acquired Generic Actavis Entities, the Acquired

       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of those allegations and therefore deny the same.

              607. The allegations of Paragraph 607 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the allegations of Paragraph 607 and footnote 173 and therefore

       deny the same.

              608. The allegations of Paragraph 608 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the Acquired
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 144 of 278. PageID #: 35055



       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the allegations of Paragraph 608 and therefore deny the same.

              609. The allegations of Paragraph 609 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the allegations of Paragraph 609 and therefore deny the same.

              610. The allegations of Paragraph 610 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the allegations of Paragraph 610 and therefore deny the same.

              611. The allegations of Paragraph 611 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the allegations of Paragraph 611 and therefore deny the same.

              612. The allegations of Paragraph 612 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. In addition, Paragraph 612 states conclusions of

       law to which no response is required. To the extent a response is required, the

       allegations in Paragraph 612 are based on a federal regulation that speaks for itself and

       all characterizations thereof are denied. The Acquired Generic Actavis Entities are
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 145 of 278. PageID #: 35056



       without knowledge or information sufficient to form a belief as to the truth of the

       remaining allegations of Paragraph 612 and therefore deny the same.

                 613. The allegations of Paragraph 613 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the allegations

       in Paragraph 613 are based on guidance that speaks for itself and all characterizations

       are denied. The Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief as to the truth of the remaining allegations of

       Paragraph 613 and therefore deny the same.

                 614. The allegations in Paragraph 614 are conclusions of law to which no

       response is required and they are denied.

                 615. The allegations in Paragraph 615 are conclusions of law to which no

       response is required and they are denied.

                 616. The allegations in Paragraph 616 are conclusions of law to which no

       response is required and they are denied.

                 617. The allegations of Paragraph 617 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the allegations

       in Paragraph 617 are conclusions of law to which no response is required and they are

       denied.

                 618. The allegations of Paragraph 618 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the allegations
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 146 of 278. PageID #: 35057



       in Paragraph 618 are based on “standards” that speak for themselves and all

       characterizations thereof are denied. The allegations in Paragraph 618 are also

       conclusions of law to which no response is required and they are denied.

                 619. The allegations of Paragraph 619 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the allegations

       in Paragraph 619 are conclusions of law to which no response is required and they are

       denied.

                 620. The allegations of Paragraph 620 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the allegations of Paragraph 620 and therefore deny the same.

                 621. The allegations of Paragraph 621 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the allegations of Paragraph 621 and therefore deny the same.

                 622. The allegations of Paragraph 622 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the allegations of Paragraph 622 and therefore deny the same.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 147 of 278. PageID #: 35058



                 623. The allegations of Paragraph 623 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the allegations of Paragraph 623 and therefore deny the same.

                 624. The allegations of Paragraph 624 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the allegations of Paragraph 624 and therefore deny the same.

                 625. The allegations of Paragraph 625 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the allegations of Paragraph 625 and therefore deny the same.

                 626. The allegations of Paragraph 626 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the allegations

       in Paragraph 626 are conclusions of law to which no response is required and they are

       denied.

                 627. The allegations of Paragraph 627 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the allegations
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 148 of 278. PageID #: 35059



       in Paragraph 627 are conclusions of law to which no response is required and they are

       denied.

                 628. The allegations of Paragraph 628 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the allegations of Paragraph 628 and therefore deny the same.

                 629. The allegations of Paragraph 629 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the allegations of Paragraph 629 and therefore deny the same.

                 630. The allegations of Paragraph 630 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the allegations

       in Paragraph 630 and footnote 174 are based on a document that speaks for itself and

       all characterizations are denied. The Acquired Generic Actavis Entities are without

       knowledge or information sufficient to form a belief as to the truth of the remaining

       allegations of Paragraph 630 and therefore deny the same.

                 631. The allegations of Paragraph 631 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the Acquired
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 149 of 278. PageID #: 35060



       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the allegations of Paragraph 631 and therefore deny the same.

              632. The allegations of Paragraph 632 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, The Acquired

       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the allegations of Paragraph 632 and therefore deny the same.

              633. The allegations of Paragraph 633 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the allegations of Paragraph 633 and therefore deny the same.

              634. The allegations of Paragraph 634 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the allegations of Paragraph 634 and therefore deny the same.

              635. The allegations of Paragraph 635 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the allegations of Paragraph 635 and therefore deny the same.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 150 of 278. PageID #: 35061



              636. The allegations of Paragraph 636 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the allegations

       in Paragraph 636 are based on a settlement document which speaks for itself and all

       characterizations thereof are denied. The Acquired Generic Actavis Entities are

       without knowledge or information sufficient to form a belief as to the truth of the

       remaining allegations of Paragraph 636 and therefore deny the same.

              637. The allegations of Paragraph 637 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the allegations

       in Paragraph 637 are based on a document which speaks for itself and all

       characterizations thereof are denied. The Acquired Generic Actavis Entities are without

       knowledge or information sufficient to form a belief as to the truth of the remaining

       allegations of Paragraph 637 and therefore deny the same.

              638. The allegations of Paragraph 638 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the allegations of Paragraph 638 and therefore deny the same.

              639. The allegations of Paragraph 639 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the Acquired
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 151 of 278. PageID #: 35062



       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the allegations of Paragraph 639 and therefore deny the same.

                 640. The allegations of Paragraph 640 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the allegations

       in Paragraph 640 are conclusions of law to which no response is required and they are

       denied.

                 641. The allegations of Paragraph 641 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the allegations

       in Paragraph 641 are based on a website that speaks for itself and all characterizations

       thereof are denied. The Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief as to the truth of the remaining allegations of

       Paragraph 641 and therefore deny the same.

                 642. The allegations of Paragraph 642 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the allegations of Paragraph 642 and therefore deny the same.

                 643. The allegations of Paragraph 643 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the Acquired
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 152 of 278. PageID #: 35063



       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the allegations of Paragraph 643 and therefore deny the same.

              644. The allegations of Paragraph 644 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the allegations of Paragraph 644 and therefore deny the same.

              645. The allegations of Paragraph 645 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the allegations of Paragraph 645 and therefore deny the same.

              646. The allegations of Paragraph 646 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the allegations

       in Paragraph 646 are based on a document which speaks for itself and all

       characterizations thereof are denied. The Acquired Generic Actavis Entities are without

       knowledge or information sufficient to form a belief as to the truth of the remaining

       allegations of Paragraph 646 and therefore deny the same.

              647. The allegations of Paragraph 647 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the Acquired
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 153 of 278. PageID #: 35064



       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the allegations of Paragraph 647 and therefore deny the same.

              648. The allegations of Paragraph 648 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the allegations

       in Paragraph 648 are based on an investigation document which speaks for itself and all

       characterizations thereof are denied. To the extent a response is required, the Acquired

       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the remaining allegations of Paragraph 648 and therefore deny

       the same.

              649. The allegations of Paragraph 649 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the allegations

       in Paragraph 649 are based on an investigation document which speaks for itself and all

       characterizations thereof are denied. The Acquired Generic Actavis Entities are

       without knowledge or information sufficient to form a belief as to the truth of the

       remaining allegations of Paragraph 649 and therefore deny the same.

              650. The allegations of Paragraph 650 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the allegations of Paragraph 650 and therefore deny the same.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 154 of 278. PageID #: 35065



                 651. The allegations of Paragraph 651 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the allegations of Paragraph 651 and therefore deny the same.

                 652. The allegations of Paragraph 652 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the allegations

       in Paragraph 652 are based on an investigation document which speaks for itself and all

       characterizations thereof are denied. The Acquired Generic Actavis Entities are without

       knowledge or information sufficient to form a belief as to the truth of the remaining

       allegations of Paragraph 652 and therefore deny the same.

                 653. The allegations of Paragraph 653 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the allegations of Paragraph 653 and therefore deny the same.

                 654. The allegations of Paragraph 654 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the allegations

       in Paragraph 654 are conclusions of law to which no response is required and they are

       denied.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 155 of 278. PageID #: 35066



                 655. The allegations of Paragraph 655 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the allegations

       in Paragraph 655 are conclusions of law to which no response is required and they are

       denied.

                 656. The allegations of Paragraph 656 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the allegations

       in Paragraph 656 are conclusions of law to which no response is required and they are

       denied.

                 657. The allegations of Paragraph 657 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the allegations

       in Paragraph 657 are conclusions of law to which no response is required and they are

       denied.

                 658. The allegations of Paragraph 658 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the allegations

       in Paragraph 658 are conclusions of law to which no response is required and they are

       denied.

                 659. The allegations of Paragraph 659 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the allegations
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 156 of 278. PageID #: 35067



       in Paragraph 659 are conclusions of law to which no response is required and they are

       denied.

                 660. The Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief regarding the truth of the allegations in

       Paragraph 660 and therefore deny the same.

                 661. The Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief regarding the truth of the allegations in

       Paragraph 661 and therefore deny the same.

                 662. The Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief regarding the truth of the allegations in

       Paragraph 662 and therefore deny the same.

                 663. The Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief regarding the truth of the allegations in

       Paragraph 663 and therefore deny the same. To the extent that the allegations in

       Paragraph 663 footnotes 175-76 concern the characterization of documents, the

       documents speak for themselves and Plaintiff's characterizations of same are denied.

                 664. The Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief regarding the truth of the allegations in

       Paragraph 664 and therefore deny the same.

                 665. The Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief regarding the truth of the allegations in

       Paragraph 665 and therefore deny the same. To the extent that the allegations in
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 157 of 278. PageID #: 35068



       Paragraph 665 footnotes 177-78 concern the characterization of documents, the

       documents speak for themselves and Plaintiff's characterizations of same are denied.

              666. The Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief regarding the truth of the allegations in

       Paragraph 666 and therefore deny the same. To the extent that the allegations in

       Paragraph 666 footnote 179 concern the characterization of documents, the documents

       speak for themselves and Plaintiff's characterizations of same are denied.

              667. The Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief regarding the truth of the allegations in

       Paragraph 667 and therefore deny the same.

              668. The Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief regarding the truth of the allegations in

       Paragraph 668 and therefore deny the same.

              669. The Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief regarding the truth of the allegations in

       Paragraph 669 and therefore deny the same.

              670. The allegations in Paragraph 670 are conclusions of law to which no

       response is required and they are denied.

              671. The Acquired Generic Actavis Entities admit only that they sold certain

       opioid medications in Ohio. The remaining allegations in Paragraph 671 are

       conclusions of law to which no response is required and they are denied. To the extent

       the allegations in Paragraph 671 are directed at other Defendants, the Acquired Generic
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 158 of 278. PageID #: 35069



       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of the allegations and therefore deny the same.

              672. The Acquired Generic Actavis Entities admit only that they had

       compliance policies, plans, and procedures in place. The remaining allegations in

       Paragraph 672 are conclusions of law to which no response is required and they are

       denied. To the extent the allegations in Paragraph 672 are directed at other

       Defendants, the Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief as to the truth of the allegations and therefore

       deny the same.

              673. The Acquired Generic Actavis Entities deny the allegations of Paragraph

       673. To the extent the allegations in Paragraph 673 purport to be based on documents,

       those documents speak for themselves, and all characterizations thereof are denied.

       Further, to the extent the allegations in Paragraph 673 are directed at other Defendants,

       the Acquired Generic Actavis Entities are without knowledge or information sufficient

       to form a belief as to the truth of the allegations and therefore deny the same.

              674. The Acquired Generic Actavis Entities admit only that medications

       produced by the Acquired Generic Actavis Entities may have been prescribed in

       Summit County. The remaining allegations in Paragraph 674 are conclusions of law to

       which no response is required and they are denied. To the extent that allegations in

       Paragraph 674 relate to Defendants other than the Acquired Generic Actavis Entities,

       the Acquired Generic Actavis Entities are without knowledge or information sufficient

       to form a belief as to the truth of the allegations and therefore deny the same.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 159 of 278. PageID #: 35070



              675. The Acquired Generic Actavis Entities deny the allegations in Paragraph

       675. The allegations in Paragraph 675 are based on interviews which speak for

       themselves and all characterizations thereof are denied. Further, to the extent that

       allegations in Paragraph 675 relate to Defendants other than the Acquired Generic

       Actavis Entities, the Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief as to the truth of the allegations and therefore

       deny the same.

              676. The Acquired Generic Actavis Entities deny the allegations in Paragraph

       676. To the extent that allegations in Paragraph 676 relate to Defendants other than the

       Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

       knowledge or information sufficient to form a belief as to the truth of the allegations

       and therefore deny the same. Further, to the extent the allegations in Paragraph 676

       purport to be based on interviews, those interviews speak for themselves, and all

       characterizations thereof are denied.

              677. The Acquired Generic Actavis Entities deny the allegations of Paragraph

       677. To the extent that allegations in Paragraph 677 relate to Defendants other than the

       Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

       knowledge or information sufficient to form a belief as to the truth of those allegations

       and therefore deny the same.

              678. The Acquired Generic Actavis Entities deny the allegations of Paragraph

       678. To the extent the allegations in Paragraph 678 purport to be based on interviews,

       those interviews speak for themselves, and all characterizations thereof are denied.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 160 of 278. PageID #: 35071



                 679. The allegations of Paragraph 679 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the allegations of Paragraph 679 and therefore deny the same.

       Further, to the extent the allegations in Paragraph 679 purport to be based on

       interviews, those interviews speak for themselves and any characterizations are denied.

                 680. The allegations of Paragraph 680 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the allegations of Paragraph 680 and therefore deny the same.

                 681. The Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief regarding the truth of the allegations in

       Paragraph 681 and therefore deny the same.

                 682. The allegations of Paragraph 682 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the allegations of Paragraph 682 and therefore deny the same.

       Further, to the extent the allegations in Paragraph 682 purport to be based on

       documents, those documents speak for themselves, and all characterizations thereof are

       denied.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 161 of 278. PageID #: 35072



              683. The allegations of Paragraph 683 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the allegations of Paragraph 683 and therefore deny the same.

              684. The allegations of Paragraph 684 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. The remaining allegations in Paragraph 684 are

       conclusions of law to which no response is required and they are denied. Further, to the

       extent the allegations in Paragraph 684 purport to be based on statutes, those statutes

       speak for themselves, and all characterizations thereof are denied.

              685. The allegations of Paragraph 685 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. The remaining allegations in Paragraph 685 are

       conclusions of law to which no response is required and they are denied. To the extent

       the allegations in Paragraph 685 purport to be based on statutes, those statutes speak for

       themselves, and all characterizations thereof are denied.

              686. The allegations of Paragraph 686 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. The remaining allegations in Paragraph 686 are

       conclusions of law to which no response is required and they are denied. To the extent

       the allegations in Paragraph 686 purport to be based on statutes, those statutes speak for

       themselves, and all characterizations thereof are denied.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 162 of 278. PageID #: 35073



               687. The Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief regarding the truth of the allegations in

       Paragraph 687 and therefore deny the same.

               688. Paragraph 688 states conclusions of law to which no response is required.

       To the extent a response is required, the Acquired Generic Actavis Entities deny the

       allegations in Paragraph 688. To the extent that allegations in Paragraph 688 relate to

       Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of those allegations and therefore deny the same.

               689. Paragraph 689 states conclusions of law to which no response is required.

       To the extent a response is required, the Acquired Generic Actavis Entities deny the

       allegations in Paragraph 689. Further, to the extent that the allegations in Paragraph 689

       purports to be based on documents, those documents speak for themselves, and all

       characterizations thereof are denied.

               690. The allegations in Paragraph 690 are based on documents that speak for

       themselves and all characterizations thereof are denied.

               691. The allegations in Paragraph 691 are based on documents that speak for

       themselves and all characterizations thereof are denied.

      each year
               692. The allegations in Paragraph 692 and footnotes 180-83 are based on

       documents that speak for themselves and all characterizations thereof are denied.

               693. The allegations of Paragraph 693 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the Acquired
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 163 of 278. PageID #: 35074



       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the allegations of Paragraph 693 and therefore deny the same.

              694. The allegations of Paragraph 694 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the allegations of Paragraph 694 and therefore deny the same.

              695. The allegations of Paragraph 695 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the allegations of Paragraph 695 and therefore deny the same.

              696. The allegations of Paragraph 696 and footnotes 187-88 are directed to

       parties other than the Acquired Generic Actavis Entities and therefore do not require

       any response from the Acquired Generic Actavis Entities. To the extent a response is

       required, the Acquired Generic Actavis Entities are without knowledge or information

       sufficient to form a belief as to the truth of the allegations of Paragraph 696 and

       footnotes 187-88 and therefore deny the same.

              697. The allegations in Paragraph 697 are based on documents that speak for

       themselves and all characterizations thereof are denied.

              698. The allegations in Paragraph 698 are based on documents that speak for

       themselves and all characterizations thereof are denied.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 164 of 278. PageID #: 35075



              699. The allegations in Paragraph 699 and footnote 190 are based on

       documents that speak for themselves and all characterizations thereof are denied.

              700. The allegations in Paragraph 700 and footnotes 191-93 are based on

       documents that speak for themselves and all characterizations thereof are denied.

              701. The Acquired Generic Actavis Entities deny the allegations in Paragraph

       701. To the extent that allegations in Paragraph 701 relate to Defendants other than the

       Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

       knowledge or information sufficient to form a belief as to the truth of those allegations

       and therefore deny the same.

              702. Paragraph 702 states conclusions of law to which no response is required.

       To the extent a response is required, the Acquired Generic Actavis Entities deny the

       allegations in Paragraph 702. To the extent that allegations in Paragraph 702 and

       footnote 194 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

              703. Plaintiffs omitted Paragraph 703 in their Corrected Second Amended

       Complaint.

              704. Plaintiffs omitted Paragraph 704 in their Corrected Second Amended

       Complaint.

              705. The Acquired Generic Actavis Entities deny the allegations in Paragraph

       705. To the extent that allegations in Paragraph 705 relate to Defendants other than the

       Acquired Generic Actavis Entities or unidentified prescribers and employees in Summit

       County, the Acquired Generic Actavis Entities are without knowledge or information
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 165 of 278. PageID #: 35076



       sufficient to form a belief as to the truth of those allegations and therefore deny the

       same.

               706. The Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief as to the truth of the allegations of Paragraph 706

       or footnote 195 and therefore deny the same. To the extent that the allegations in

       Paragraph 706 and footnote 195 purport to be based on documents, those documents

       speak for themselves and all characterizations thereof are denied.

               707. The Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief as to the truth of the allegations of Paragraph 707

       and therefore deny the same.

               708. Paragraph 708 states conclusions of law to which no response is required.

       To the extent a response is required, the Acquired Generic Actavis Entities deny the

       allegations in Paragraph 708. To the extent that allegations in Paragraph 708 relate to

       Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of those allegations and therefore deny the same.

               709. The Acquired Generic Actavis Entities deny that they “had every reason to

       believe that illegal diversion was occurring in Summit County.” The Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of the remaining allegations of Paragraph 709, including any allegations in

       Paragraph 709 that relate to other Defendants, and therefore deny the same.

               710. Paragraph 710 states conclusions of law to which no response is required.

       To the extent a response is required, the Acquired Generic Actavis Entities deny the
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 166 of 278. PageID #: 35077



       allegations in Paragraph 710. To the extent that allegations in Paragraph 710 relate to

       Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of those allegations and therefore deny the same. Further, to the extent that

       the allegations in Paragraph 710 purport to be based on documents, those documents

       speak for themselves and all characterizations thereof are denied.

              711. Plaintiffs omitted Paragraph 711 in their Corrected Second Amended

       Complaint.

              712. The allegations of Paragraph 712 and footnotes 198-99 are directed to

       parties other than the Acquired Generic Actavis Entities and therefore do not require

       any response from the Acquired Generic Actavis Entities. To the extent a response is

       required, the Acquired Generic Actavis Entities are without knowledge or information

       sufficient to form a belief as to the truth of the allegations of Paragraph 712 and

       footnotes 198-99 and therefore deny the same. Further, to the extent that the allegations

       in Paragraph 712 and footnotes 198-99 purport to be based on documents, those

       documents speak for themselves and all characterizations thereof are denied.

              713. Paragraph 713 states conclusions of law to which no response is required.

       To the extent a response is required, the Acquired Generic Actavis Entities deny the

       allegations in Paragraph 713. To the extent that allegations in Paragraph 713 relate to

       Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of those allegations and therefore deny the same.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 167 of 278. PageID #: 35078



              714. Paragraph 714 states conclusions of law to which no response is required.

       To the extent a response is required, the Acquired Generic Actavis Entities deny the

       allegations in Paragraph 714. To the extent that allegations in Paragraph 714 relate to

       Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of those allegations and therefore deny the same.

              715. The Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief as to the truth of the allegations of Paragraph 715

       and footnote 200 and therefore deny the same. To the extent that the allegations in

       Paragraph 715 and footnote 200 purport to be based on documents, those documents

       speak for themselves and all characterizations thereof are denied.

              716. The Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief as to the truth of the allegations of Paragraph 716

       and therefore deny the same.

              717. The Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief as to the truth of the allegations of Paragraph 717

       and footnote 201 and therefore deny the same. To the extent that the allegations in

       Paragraph 717 and footnote 201 purport to be based on documents, those documents

       speak for themselves and all characterizations thereof are denied.

              718. The Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief as to the truth of the allegations of Paragraph 718

       and therefore deny the same. To the extent that the allegations in Paragraph 718 purport
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 168 of 278. PageID #: 35079



       to be based on documents, those documents speak for themselves and all

       characterizations thereof are denied.

              719. The Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief as to the truth of the allegations of Paragraph 719

       and footnote 202 and therefore deny the same. To the extent that the allegations in

       Paragraph 719 and footnote 202 purport to be based on documents, those documents

       speak for themselves and all characterizations thereof are denied.

              720. Paragraph 720 states conclusions of law to which no response is required.

       To the extent a response is required, the Acquired Generic Actavis Entities deny the

       allegations in Paragraph 720.

              721. The Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief as to the truth of the allegations of Paragraph 721

       and therefore deny the same. To the extent that the allegations in Paragraph 721 purport

       to be based on documents, those documents speak for themselves and all

       characterizations thereof are denied.

              722. The Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief as to the truth of the allegations of Paragraph 722

       and therefore deny the same. To the extent that the allegations in Paragraph 722 purport

       to be based on documents, those documents speak for themselves and all

       characterizations thereof are denied.

              723. The Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief as to the truth of the allegations of Paragraph 723

       and therefore deny the same. To the extent that the allegations in Paragraph 723 purport
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 169 of 278. PageID #: 35080



       to be based on documents, those documents speak for themselves and all

       characterizations thereof are denied.

              724. The Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief as to the truth of the allegations of Paragraph 724

       and therefore deny the same.

              725. The Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief as to the truth of the allegations of Paragraph 725

       and therefore deny the same.

              726. The Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief as to the truth of the allegations of Paragraph 726

       and therefore deny the same.

              727. The Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief as to the truth of the allegations of Paragraph 727

       and therefore deny the same.

              728. The Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief as to the truth of the allegations of Paragraph 728

       and therefore deny the same. To the extent that the allegations in Paragraph 728 purport

       to be based on documents, those documents speak for themselves and all

       characterizations thereof are denied.

              729. The Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief as to the truth of the allegations of Paragraph 729

       and therefore deny the same.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 170 of 278. PageID #: 35081



                 730. The Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief as to the truth of the allegations of Paragraph 730

       and therefore deny the same.

                 731. The Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief as to the truth of the allegations of Paragraph 731

       and therefore deny the same. To the extent the allegations in Paragraph 731 purport to

       be based on data, that data speaks for itself and any characterizations thereof are

       denied.

                 732. The Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief as to the truth of the allegations of Paragraph 732

       and therefore deny the same. To the extent that the allegations in Paragraph 732 purport

       to be based on documents, those documents speak for themselves and all

       characterizations thereof are denied.

                 733. The Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief as to the truth of the allegations of Paragraph 733

       and therefore deny the same. To the extent that the allegations in Paragraph 733 purport

       to be based on documents, those documents speak for themselves and all

       characterizations thereof are denied.

                 734. The Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief as to the truth of the allegations of Paragraph 734

       and therefore deny the same. To the extent that the allegations in Paragraph 734 purport

       to be based on documents, those documents speak for themselves and all

       characterizations thereof are denied.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 171 of 278. PageID #: 35082



              735. The Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief as to the truth of the allegations of Paragraph 735

       and therefore deny the same.

              736. The Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief as to the truth of the allegations of Paragraph 736

       and footnote 203 and therefore deny the same. To the extent that the allegations in

       Paragraph 736 and footnote 203 purport to be based on documents, those documents

       speak for themselves and all characterizations thereof are denied.

              737. The Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief as to the truth of the allegations of Paragraph 737

       and footnote 204 and therefore deny the same. To the extent that the allegations in

       Paragraph 737 and footnote 204 purport to be based on documents, those documents

       speak for themselves and all characterizations thereof are denied.

              738. The Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief as to the truth of the allegations of Paragraph 738

       and therefore deny the same. To the extent that the allegations in Paragraph 738

       purport to be based on a report, that report speaks for itself and all characterizations

       thereof are denied.

              739. The Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief as to the truth of the allegations of Paragraph 739

       and therefore deny the same
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 172 of 278. PageID #: 35083



                 740. The Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief as to the truth of the allegations of Paragraph 740

       and therefore deny the same

                 741. The Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief as to the truth of the allegations of Paragraph 741

       and therefore deny the same. To the extent that the allegations in Paragraph 741 purport

       to be based on data, that data speaks for itself and all characterizations thereof are

       denied.

                 742. The Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief as to the truth of the allegations of Paragraph 742

       and footnote 205 and therefore deny the same. To the extent that the allegations in

       Paragraph 742 and footnote 205 purport to be based on documents, those documents

       speak for themselves and all characterizations thereof are denied.

                 743. The Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief as to the truth of the allegations of Paragraph 743

       and therefore deny the same. To the extent that the allegations in Paragraph 743 purport

       to be based on documents, those documents speak for themselves and all

       characterizations thereof are denied.

                 744. The Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief as to the truth of the allegations of Paragraph 744

       and therefore deny the same.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 173 of 278. PageID #: 35084



              745. The Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief as to the truth of the allegations of Paragraph 745

       and therefore deny the same.

              746. The Acquired Generic Actavis Entities deny the allegations of Paragraph

       746.

              747. The Acquired Generic Actavis Entities deny the allegations of Paragraph

       747.

              748. The Acquired Generic Actavis Entities deny the allegations of Paragraph

       748.

              749. The Acquired Generic Actavis Entities deny the allegations of Paragraph

       749.

              750. The Acquired Generic Actavis Entities deny the allegations of Paragraph

       750.

              751. The Acquired Generic Actavis Entities deny the allegations of Paragraph

       751.

              752. The Acquired Generic Actavis Entities deny the allegations of Paragraph

       752.

              753. The Acquired Generic Actavis Entities deny the allegations of Paragraph

       753.

              754. The Acquired Generic Actavis Entities deny the allegations of Paragraph

       754.

              755. The Acquired Generic Actavis Entities deny the allegations of Paragraph

       755.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 174 of 278. PageID #: 35085



              756. The Acquired Generic Actavis Entities deny the allegations of Paragraph

       756. To the extent that Paragraph 756 purports to be based on documents, those

       documents speak for themselves, and all characterizations thereof are denied.

              757. The Acquired Generic Actavis Entities deny the allegations of Paragraph

       757.

              758. The Acquired Generic Actavis Entities deny the allegations of Paragraph

       758. To the extent that Paragraph 758 purports to be based on documents, those

       documents speak for themselves, and all characterizations thereof are denied.

              759. The Acquired Generic Actavis Entities deny the allegations of Paragraph

       759.

              760. The Acquired Generic Actavis Entities deny the allegations of Paragraph

       760.

              761. The Acquired Generic Actavis Entities deny the allegations of Paragraph

       761.

              762. The Acquired Generic Actavis Entities deny the allegations of Paragraph

       762.

              763. The Acquired Generic Actavis Entities deny the allegations of Paragraph

       763.

              764. The Acquired Generic Actavis Entities deny the allegations of Paragraph

       758.

              765. The Acquired Generic Actavis Entities deny the allegations of Paragraph

       765.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 175 of 278. PageID #: 35086



              766. The Acquired Generic Actavis Entities deny the allegations of Paragraph

       766.

              767. Paragraph 767 states conclusions of law to which no response is required.

       To the extent a response is required, the Acquired Generic Actavis Entities deny the

       allegations of Paragraph 767.

              768. Paragraph 768 states conclusions of law to which no response is required.

       To the extent a response is required, the Acquired Generic Actavis Entities deny the

       allegations of Paragraph 768.

              769. Paragraph 769 states conclusions of law to which no response is required.

       To the extent a response is required, the Acquired Generic Actavis Entities deny the

       allegations of Paragraph 769.

              770. The Acquired Generic Actavis Entities deny the allegations of Paragraph

       770.

              771. The Acquired Generic Actavis Entities deny the allegations of Paragraph

       771.

              772. The Acquired Generic Actavis Entities deny the allegations of Paragraph

       772.

              773. The Acquired Generic Actavis Entities deny the allegations of Paragraph

       773.

              774. The Acquired Generic Actavis Entities deny the allegations of Paragraph

       774.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 176 of 278. PageID #: 35087



              775. The Acquired Generic Actavis Entities deny the allegations of Paragraph

       775. To the extent that Paragraph 775 purports to be based on an Order, that document

       speak for itself, and all characterizations thereof are denied.

              776. The Acquired Generic Actavis Entities deny the allegations of Paragraph

       776.

              777. Paragraph 777 states conclusions of law to which no response is required.

       To the extent a response is required, the Acquired Generic Actavis Entities deny the

       allegations in Paragraph 777.

              778. The Acquired Generic Actavis Entities deny the allegations of Paragraph

       778.

              779. The Acquired Generic Actavis Entities deny the allegations of Paragraph

       779.

              780. The Acquired Generic Actavis Entities deny the allegations of Paragraph

       780.

              781. The Acquired Generic Actavis Entities deny the allegations of Paragraph

       781.

              782. The Acquired Generic Actavis Entities deny the allegations of Paragraph

       782.

              783. The allegations of Paragraph 783 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore does not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the allegations of Paragraph 783 and therefore deny the same.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 177 of 278. PageID #: 35088



       Further, to the extent that Paragraph 783 purports to be based on documents, those

       documents speak for themselves, and all characterizations thereof are denied.

              784. The allegations of Paragraph 784 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore does not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the allegations of Paragraph 784 and therefore deny the same.

       Further, to the extent that Paragraph 784 purports to be based on documents, those

       documents speak for themselves, and all characterizations thereof are denied.

              785. The allegations of Paragraph 785 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore does not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the allegations of Paragraph 785 and therefore deny the same.

       Further, to the extent that Paragraph 785 purports to be based on documents, those

       documents speak for themselves, and all characterizations thereof are denied.

              786. The allegations of Paragraph 786 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore does not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the allegations of Paragraph 786 and therefore deny the same.

       To the extent that Paragraph 786 purports to be based on documents, those documents

       speak for themselves, and all characterizations thereof are denied.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 178 of 278. PageID #: 35089



              787. The Acquired Generic Actavis Entities deny the allegations in Paragraph

       787.

              788. The allegations of Paragraph 788 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the allegations of Paragraph 788 and therefore deny the same.

       To the extent that the allegations in Paragraph 788 purport to be based on documents,

       those documents speak for themselves and all characterizations thereof are denied.

              789. The allegations of Paragraph 789 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the allegations of Paragraph 789 and therefore deny the same.

       To the extent that the allegations in Paragraph 789 purport to be based on documents,

       those documents speak for themselves and all characterizations thereof are denied.

              790. The allegations of Paragraph 790 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the allegations of Paragraph 790 and therefore deny the same.

       To the extent that the allegations in Paragraph 790 purport to be based on documents,

       those documents speak for themselves and all characterizations thereof are denied.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 179 of 278. PageID #: 35090



              791. The allegations of Paragraph 791 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore does not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the allegations of Paragraph 791 and therefore deny the same.

              792. The allegations of Paragraph 792 are directed to parties other than the

       Acquired Generic Actavis Entities and therefore does not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the allegations of Paragraph 792 and therefore deny the same.

              793. The Acquired Generic Actavis Entities deny the allegations of Paragraph

       793. To the extent the allegations in Paragraph 793 are directed at other Defendants, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of the allegations and therefore deny the same.

              794. The Acquired Generic Actavis Entities deny the allegations of Paragraph

       794. To the extent that Paragraph 794 purports to be based on an interview, that

       interview speaks for itself, and all characterizations thereof are denied.

              795. The Acquired Generic Actavis Entities deny the allegations of Paragraph

       795. To the extent that Paragraph 795 purports to be based on an interview, that

       interview speaks for itself, and all characterizations thereof are denied.

              796. The allegations of Paragraph 796 are directed to parties other than the

       Acquired Generic Actavis Entities, and they do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the Acquired
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 180 of 278. PageID #: 35091



       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the allegations of Paragraph 796 and therefore deny the same.

       Further, to the extent that Paragraph 796 purports to be based on documents, those

       documents speak for themselves, and all characterizations thereof are denied.

              797. The allegations of Paragraph 797 are directed to parties other than the

       Acquired Generic Actavis Entities, they do not require any response from the Acquired

       Generic Actavis Entities. To the extent a response is required, the Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of the allegations of Paragraph 797 and therefore deny the same. Further, to

       the extent that Paragraph 797 purports to be based on documents, those documents

       speak for themselves, and all characterizations thereof are denied.

              798. The allegations of Paragraph 798 are directed to parties other than the

       Acquired Generic Actavis Entities, and they do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the allegations of Paragraph 798 and therefore deny the same.

              799. The allegations of Paragraph 799 are directed to parties other than the

       Acquired Generic Actavis Entities, and they do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the allegations of Paragraph 799 and therefore deny the same.

       Further, to the extent that Paragraph 799 purports to be based on documents, those

       documents speak for themselves, and all characterizations thereof are denied.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 181 of 278. PageID #: 35092



              800. The allegations of Paragraph 800 are directed to parties other than the

       Acquired Generic Actavis Entities, and they do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the allegations of Paragraph 800 and therefore deny the same.

       Further, to the extent that Paragraph 800 purports to be based on documents, those

       documents speak for themselves, and all characterizations thereof are denied.

              801. The allegations of Paragraph 801 are directed to parties other than the

       Acquired Generic Actavis Entities, and they do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the allegations of Paragraph 801 and therefore deny the same.

       Further, to the extent that Paragraph 801 purports to be based on an interview, that

       interview speaks for itself, and all characterizations thereof are denied.

              802. The allegations of Paragraph 802 are directed to parties other than the

       Acquired Generic Actavis Entities, and they do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the allegations of Paragraph 802 and therefore deny the same.

       Further, to the extent that Paragraph 802 purports to be based on documents, those

       documents speak for themselves, and all characterizations thereof are denied.

              803. The allegations of Paragraph 803 are directed to parties other than the

       Acquired Generic Actavis Entities, and they do not require any response from the
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 182 of 278. PageID #: 35093



       Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the allegations of Paragraph 803 and therefore deny the same.

       Further, to the extent that Paragraph 803 purports to be based on documents, those

       documents speak for themselves, and all characterizations thereof are denied.

              804. The allegations of Paragraph 804 are directed to parties other than the

       Acquired Generic Actavis Entities, and they do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the allegations of Paragraph 804 and therefore deny the same.

       Further, to the extent that Paragraph 804 purports to be based on documents, those

       documents speak for themselves, and all characterizations thereof are denied.

              805. Plaintiffs omitted Paragraph 805 in their Corrected Second Amended

       Complaint.

              806. Plaintiffs omitted Paragraph 806 in their Corrected Second Amended

       Complaint.

              807. Plaintiffs omitted Paragraph 807 in their Corrected Second Amended

       Complaint.

              808. The allegations of Paragraph 808 are directed to parties other than the

       Acquired Generic Actavis Entities, and they do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the allegations of Paragraph 808 and therefore deny the same.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 183 of 278. PageID #: 35094



              809. The allegations of Paragraph 809 are directed to parties other than the

       Acquired Generic Actavis Entities, and they do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the allegations of Paragraph 809 and therefore deny the same.

       Further, to the extent that Paragraph 809 purports to be based on documents, those

       documents speak for themselves, and all characterizations thereof are denied.

              810. The allegations of Paragraph 810 are directed to parties other than the

       Acquired Generic Actavis Entities, and they do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the allegations of Paragraph 810 and therefore deny the same.

              811. The allegations of Paragraph 811 are directed to parties other than the

       Acquired Generic Actavis Entities, and they do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the allegations of Paragraph 811 and therefore deny the same.

              812. The allegations of Paragraph 812 are directed to parties other than the

       Acquired Generic Actavis Entities, and they do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the allegations of Paragraph 812 and therefore deny the same.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 184 of 278. PageID #: 35095



              813. The Acquired Generic Actavis Entities deny the allegations of Paragraph

       813.

              814. The allegations of Paragraph 814 are directed to parties other than the

       Acquired Generic Actavis Entities, and they do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the allegations of Paragraph 814 and therefore deny the same.

              815. The allegations of Paragraph 815 are directed to parties other than the

       Acquired Generic Actavis Entities, and they do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the allegations of Paragraph 815 and therefore deny the same.

              816. The allegations of Paragraph 816 are directed to parties other than the

       Acquired Generic Actavis Entities, and they do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the allegations of Paragraph 816 and therefore deny the same.

              817. The allegations of Paragraph 817 are directed to parties other than the

       Acquired Generic Actavis Entities, and they do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the allegations of Paragraph 817 and therefore deny the same.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 185 of 278. PageID #: 35096



              818. The allegations of Paragraph 818 are directed to parties other than the

       Acquired Generic Actavis Entities, and they do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the allegations of Paragraph 818 and therefore deny the same.

              819. The allegations of Paragraph 819 are directed to parties other than the

       Acquired Generic Actavis Entities, and they do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the allegations of Paragraph 812 and therefore deny the same.

              820. The allegations of Paragraph 820 are directed to parties other than the

       Acquired Generic Actavis Entities, and they do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the allegations of Paragraph 820 and therefore deny the same.

              821. The allegations of Paragraph 821 are directed to parties other than the

       Acquired Generic Actavis Entities, and they do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the allegations of Paragraph 821 and therefore deny the same.

              822. The allegations of Paragraph 822 are directed to parties other than the

       Acquired Generic Actavis Entities, and they do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the Acquired
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 186 of 278. PageID #: 35097



       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the allegations of Paragraph 822 and therefore deny the same.

              823. The allegations of Paragraph 823 are directed to parties other than the

       Acquired Generic Actavis Entities, and they do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the allegations of Paragraph 823 and therefore deny the same.

              824. Paragraph 824 purports to be based on documents that speak for

       themselves and all characterizations thereof are denied. The Acquired Generic Actavis

       Entities are without knowledge or information sufficient to form a belief as to the truth

       of the remaining allegations of Paragraph 825 and therefore deny the same.

              825. Paragraph 825 purports to be based on documents that speak for

       themselves and all characterizations thereof are denied. The Acquired Generic Actavis

       Entities are without knowledge or information sufficient to form a belief as to the truth

       of the remaining allegations of Paragraph 825 and therefore deny the same.

              826. The allegations of Paragraph 826 are directed to parties other than the

       Acquired Generic Actavis Entities, and they do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the allegations of Paragraph 826 and therefore deny the same.

              827. The allegations of Paragraph 827 are directed to parties other than the

       Acquired Generic Actavis Entities, and they do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the Acquired
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 187 of 278. PageID #: 35098



       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the allegations of Paragraph 827 and therefore deny the same.

              828. The allegations of Paragraph 828 are directed to parties other than the

       Acquired Generic Actavis Entities, and they do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the allegations of Paragraph 828 and therefore deny the same.

              829. The allegations of Paragraph 829 are directed to parties other than the

       Acquired Generic Actavis Entities, and they do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the allegations of Paragraph 829 and therefore deny the same.

              830. The allegations of Paragraph 830 are directed to parties other than the

       Acquired Generic Actavis Entities, and they do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the allegations of Paragraph 830 and therefore deny the same.

              831. The allegations of Paragraph 831 are directed to parties other than the

       Acquired Generic Actavis Entities, and they do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the allegations of Paragraph 831 and therefore deny the same.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 188 of 278. PageID #: 35099



              832. The allegations of Paragraph 832 are directed to parties other than the

       Acquired Generic Actavis Entities, and they do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the allegations of Paragraph 832 and therefore deny the same.

              833. The allegations of Paragraph 833 are directed to parties other than the

       Acquired Generic Actavis Entities, and they do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the allegations of Paragraph 833 and therefore deny the same.

              834. The allegations of Paragraph 834 are directed to parties other than the

       Acquired Generic Actavis Entities, and they do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the allegations of Paragraph 834 and therefore deny the same.

              835. The allegations of Paragraph 835 are directed to parties other than the

       Acquired Generic Actavis Entities, and they do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the allegations of Paragraph 835 and therefore deny the same.

              836. The allegations of Paragraph 836 are directed to parties other than the

       Acquired Generic Actavis Entities, and they do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the Acquired
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 189 of 278. PageID #: 35100



       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the allegations of Paragraph 836 and therefore deny the same.

              837. The allegations of Paragraph 837 are directed to parties other than the

       Acquired Generic Actavis Entities, and they do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the allegations of Paragraph 837 and therefore deny the same.

              838. The allegations of Paragraph 838 are directed to parties other than the

       Acquired Generic Actavis Entities, and they do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the allegations of Paragraph 838 and therefore deny the same.

              839. The allegations of Paragraph 839 are directed to parties other than the

       Acquired Generic Actavis Entities, and they do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the allegations of Paragraph 839 and therefore deny the same.

              840. The allegations of Paragraph 840 are directed to parties other than the

       Acquired Generic Actavis Entities, and they do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the allegations of Paragraph 840 and therefore deny the same.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 190 of 278. PageID #: 35101



              841. The allegations of Paragraph 841 are directed to parties other than the

       Acquired Generic Actavis Entities, and they do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the allegations of Paragraph 841 and therefore deny the same.

              842. The allegations of Paragraph 842 are directed to parties other than the

       Acquired Generic Actavis Entities, and they do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the allegations of Paragraph 842 and therefore deny the same.

              843. The allegations of Paragraph 843 are directed to parties other than the

       Acquired Generic Actavis Entities, and they do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the allegations of Paragraph 843 and therefore deny the same.

              844. The allegations of Paragraph 844 are directed to parties other than the

       Acquired Generic Actavis Entities, and they do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the allegations of Paragraph 844 and therefore deny the same.

              845. The allegations of Paragraph 845 are directed to parties other than the

       Acquired Generic Actavis Entities, and they do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the Acquired
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 191 of 278. PageID #: 35102



       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the allegations of Paragraph 845 and therefore deny the same.

              846. The allegations of Paragraph 846 are directed to parties other than the

       Acquired Generic Actavis Entities, and they do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the allegations of Paragraph 846 and therefore deny the same.

              847. The allegations of Paragraph 847 are directed to parties other than the

       Acquired Generic Actavis Entities, and they do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the allegations of Paragraph 847 and therefore deny the same.

              848. The allegations of Paragraph 848 are directed to parties other than the

       Acquired Generic Actavis Entities, and they do not require any response from the

       Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

       Generic Actavis Entities are without knowledge or information sufficient to form a

       belief as to the truth of the allegations of Paragraph 848 and therefore deny the same.

              849. The Acquired Generic Actavis Entities deny the allegations of Paragraph

       849. To the extent that the allegations in Paragraph 849 and footnote 210 purport to be

       based on documents, those documents speak for themselves, and all characterizations

       thereof are denied.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 192 of 278. PageID #: 35103



                 850. The Acquired Generic Actavis Entities deny the allegations of Paragraph

       850. To the extent that the allegations in Paragraph 850 purport to be based on a statute,

       that statute speaks for itself, and all characterizations thereof are denied.

                 851. The Acquired Generic Actavis Entities deny the allegations of Paragraph

       851. To the extent that the allegations in Paragraph 851 and footnote 211 purport to be

       based on a statute or regulation, that statute or regulation speaks for itself, and all

       characterizations thereof are denied.

                 852. The Acquired Generic Actavis Entities deny the allegations of Paragraph

       852. To the extent that the allegations in Paragraph 852 purport to be based on a statute,

       that statute speaks for itself, and all characterizations thereof are denied.

                 853. The Acquired Generic Actavis Entities deny the allegations of Paragraph

       853. To the extent that the allegations in Paragraph 853 purport to be based on

       documents, those documents speak for themselves, and all characterizations thereof are

       denied.

                 854. The Acquired Generic Actavis Entities deny the allegations of Paragraph

       854.

                 855. The Acquired Generic Actavis Entities deny the allegations of Paragraph

       855.

                 856. The Acquired Generic Actavis Entities deny the allegations of Paragraph

       856.

                 857. The Acquired Generic Actavis Entities deny the allegations of Paragraph

       857. To the extent that the allegations in Paragraph 857 and footnote 212 purport to be
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 193 of 278. PageID #: 35104



       based on documents, those documents speak for themselves, and all characterizations

       thereof are denied.

              858. The Acquired Generic Actavis Entities deny the allegations of Paragraph

       858. To the extent that the allegations in Paragraph 858 purport to be based on a statute

       or regulation, those statutes and regulations speaks for themselves, and all

       characterizations thereof are denied.

              859. The Acquired Generic Actavis Entities deny the allegations of Paragraph

       859.

              860. The Acquired Generic Actavis Entities deny the allegations of Paragraph

       860.

              861. The Acquired Generic Actavis Entities deny the allegations of Paragraph

       861.

              862. The Acquired Generic Actavis Entities deny the allegations of Paragraph

       862.

              863. The Acquired Generic Actavis Entities deny the allegations of Paragraph

       863. To the extent that the allegations in Paragraph 863 purport to be based on a statute

       or regulation, those statutes and regulations speaks for themselves, and all

       characterizations thereof are denied.

              864. The Acquired Generic Actavis Entities admit only that the Acquired

       Generic Actavis Entities manufacture Kadian and Norco pursuant to a supply

       agreement. The Acquired Generic Actavis Entities do not market, promote or sell these

       products. The Acquired Generic Actavis Entities further admit that they manufacture

       and sell generic versions of Duragesic and Opana. The Acquired Generic Actavis
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 194 of 278. PageID #: 35105



       Entities deny all remaining allegations in Paragraph 864. To the extent that allegations

       in Paragraph 864 relate to Defendants other than the Acquired Generic Actavis Entities,

       the Acquired Generic Actavis Entities are without knowledge or information sufficient

       to form a belief as to the truth of those allegations and therefore deny the same.

              865. The Acquired Generic Actavis Entities admit only that the Acquired

       Generic Actavis Entities manufacture Kadian and Norco pursuant to a supply

       agreement. The Acquired Generic Actavis Entities do not market, promote or sell these

       products. The Acquired Generic Actavis Entities further admit that they manufacture

       and sell generic versions of Duragesic and Opana. The Acquired Generic Actavis

       Entities deny all remaining allegations in Paragraph 865. To the extent that allegations

       in Paragraph 865 relate to Defendants other than the Acquired Generic Actavis Entities,

       the Acquired Generic Actavis Entities are without knowledge or information sufficient

       to form a belief as to the truth of those allegations and therefore deny the same.

              866. The Acquired Generic Actavis Entities deny the allegations of Paragraph

       866.

              867. The Acquired Generic Actavis Entities deny the allegations of Paragraph

       867.

              868. The Acquired Generic Actavis Entities deny the allegations of Paragraph

       868.

              869. The Acquired Generic Actavis Entities deny the allegations of Paragraph

       869.

              870. The Acquired Generic Actavis Entities deny the allegations of Paragraph

       870.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 195 of 278. PageID #: 35106



                 871. The Acquired Generic Actavis Entities deny the allegations of Paragraph

       871.

                 872. The Acquired Generic Actavis Entities deny the allegations of Paragraph

       872.

                 873. The Acquired Generic Actavis Entities deny the allegations of Paragraph

       873.

                 874. The Acquired Generic Actavis Entities deny the allegations of Paragraph

       874.

                 875. The Acquired Generic Actavis Entities deny the allegations of Paragraph

       875. To the extent that the allegations in Paragraph 875 purport to be based on a statute

       or regulation, those statutes and regulations speaks for themselves, and all

       characterizations thereof are denied.

                 876. The Acquired Generic Actavis Entities deny the allegations of Paragraph

       876.

                 877. The Acquired Generic Actavis Entities deny the allegations of Paragraph

       877.

                                        CLAIMS FOR RELIEF

                                 FIRST CLAIM FOR RELIEF
        Violation of RICO, 18 U.S.C. § 1961 et seq.—Opioid Marketing Enterprise
               (Against Purdue, Cephalon, Janssen, Endo, and Mallinckrodt
                          (the “RICO Marketing Defendants”))

                 878. The Acquired Generic Actavis Entities reassert their responses to

       Paragraphs 1 through 877 and incorporate by reference their responses to all other

       Paragraphs of the Complaint with the same legal force and effect as if fully set forth

       herein.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 196 of 278. PageID #: 35107



              879. Paragraph 879 states conclusions of law to which no response is required.

       To the extent a response is required, the allegations of Paragraph 879 are directed to

       parties other than the Acquired Generic Actavis Entities, and they do not require any

       response from the Acquired Generic Actavis Entities. To the extent a response is

       required, the Acquired Generic Actavis Entities are without knowledge or information

       sufficient to form a belief as to the truth of the allegations of Paragraph 879 and

       therefore deny the same.

              880. Paragraph 880 states conclusions of law to which no response is required.

       To the extent a response is required, the allegations of Paragraph 880 are directed to

       parties other than the Acquired Generic Actavis Entities, and they do not require any

       response from the Acquired Generic Actavis Entities. To the extent a response is

       required, the Acquired Generic Actavis Entities are without knowledge or information

       sufficient to form a belief as to the truth of the allegations of Paragraph 880 and

       therefore deny the same.

              881. Paragraph 881 states conclusions of law to which no response is required.

       To the extent a response is required, the allegations of Paragraph 881 are directed to

       parties other than the Acquired Generic Actavis Entities, and they do not require any

       response from the Acquired Generic Actavis Entities. To the extent a response is

       required, the Acquired Generic Actavis Entities are without knowledge or information

       sufficient to form a belief as to the truth of the allegations of Paragraph 881 and

       therefore deny the same.

              882. Paragraph 882 states conclusions of law to which no response is required.

       To the extent a response is required, the allegations of Paragraph 882 are directed to
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 197 of 278. PageID #: 35108



       parties other than the Acquired Generic Actavis Entities, and they do not require any

       response from the Acquired Generic Actavis Entities. To the extent a response is

       required, the Acquired Generic Actavis Entities are without knowledge or information

       sufficient to form a belief as to the truth of the allegations of Paragraph 882 and

       therefore deny the same.

              883. Paragraph 883 states conclusions of law to which no response is required.

       To the extent a response is required, the allegations of Paragraph 883 are directed to

       parties other than the Acquired Generic Actavis Entities, and they do not require any

       response from the Acquired Generic Actavis Entities. To the extent a response is

       required, the Acquired Generic Actavis Entities are without knowledge or information

       sufficient to form a belief as to the truth of the allegations of Paragraph 883 and

       therefore deny the same.

              884. Paragraph 884 states conclusions of law to which no response is required.

       To the extent a response is required, the allegations of Paragraph 884 are directed to

       parties other than the Acquired Generic Actavis Entities, and they do not require any

       response from the Acquired Generic Actavis Entities. To the extent a response is

       required, the Acquired Generic Actavis Entities are without knowledge or information

       sufficient to form a belief as to the truth of the allegations of Paragraph 884 and

       therefore deny the same.

              885. Paragraph 885 states conclusions of law to which no response is required.

       To the extent a response is required, the allegations of Paragraph 885 are directed to

       parties other than the Acquired Generic Actavis Entities, and they do not require any

       response from the Acquired Generic Actavis Entities. To the extent a response is
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 198 of 278. PageID #: 35109



       required, the Acquired Generic Actavis Entities are without knowledge or information

       sufficient to form a belief as to the truth of the allegations of Paragraph 885 and

       therefore deny the same.

              886. Paragraph 886 states conclusions of law to which no response is required.

       To the extent a response is required, the allegations of Paragraph 886 are directed to

       parties other than the Acquired Generic Actavis Entities, and they do not require any

       response from the Acquired Generic Actavis Entities. To the extent a response is

       required, the Acquired Generic Actavis Entities are without knowledge or information

       sufficient to form a belief as to the truth of the allegations of Paragraph 886 and

       therefore deny the same.

              887. Paragraph 887 states conclusions of law to which no response is required.

       To the extent a response is required, the allegations of Paragraph 887 are directed to

       parties other than the Acquired Generic Actavis Entities, and they do not require any

       response from the Acquired Generic Actavis Entities. To the extent a response is

       required, the Acquired Generic Actavis Entities are without knowledge or information

       sufficient to form a belief as to the truth of the allegations of Paragraph 887 and

       therefore deny the same.

              888. Paragraph 888 states conclusions of law to which no response is required.

       To the extent a response is required, the allegations of Paragraph 888 are directed to

       parties other than the Acquired Generic Actavis Entities, and they do not require any

       response from the Acquired Generic Actavis Entities. To the extent a response is

       required, the Acquired Generic Actavis Entities are without knowledge or information
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 199 of 278. PageID #: 35110



       sufficient to form a belief as to the truth of the allegations of Paragraph 888 and

       therefore deny the same.

              889. Paragraph 889 states conclusions of law to which no response is required.

       To the extent a response is required, the allegations of Paragraph 889 are directed to

       parties other than the Acquired Generic Actavis Entities, and they do not require any

       response from the Acquired Generic Actavis Entities. To the extent a response is

       required, the Acquired Generic Actavis Entities are without knowledge or information

       sufficient to form a belief as to the truth of the allegations of Paragraph 889 and

       therefore deny the same.

              890. Paragraph 890 states conclusions of law to which no response is required.

       To the extent a response is required, the allegations of Paragraph 890 are directed to

       parties other than the Acquired Generic Actavis Entities, and they do not require any

       response from the Acquired Generic Actavis Entities. To the extent a response is

       required, the Acquired Generic Actavis Entities are without knowledge or information

       sufficient to form a belief as to the truth of the allegations of Paragraph 890 and

       therefore deny the same.

              891. Paragraph 891 states conclusions of law to which no response is required.

       To the extent a response is required, the allegations of Paragraph 891 are directed to

       parties other than the Acquired Generic Actavis Entities, and they do not require any

       response from the Acquired Generic Actavis Entities. To the extent a response is

       required, the Acquired Generic Actavis Entities are without knowledge or information

       sufficient to form a belief as to the truth of the allegations of Paragraph 891 and

       therefore deny the same.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 200 of 278. PageID #: 35111



              892. Paragraph 892 states conclusions of law to which no response is required.

       To the extent a response is required, the allegations of Paragraph 892 are directed to

       parties other than the Acquired Generic Actavis Entities, and they do not require any

       response from the Acquired Generic Actavis Entities. To the extent a response is

       required, the Acquired Generic Actavis Entities are without knowledge or information

       sufficient to form a belief as to the truth of the allegations of Paragraph 892 and

       therefore deny the same.

              893. Paragraph 893 states conclusions of law to which no response is required.

       To the extent a response is required, the allegations of Paragraph 893 are directed to

       parties other than the Acquired Generic Actavis Entities, and they do not require any

       response from the Acquired Generic Actavis Entities. To the extent a response is

       required, the Acquired Generic Actavis Entities are without knowledge or information

       sufficient to form a belief as to the truth of the allegations of Paragraph 893 and

       therefore deny the same.

              894. Paragraph 894 states conclusions of law to which no response is required.

       To the extent a response is required, the allegations of Paragraph 894 are directed to

       parties other than the Acquired Generic Actavis Entities, and they do not require any

       response from the Acquired Generic Actavis Entities. To the extent a response is

       required, the Acquired Generic Actavis Entities are without knowledge or information

       sufficient to form a belief as to the truth of the allegations of Paragraph 894 and

       therefore deny the same.

              895. Paragraph 895 states conclusions of law to which no response is required.

       To the extent a response is required, the allegations of Paragraph 895 are directed to
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 201 of 278. PageID #: 35112



       parties other than the Acquired Generic Actavis Entities, and they do not require any

       response from the Acquired Generic Actavis Entities. To the extent a response is

       required, the Acquired Generic Actavis Entities are without knowledge or information

       sufficient to form a belief as to the truth of the allegations of Paragraph 895 and

       therefore deny the same.

              896. Paragraph 896 states conclusions of law to which no response is required.

       To the extent a response is required, the allegations of Paragraph 896 are directed to

       parties other than the Acquired Generic Actavis Entities, and they do not require any

       response from the Acquired Generic Actavis Entities. To the extent a response is

       required, the Acquired Generic Actavis Entities are without knowledge or information

       sufficient to form a belief as to the truth of the allegations of Paragraph 896 and

       therefore deny the same.

              897. Paragraph 897 states conclusions of law to which no response is required.

       To the extent a response is required, the allegations of Paragraph 897 are directed to

       parties other than the Acquired Generic Actavis Entities, and they do not require any

       response from the Acquired Generic Actavis Entities. To the extent a response is

       required, the Acquired Generic Actavis Entities are without knowledge or information

       sufficient to form a belief as to the truth of the allegations of Paragraph 897 and

       therefore deny the same.

              898. Paragraph 898 states conclusions of law to which no response is required.

       To the extent a response is required, the allegations of Paragraph 898 are directed to

       parties other than the Acquired Generic Actavis Entities, and they do not require any

       response from the Acquired Generic Actavis Entities. To the extent a response is
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 202 of 278. PageID #: 35113



       required, the Acquired Generic Actavis Entities are without knowledge or information

       sufficient to form a belief as to the truth of the allegations of Paragraph 898 and

       therefore deny the same.

              899. Paragraph 899 states conclusions of law to which no response is required.

       To the extent a response is required, the allegations of Paragraph 899 are directed to

       parties other than the Acquired Generic Actavis Entities, and they do not require any

       response from the Acquired Generic Actavis Entities. To the extent a response is

       required, the Acquired Generic Actavis Entities are without knowledge or information

       sufficient to form a belief as to the truth of the allegations of Paragraph 899 and

       therefore deny the same.

              900. Paragraph 900 states conclusions of law to which no response is required.

       To the extent a response is required, the allegations of Paragraph 900 are directed to

       parties other than the Acquired Generic Actavis Entities, and they do not require any

       response from the Acquired Generic Actavis Entities. To the extent a response is

       required, the Acquired Generic Actavis Entities are without knowledge or information

       sufficient to form a belief as to the truth of the allegations of Paragraph 900 and

       therefore deny the same. Further, to the extent the allegations in Paragraph 900 and

       footnotes 213-14 purport to be based on documents, those documents speak for

       themselves, and all characterizations thereof are denied.

              901. Paragraph 901 states conclusions of law to which no response is required.

       To the extent a response is required, the allegations of Paragraph 901 are directed to

       parties other than the Acquired Generic Actavis Entities, and they do not require any

       response from the Acquired Generic Actavis Entities. To the extent a response is
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 203 of 278. PageID #: 35114



       required, the Acquired Generic Actavis Entities are without knowledge or information

       sufficient to form a belief as to the truth of the allegations of Paragraph 901 and

       therefore deny the same.

              902. Paragraph 902 states conclusions of law to which no response is required.

       To the extent a response is required, the allegations of Paragraph 902 are directed to

       parties other than the Acquired Generic Actavis Entities, and they do not require any

       response from the Acquired Generic Actavis Entities. To the extent a response is

       required, the Acquired Generic Actavis Entities are without knowledge or information

       sufficient to form a belief as to the truth of the allegations of Paragraph 902 and

       therefore deny the same.

              903. Paragraph 903 states conclusions of law to which no response is required.

       To the extent a response is required, the allegations of Paragraph 903 are directed to

       parties other than the Acquired Generic Actavis Entities, and they do not require any

       response from the Acquired Generic Actavis Entities. To the extent a response is

       required, the Acquired Generic Actavis Entities are without knowledge or information

       sufficient to form a belief as to the truth of the allegations of Paragraph 903 and

       therefore deny the same.

              904. Paragraph 904 states conclusions of law to which no response is required.

       To the extent a response is required, the allegations of Paragraph 904 are directed to

       parties other than the Acquired Generic Actavis Entities, and they do not require any

       response from the Acquired Generic Actavis Entities. To the extent a response is

       required, the Acquired Generic Actavis Entities are without knowledge or information
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 204 of 278. PageID #: 35115



       sufficient to form a belief as to the truth of the allegations of Paragraph 904 and

       therefore deny the same.

                 905. The Complaint speaks for itself and any attempt to characterize Plaintiffs’

       allegations or what they “seek” are denied. The Acquired Generic Actavis Entities

       deny that their conduct caused or contributed to Plaintiffs’ alleged injuries and denies

       that they are liable to Plaintiffs for damages or any other relief sought in the Complaint.

                                SECOND CLAIM FOR RELIEF
       Violation of RICO, 18 U.S.C. § 1961 et seq.—Opioid Supply Chain Enterprise
      (Against Defendants Purdue, Cephalon, Endo, Mallinckrodt, Actavis, McKesson,
          Cardinal, and AmerisourceBergen—“RICO Supply Chain Defendants”)

                 906. The Acquired Generic Actavis Entities reassert their responses to

       Paragraphs 1 through 906 and incorporate by reference their responses to all other

       Paragraphs of the Complaint with the same legal force and effect as if fully set forth

       herein.

                 907. Paragraph 907 states conclusions of law to which no response is required.

       To the extent a response is required, the Acquired Generic Actavis Entities deny the

       allegations in Paragraph 907. To the extent that allegations in Paragraph 907 relate to

       Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of those allegations and therefore deny the same.

                 908. Paragraph 908 states conclusions of law to which no response is required.

       To the extent a response is required, the Acquired Generic Actavis Entities deny the

       allegations in Paragraph 908. To the extent that allegations in Paragraph 908 relate to

       Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 205 of 278. PageID #: 35116



       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of those allegations and therefore deny the same.

              909. Paragraph 909 states conclusions of law to which no response is required.

       To the extent a response is required, the Acquired Generic Actavis Entities deny the

       allegations in Paragraph 909. To the extent that allegations in Paragraph 909 relate to

       Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of those allegations and therefore deny the same.

              910. Paragraph 910 states conclusions of law to which no response is required.

       To the extent a response is required, the Acquired Generic Actavis Entities deny the

       allegations in Paragraph 910. To the extent that allegations in Paragraph 910 relate to

       Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of those allegations and therefore deny the same.

              911. Paragraph 911 states conclusions of law to which no response is required.

       To the extent a response is required, the Acquired Generic Actavis Entities deny the

       allegations in Paragraph 911. To the extent that allegations in Paragraph 911 relate to

       Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of those allegations and therefore deny the same.

              912. Paragraph 912 states conclusions of law to which no response is required.

       To the extent a response is required, the Acquired Generic Actavis Entities deny the

       allegations in Paragraph 912. To the extent that allegations in Paragraph 912 relate to
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 206 of 278. PageID #: 35117



       Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of those allegations and therefore deny the same.

              913. Paragraph 913 states conclusions of law to which no response is required.

       To the extent a response is required, the Acquired Generic Actavis Entities deny the

       allegations in Paragraph 913. To the extent that allegations in Paragraph 913 relate to

       Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of those allegations and therefore deny the same.

              914. Paragraph 914 states conclusions of law to which no response is required.

       To the extent a response is required, the Acquired Generic Actavis Entities deny the

       allegations in Paragraph 914. To the extent that allegations in Paragraph 914 relate to

       Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of those allegations and therefore deny the same.

              915. Paragraph 915 states conclusions of law to which no response is required.

       To the extent a response is required, the Acquired Generic Actavis Entities deny the

       allegations in Paragraph 915. To the extent that allegations in Paragraph 915 relate to

       Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of those allegations and therefore deny the same.

              916. Paragraph 916 states conclusions of law to which no response is required.

       To the extent a response is required, the Acquired Generic Actavis Entities deny the
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 207 of 278. PageID #: 35118



       allegations in Paragraph 916. To the extent that allegations in Paragraph 916 relate to

       Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of those allegations and therefore deny the same.

              917. Paragraph 917 states conclusions of law to which no response is required.

       To the extent a response is required, the Acquired Generic Actavis Entities deny the

       allegations in Paragraph 917. To the extent that allegations in Paragraph 917 relate to

       Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of those allegations and therefore deny the same.

              918. Paragraph 918 states conclusions of law to which no response is required.

       To the extent a response is required, the Acquired Generic Actavis Entities deny the

       allegations in Paragraph 918. To the extent that allegations in Paragraph 918 relate to

       Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of those allegations and therefore deny the same.

              919. Paragraph 919 states conclusions of law to which no response is required.

       To the extent a response is required, the Acquired Generic Actavis Entities deny the

       allegations in Paragraph 919. To the extent that allegations in Paragraph 919 relate to

       Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of those allegations and therefore deny the same.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 208 of 278. PageID #: 35119



              920. Paragraph 920 states conclusions of law to which no response is required.

       To the extent a response is required, the Acquired Generic Actavis Entities deny the

       allegations in Paragraph 920. To the extent that allegations in Paragraph 920 relate to

       Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of those allegations and therefore deny the same.

              921. Paragraph 921 states conclusions of law to which no response is required.

       To the extent a response is required, the Acquired Generic Actavis Entities deny the

       allegations in Paragraph 921. To the extent that allegations in Paragraph 921 relate to

       Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of those allegations and therefore deny the same.

              922. Paragraph 922 states conclusions of law to which no response is required.

       To the extent a response is required, the Acquired Generic Actavis Entities deny the

       allegations in Paragraph 922. To the extent that allegations in Paragraph 922 relate to

       Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of those allegations and therefore deny the same.

              923. Paragraph 923 states conclusions of law to which no response is required.

       To the extent a response is required, the Acquired Generic Actavis Entities deny the

       allegations in Paragraph 923. To the extent that allegations in Paragraph 923 relate to

       Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 209 of 278. PageID #: 35120



       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of those allegations and therefore deny the same.

              924. Paragraph 924 states conclusions of law to which no response is required.

       To the extent a response is required, the Acquired Generic Actavis Entities deny the

       allegations in Paragraph 924. To the extent that allegations in Paragraph 924 relate to

       Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of those allegations and therefore deny the same.

              925. Paragraph 925 states conclusions of law to which no response is required.

       To the extent a response is required, the Acquired Generic Actavis Entities deny the

       allegations in Paragraph 925. To the extent that allegations in Paragraph 925 relate to

       Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of those allegations and therefore deny the same.

              926. Paragraph 926 states conclusions of law to which no response is required.

       To the extent a response is required, the Acquired Generic Actavis Entities deny the

       allegations in Paragraph 926. To the extent that allegations in Paragraph 926 relate to

       Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of those allegations and therefore deny the same.

              927. Paragraph 927 states conclusions of law to which no response is required.

       To the extent a response is required, the Acquired Generic Actavis Entities deny the

       allegations in Paragraph 927. To the extent that allegations in Paragraph 927 relate to
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 210 of 278. PageID #: 35121



       Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of those allegations and therefore deny the same.

              928. Paragraph 928 states conclusions of law to which no response is required.

       To the extent a response is required, the Acquired Generic Actavis Entities deny the

       allegations in Paragraph 928. To the extent that allegations in Paragraph 928 relate to

       Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of those allegations and therefore deny the same.

              929. Paragraph 929 states conclusions of law to which no response is required.

       To the extent a response is required, the Acquired Generic Actavis Entities deny the

       allegations in Paragraph 929. To the extent that allegations in Paragraph 929 relate to

       Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of those allegations and therefore deny the same.

              930. Paragraph 930 states conclusions of law to which no response is required.

       To the extent a response is required, the Acquired Generic Actavis Entities deny the

       allegations in Paragraph 930. To the extent that allegations in Paragraph 930 relate to

       Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of those allegations and therefore deny the same.

              931. Paragraph 931 states conclusions of law to which no response is required.

       To the extent a response is required, the Acquired Generic Actavis Entities deny the
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 211 of 278. PageID #: 35122



       allegations in Paragraph 931. To the extent that allegations in Paragraph 931 relate to

       Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of those allegations and therefore deny the same.

              932. Paragraph 932 states conclusions of law to which no response is required.

       To the extent a response is required, the Acquired Generic Actavis Entities deny the

       allegations in Paragraph 932. To the extent that allegations in Paragraph 932 relate to

       Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of those allegations and therefore deny the same.

              933. Paragraph 933 states conclusions of law to which no response is required.

       To the extent a response is required, the Acquired Generic Actavis Entities deny the

       allegations in Paragraph 933. To the extent that allegations in Paragraph 933 relate to

       Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of those allegations and therefore deny the same.

              934. Paragraph 934 states conclusions of law to which no response is required.

       To the extent a response is required, the Acquired Generic Actavis Entities deny the

       allegations in Paragraph 934. To the extent that allegations in Paragraph 934 relate to

       Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of those allegations and therefore deny the same.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 212 of 278. PageID #: 35123



              935. Paragraph 935 states conclusions of law to which no response is required.

       To the extent a response is required, the Acquired Generic Actavis Entities deny the

       allegations in Paragraph 935. To the extent that allegations in Paragraph 935 relate to

       Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of those allegations and therefore deny the same.

              936. Paragraph 936 states conclusions of law to which no response is required.

       To the extent a response is required, the Acquired Generic Actavis Entities deny the

       allegations in Paragraph 936. To the extent that allegations in Paragraph 936 relate to

       Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of those allegations and therefore deny the same.

              937. Paragraph 937 states conclusions of law to which no response is required.

       To the extent a response is required, the Acquired Generic Actavis Entities deny the

       allegations in Paragraph 937. To the extent that allegations in Paragraph 937 relate to

       Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of those allegations and therefore deny the same.

              938. The Complaint speaks for itself and any attempt to characterize Plaintiffs’

       allegations or what they “seek” are denied. The Acquired Generic Actavis Entities

       deny that its conduct caused or contributed to Plaintiffs’ alleged injuries and denies that

       it is liable to Plaintiffs for damages or any other relief sought in the Complaint.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 213 of 278. PageID #: 35124



                                  THIRD CLAIM FOR RELIEF
 Violation Of The Ohio Corrupt Practices Act Ohio Revised Code §§ 2923.31, et seq. (Against
                    Purdue, Cephalon, Janssen, Endo, and Mallinckrodt
                           (the “Opioid Marketing Enterprise”))

                  939. The Acquired Generic Actavis Entities reassert their responses to

        Paragraphs 1 through 938 and incorporate by reference their responses to all other

        Paragraphs of the Complaint with the same legal force and effect as if fully set forth

        herein.

                  940. Paragraph 940 states conclusions of law to which no response is required.

        To the extent a response is required, the allegations of Paragraph 940 are directed to

        parties other than the Acquired Generic Actavis Entities, and they do not require any

        response from the Acquired Generic Actavis Entities. To the extent a response is

        required, the Acquired Generic Actavis Entities are without knowledge or information

        sufficient to form a belief as to the truth of the allegations of Paragraph 940 and

        therefore deny the same.

                  941. The Acquired Generic Actavis Entities reasserts its responses to

        Paragraphs 878 through 905 and incorporates by reference its responses to all other

        Paragraphs of the Complaint with the same legal force and effect as if fully set forth

        herein.

                  942. Paragraph 942 states conclusions of law to which no response is required.

        To the extent a response is required, the allegations of Paragraph 942 are directed to

        parties other than the Acquired Generic Actavis Entities, and they do not require any

        response from the Acquired Generic Actavis Entities. To the extent a response is

        required, the Acquired Generic Actavis Entities are without knowledge or information
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 214 of 278. PageID #: 35125



       sufficient to form a belief as to the truth of the allegations of Paragraph 942 and

       therefore deny the same.

              943. Paragraph 943 states conclusions of law to which no response is required.

       To the extent a response is required, the allegations of Paragraph 943 are directed to

       parties other than the Acquired Generic Actavis Entities, and they do not require any

       response from the Acquired Generic Actavis Entities. To the extent a response is

       required, the Acquired Generic Actavis Entities are without knowledge or information

       sufficient to form a belief as to the truth of the allegations of Paragraph 943 and

       therefore deny the same.

              944. Paragraph 944 states conclusions of law to which no response is required.

       To the extent a response is required, the allegations of Paragraph 944 are directed to

       parties other than the Acquired Generic Actavis Entities, and they do not require any

       response from the Acquired Generic Actavis Entities. To the extent a response is

       required, the Acquired Generic Actavis Entities are without knowledge or information

       sufficient to form a belief as to the truth of the allegations of Paragraph 944 and

       therefore deny the same.

              945. Paragraph 945 states conclusions of law to which no response is required.

       To the extent a response is required, the allegations of Paragraph 945 are directed to

       parties other than the Acquired Generic Actavis Entities, and they do not require any

       response from the Acquired Generic Actavis Entities. To the extent a response is

       required, the Acquired Generic Actavis Entities are without knowledge or information

       sufficient to form a belief as to the truth of the allegations of Paragraph 945 and

       therefore deny the same.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 215 of 278. PageID #: 35126



              946. Paragraph 946 states conclusions of law to which no response is required.

       To the extent a response is required, the allegations of Paragraph 946 are directed to

       parties other than the Acquired Generic Actavis Entities, and they do not require any

       response from the Acquired Generic Actavis Entities. To the extent a response is

       required, the Acquired Generic Actavis Entities are without knowledge or information

       sufficient to form a belief as to the truth of the allegations of Paragraph 946 and

       therefore deny the same.

              947. Paragraph 947 states conclusions of law to which no response is required.

       To the extent a response is required, the allegations of Paragraph 947 are directed to

       parties other than the Acquired Generic Actavis Entities, and they do not require any

       response from the Acquired Generic Actavis Entities. To the extent a response is

       required, the Acquired Generic Actavis Entities are without knowledge or information

       sufficient to form a belief as to the truth of the allegations of Paragraph 947 and

       therefore deny the same.

              948. Paragraph 948 states conclusions of law to which no response is required.

       To the extent a response is required, the allegations of Paragraph 948 are directed to

       parties other than the Acquired Generic Actavis Entities, and they do not require any

       response from the Acquired Generic Actavis Entities. To the extent a response is

       required, the Acquired Generic Actavis Entities are without knowledge or information

       sufficient to form a belief as to the truth of the allegations of Paragraph 948 and

       therefore deny the same.

              949. The Complaint speaks for itself and any attempt to characterize Plaintiffs’

       allegations or what they “seek” are denied. The Acquired Generic Actavis Entities
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 216 of 278. PageID #: 35127



       deny that their conduct caused or contributed to Plaintiffs’ alleged injuries and denies

       that they are liable to Plaintiffs for damages or any other relief sought in the Complaint.

                                 FOURTH CLAIM FOR RELIEF
 Violation Of The Ohio Corrupt Practices Act Ohio Revised Code §§ 2923.31, et seq. Against
           Defendants Purdue, Cephalon, Endo, Mallinckrodt, Actavis, McKesson,
         Cardinal, and AmerisourceBergen) (The “Opioid Supply Chain Enterprise”)

                 950. The Acquired Generic Actavis Entities reassert their responses to

       Paragraphs 1 through 949 and incorporate by reference their responses to all other

       Paragraphs of the Complaint with the same legal force and effect as if fully set forth

       herein.

                 951. Paragraph 951 states conclusions of law to which no response is required.

       To the extent a response is required, the Acquired Generic Actavis Entities deny the

       allegations in Paragraph 951. To the extent that allegations in Paragraph 951 relate to

       Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of those allegations and therefore deny the same.

                 952. The Acquired Generic Actavis Entities reassert their responses to

       Paragraphs 906 through 938 and incorporate by reference their responses to all other

       Paragraphs of the Complaint with the same legal force and effect as if fully set forth

       herein.

                 953. Paragraph 953 states conclusions of law to which no response is required.

       To the extent a response is required, the Acquired Generic Actavis Entities deny the

       allegations in Paragraph 953. To the extent that allegations in Paragraph 953 relate to

       Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 217 of 278. PageID #: 35128



       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of those allegations and therefore deny the same.

              954. Paragraph 954 states conclusions of law to which no response is required.

       To the extent a response is required, the Acquired Generic Actavis Entities deny the

       allegations in Paragraph 954. To the extent that allegations in Paragraph 954 relate to

       Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of those allegations and therefore deny the same.

              955. Paragraph 955 states conclusions of law to which no response is required.

       To the extent a response is required, the Acquired Generic Actavis Entities deny the

       allegations in Paragraph 955. To the extent that allegations in Paragraph 955 relate to

       Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of those allegations and therefore deny the same.

              956. Paragraph 956 states conclusions of law to which no response is required.

       To the extent a response is required, the Acquired Generic Actavis Entities deny the

       allegations in Paragraph 956. To the extent that allegations in Paragraph 956 relate to

       Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of those allegations and therefore deny the same.

              957. Paragraph 957 states conclusions of law to which no response is required.

       To the extent a response is required, the Acquired Generic Actavis Entities deny the

       allegations in Paragraph 957. To the extent that allegations in Paragraph 957 relate to
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 218 of 278. PageID #: 35129



       Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of those allegations and therefore deny the same.

              958. Paragraph 958 states conclusions of law to which no response is required.

       To the extent a response is required, the Acquired Generic Actavis Entities deny the

       allegations in Paragraph 958. To the extent that allegations in Paragraph 958 relate to

       Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of those allegations and therefore deny the same.

              959. Paragraph 959 states conclusions of law to which no response is required.

       To the extent a response is required, the Acquired Generic Actavis Entities deny the

       allegations in Paragraph 959. To the extent that allegations in Paragraph 959 relate to

       Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of those allegations and therefore deny the same.

              960. Paragraph 960 states conclusions of law to which no response is required.

       To the extent a response is required, the Acquired Generic Actavis Entities deny the

       allegations in Paragraph 960. To the extent that allegations in Paragraph 960 relate to

       Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of those allegations and therefore deny the same.

              961. Paragraph 961 states conclusions of law to which no response is required.

       To the extent a response is required, the Acquired Generic Actavis Entities deny the
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 219 of 278. PageID #: 35130



       allegations in Paragraph 961. To the extent that allegations in Paragraph 961 relate to

       Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of those allegations and therefore deny the same.

              962. Paragraph 962 states conclusions of law to which no response is required.

       To the extent a response is required, the Acquired Generic Actavis Entities deny the

       allegations in Paragraph 962. To the extent that allegations in Paragraph 962 relate to

       Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of those allegations and therefore deny the same.

              963. Paragraph 963 states conclusions of law to which no response is required.

       To the extent a response is required, the Acquired Generic Actavis Entities deny the

       allegations in Paragraph 963. To the extent that allegations in Paragraph 963 relate to

       Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of those allegations and therefore deny the same.

              964. Paragraph 964 states conclusions of law to which no response is required.

       To the extent a response is required, the Acquired Generic Actavis Entities deny the

       allegations in Paragraph 964. To the extent that allegations in Paragraph 964 relate to

       Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of those allegations and therefore deny the same.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 220 of 278. PageID #: 35131



              965. Paragraph 965 states conclusions of law to which no response is required.

       To the extent a response is required, the Acquired Generic Actavis Entities deny the

       allegations in Paragraph 965. To the extent that allegations in Paragraph 965 relate to

       Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of those allegations and therefore deny the same.

              966. Paragraph 966 states conclusions of law to which no response is required.

       To the extent a response is required, the Acquired Generic Actavis Entities deny the

       allegations in Paragraph 966. To the extent that allegations in Paragraph 966 relate to

       Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of those allegations and therefore deny the same.

              967. Paragraph 967 states conclusions of law to which no response is required.

       To the extent a response is required, the Acquired Generic Actavis Entities deny the

       allegations in Paragraph 967. To the extent that allegations in Paragraph 967 relate to

       Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of those allegations and therefore deny the same.

              968. Paragraph 968 states conclusions of law to which no response is required.

       To the extent a response is required, the Acquired Generic Actavis Entities deny the

       allegations in Paragraph 968. To the extent that allegations in Paragraph 968 relate to

       Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 221 of 278. PageID #: 35132



       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of those allegations and therefore deny the same.

                 969. The Acquired Generic Actavis Entities reassert their responses to

       Paragraphs 671 through 745 and incorporate by reference their responses to all other

       Paragraphs of the Complaint with the same legal force and effect as if fully set forth

       herein.

                 970. Paragraph 970 states conclusions of law to which no response is required.

       To the extent a response is required, the Acquired Generic Actavis Entities deny the

       allegations in Paragraph 970. To the extent that allegations in Paragraph 970 relate to

       Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of those allegations and therefore deny the same.

                 971. Paragraph 971 states conclusions of law to which no response is required.

       To the extent a response is required, the Acquired Generic Actavis Entities deny the

       allegations in Paragraph 971. To the extent that allegations in Paragraph 971 relate to

       Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of those allegations and therefore deny the same.

                 972. Paragraph 972 states conclusions of law to which no response is required.

       To the extent a response is required, the Acquired Generic Actavis Entities deny the

       allegations in Paragraph 972. To the extent that allegations in Paragraph 972 relate to

       Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 222 of 278. PageID #: 35133



       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of those allegations and therefore deny the same.

                 973. The Complaint speaks for itself and any attempt to characterize Plaintiffs’

       allegations or what they “seek” are denied. The Acquired Generic Actavis Entities

       deny that their conduct caused or contributed to Plaintiffs’ alleged injuries and denies

       that they are liable to Plaintiffs for damages or any other relief sought in the Complaint.

                                    FIFTH CLAIM FOR RELIEF
                                   Statutory Public Nuisance
                                   (Against All Defendants)

                 974. The Acquired Generic Actavis Entities reassert their responses to

       Paragraphs 1 through 973 and incorporate by reference their responses to all other

       Paragraphs of the Complaint with the same legal force and effect as if fully set forth

       herein.

                 975. Paragraph 975 states conclusions of law to which no response is required.

       To the extent a response is required, the Acquired Generic Actavis Entities deny the

       allegations in Paragraph 975. To the extent that allegations in Paragraph 975 relate to

       Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of those allegations and therefore deny the same.

                 976. Paragraph 976 states conclusions of law to which no response is required.

       To the extent a response is required, the Acquired Generic Actavis Entities deny the

       allegations in Paragraph 976. To the extent that allegations in Paragraph 976 relate to

       Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of those allegations and therefore deny the same.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 223 of 278. PageID #: 35134



              977. Paragraph 977 states conclusions of law to which no response is required.

       To the extent a response is required, the Acquired Generic Actavis Entities deny the

       allegations in Paragraph 977. To the extent that allegations in Paragraph 977 relate to

       Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of those allegations and therefore deny the same.

              978. Paragraph 978 states conclusions of law to which no response is required.

       To the extent a response is required, the Acquired Generic Actavis Entities deny the

       allegations in Paragraph 978. To the extent that allegations in Paragraph 978 relate to

       Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of those allegations and therefore deny the same.

              979. Paragraph 979 states conclusions of law to which no response is required.

       To the extent a response is required, the Acquired Generic Actavis Entities deny the

       allegations in Paragraph 979. To the extent that allegations in Paragraph 979 relate to

       Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of those allegations and therefore deny the same.

              980. Paragraph 980 states conclusions of law to which no response is required.

       To the extent a response is required, the Acquired Generic Actavis Entities deny the

       allegations in Paragraph 980. To the extent that allegations in Paragraph 980 relate to

       Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 224 of 278. PageID #: 35135



       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of those allegations and therefore deny the same.

              981. Paragraph 981 states conclusions of law to which no response is required.

       To the extent a response is required, the Acquired Generic Actavis Entities deny the

       allegations in Paragraph 981. To the extent that allegations in Paragraph 981 relate to

       Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of those allegations and therefore deny the same.

              982. Paragraph 982 states conclusions of law to which no response is required.

       To the extent a response is required, the Acquired Generic Actavis Entities deny the

       allegations in Paragraph 982. To the extent that allegations in Paragraph 982 relate to

       Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of those allegations and therefore deny the same.

              983. Paragraph 983 states conclusions of law to which no response is required.

       To the extent a response is required, the Acquired Generic Actavis Entities deny the

       allegations in Paragraph 983. To the extent that allegations in Paragraph 983 relate to

       Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of those allegations and therefore deny the same.

              984. Paragraph 984 states conclusions of law to which no response is required.

       To the extent a response is required, the Acquired Generic Actavis Entities deny the

       allegations in Paragraph 984. To the extent that allegations in Paragraph 984 relate to
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 225 of 278. PageID #: 35136



       Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of those allegations and therefore deny the same.

              985. Paragraph 985 states conclusions of law to which no response is required.

       To the extent a response is required, the Acquired Generic Actavis Entities deny the

       allegations in Paragraph 985. To the extent that allegations in Paragraph 985 relate to

       Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of those allegations and therefore deny the same.

              986. Paragraph 986 states conclusions of law to which no response is required.

       To the extent a response is required, the Acquired Generic Actavis Entities deny the

       allegations in Paragraph 986. To the extent that allegations in Paragraph 986 relate to

       Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of those allegations and therefore deny the same.

              987. Paragraph 987 states conclusions of law to which no response is required.

       To the extent a response is required, the Acquired Generic Actavis Entities deny the

       allegations in Paragraph 987. To the extent that allegations in Paragraph 987 relate to

       Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of those allegations and therefore deny the same.

              988. Paragraph 989 states conclusions of law to which no response is required.

       To the extent a response is required, the Acquired Generic Actavis Entities deny the
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 226 of 278. PageID #: 35137



       allegations in Paragraph 989. To the extent that allegations in Paragraph 989 relate to

       Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of those allegations and therefore deny the same.

              989. Paragraph 989 states conclusions of law to which no response is required.

       To the extent a response is required, the Acquired Generic Actavis Entities deny the

       allegations in Paragraph 989. To the extent that allegations in Paragraph 989 relate to

       Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of those allegations and therefore deny the same.

              990. Paragraph 990 states conclusions of law to which no response is required.

       To the extent a response is required, the Acquired Generic Actavis Entities deny the

       allegations in Paragraph 990. To the extent that allegations in Paragraph 990 relate to

       Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of those allegations and therefore deny the same.

              991. Paragraph 991 states conclusions of law to which no response is required.

       To the extent a response is required, the Acquired Generic Actavis Entities deny the

       allegations in Paragraph 991. To the extent that allegations in Paragraph 991 relate to

       Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of those allegations and therefore deny the same.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 227 of 278. PageID #: 35138



              992. Paragraph 992 states conclusions of law to which no response is required.

       To the extent a response is required, the Acquired Generic Actavis Entities deny the

       allegations in Paragraph 992. To the extent that allegations in Paragraph 992 relate to

       Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of those allegations and therefore deny the same.

              993. The Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief as to the truth of those allegations regarding

       Plaintiffs’ expenditures and therefore deny the same.

              994. Paragraph 994 states conclusions of law to which no response is required.

       To the extent a response is required, the Acquired Generic Actavis Entities deny the

       allegations in Paragraph 994. To the extent that allegations in Paragraph 994 relate to

       Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of those allegations and therefore deny the same.

              995. The Complaint speaks for itself and any attempt to characterize Plaintiffs’

       allegations or what they “seek” are denied. The Acquired Generic Actavis Entities

       deny that their conduct caused or contributed to Plaintiffs’ alleged injuries and denies

       that they are liable to Plaintiffs for damages or any other relief sought in the Complaint.

       Paragraph 995 also states conclusions of law to which no response is required. To the

       extent a response is required, the Acquired Generic Actavis Entities deny the

       allegations in Paragraph 995.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 228 of 278. PageID #: 35139



                 996. The Complaint speaks for itself and any attempt to characterize Plaintiffs’

       allegations or what they “seek” are denied. The Acquired Generic Actavis Entities

       deny that their conduct caused or contributed to Plaintiffs’ alleged injuries and denies

       that they are liable to Plaintiffs for damages or any other relief sought in the Complaint.

                                  SIXTH CLAIM FOR RELIEF
                            Common Law Absolute Public Nuisance
                                 (Against All Defendants)

                 997. The Acquired Generic Actavis Entities reasserts their responses to

       Paragraphs 1 through 996 and incorporate by reference their responses to all other

       Paragraphs of the Complaint with the same legal force and effect as if fully set forth

       herein.

                 998. Paragraph 998 states conclusions of law to which no response is required.

       To the extent a response is required, the Acquired Generic Actavis Entities deny the

       allegations in Paragraph 998. To the extent that allegations in Paragraph 998 relate to

       Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of those allegations and therefore deny the same.

                 999. Paragraph 999 states conclusions of law to which no response is required.

       To the extent a response is required, the Acquired Generic Actavis Entities deny the

       allegations in Paragraph 999. To the extent that allegations in Paragraph 999 relate to

       Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic

       Actavis Entities are without knowledge or information sufficient to form a belief as to

       the truth of those allegations and therefore deny the same.

                 1000.        Paragraph 1000 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 229 of 278. PageID #: 35140



       deny the allegations in Paragraph 1000. To the extent that allegations in Paragraph

       1000 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

              1001.         Paragraph 1001 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1001. To the extent that allegations in Paragraph

       1001 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

              1002.         Paragraph 1002 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1002. To the extent that allegations in Paragraph

       1002 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

              1003.         Paragraph 1003 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1003. To the extent that allegations in Paragraph

       1003 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 230 of 278. PageID #: 35141



              1004.         Paragraph 1004 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1004. To the extent that allegations in Paragraph

       1004 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

              1005.         Paragraph 1005 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1005. To the extent that allegations in Paragraph

       1005 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

              1006.         Paragraph 1006 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1006. To the extent that allegations in Paragraph

       1006 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

              1007.         Paragraph 1007 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1007. To the extent that allegations in Paragraph

       1007 relate to Defendants other than the Acquired Generic Actavis Entities, the
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 231 of 278. PageID #: 35142



       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

              1008.         Paragraph 1008 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1008. To the extent that allegations in Paragraph

       1008 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

              1009.         Paragraph 1009 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1009. To the extent that allegations in Paragraph

       1009 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

              1010.         Paragraph 1010 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1010. To the extent that allegations in Paragraph

       1010 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

              1011.         Paragraph 1011 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1011. To the extent that allegations in Paragraph
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 232 of 278. PageID #: 35143



       1011 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

              1012.         Paragraph 1012 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1012. To the extent that allegations in Paragraph

       1012 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

              1013.         Paragraph 1013 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1013. To the extent that allegations in Paragraph

       1013 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

              1014.         Paragraph 1014 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1014. To the extent that allegations in Paragraph

       1014 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

              1015.         Paragraph 1015 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 233 of 278. PageID #: 35144



       deny the allegations in Paragraph 1015. To the extent that allegations in Paragraph

       1015 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

              1016.         Paragraph 1016 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1016. To the extent that allegations in Paragraph

       1016 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

              1017.         Paragraph 1017 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1017. To the extent that allegations in Paragraph

       1017 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

              1018.         Paragraph 1018 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1018. To the extent that allegations in Paragraph

       1018 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 234 of 278. PageID #: 35145



              1019.         Paragraph 1019 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1019. To the extent that allegations in Paragraph

       1019 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

              1020.         Paragraph 1020 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1020. To the extent that allegations in Paragraph

       1020 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

              1021.         Paragraph 1021 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1021. To the extent that allegations in Paragraph

       1021 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

              1022.         Paragraph 1022 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1022. To the extent that allegations in Paragraph

       1022 relate to Defendants other than the Acquired Generic Actavis Entities, the
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 235 of 278. PageID #: 35146



       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

              1023.         Paragraph 1023 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1023. To the extent that allegations in Paragraph

       1023 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

              1024.         Paragraph 1024 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1024. To the extent that allegations in Paragraph

       1024 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

              1025.         Paragraph 1025 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1025. To the extent that allegations in Paragraph

       1025 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

              1026.         Paragraph 1026 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1026. To the extent that allegations in Paragraph
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 236 of 278. PageID #: 35147



       1026 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

              1027.         Paragraph 1027 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1027. To the extent that allegations in Paragraph

       1027 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

              1028.         Paragraph 1028 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1028. To the extent that allegations in Paragraph

       1028 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

              1029.         The Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief as to the truth of those allegations regarding

       Plaintiffs’ expenditures and therefore deny the same.

              1030.         The Complaint speaks for itself and any attempt to characterize

       Plaintiffs’ allegations or what they “seek” are denied. The Acquired Generic Actavis

       Entities deny that their conduct caused or contributed to Plaintiffs’ alleged injuries and

       denies that they are liable to Plaintiffs for damages or any other relief sought in the

       Complaint. Paragraph 1030 also states conclusions of law to which no response is
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 237 of 278. PageID #: 35148



       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1030. To the extent that allegations in Paragraph

       1030 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

              1031.         Paragraph 1031 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1031. To the extent that allegations in Paragraph

       1031 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

              1032.         Paragraph 1032 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1032. To the extent that allegations in Paragraph

       1032 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

              1033.         Paragraph 1033 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1033. To the extent that allegations in Paragraph

       1033 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 238 of 278. PageID #: 35149



              1034.         Paragraph 1034 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1034. To the extent that allegations in Paragraph

       1034 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

              1035.         Paragraph 1035 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1035. To the extent that allegations in Paragraph

       1035 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

              1036.         Paragraph 1036 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1036. To the extent that allegations in Paragraph

       1036 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

              1037.         The Complaint speaks for itself and any attempt to characterize

       Plaintiffs’ allegations or what they “seek” are denied. The Acquired Generic Actavis

       Entities deny that their conduct caused or contributed to Plaintiffs’ alleged injuries and

       denies that they are liable to Plaintiffs for damages or any other relief sought in the

       Complaint. Paragraph 1037 also states conclusions of law to which no response is
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 239 of 278. PageID #: 35150



       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1037. To the extent that allegations in Paragraph

       1037 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

                 1038.      The Complaint speaks for itself and any attempt to characterize

       Plaintiffs’ allegations or what they “seek” are denied. The Acquired Generic Actavis

       Entities deny that their conduct caused or contributed to Plaintiffs’ alleged injuries and

       denies that they are liable to Plaintiffs for damages or any other relief sought in the

       Complaint.

                                  SEVENTH CLAIM FOR RELIEF
                                         Negligence
                                   (Against All Defendants)

                 1039.      The Acquired Generic Actavis Entities reasserts their responses to

       Paragraphs 1 through 1038 and incorporate by reference their responses to all other

       Paragraphs of the Complaint with the same legal force and effect as if fully set forth

       herein.

                 1040.      Paragraph 1040 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1040. To the extent that allegations in Paragraph

       1040 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

                 1041.      Paragraph 1041 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 240 of 278. PageID #: 35151



       deny the allegations in Paragraph 1041. To the extent that allegations in Paragraph

       1041 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

              1042.         Paragraph 1042 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1042. To the extent that allegations in Paragraph

       1042 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

              1043.         Paragraph 1043 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1043. To the extent that allegations in Paragraph

       1043 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

              1044.         Paragraph 1044 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1044. To the extent that allegations in Paragraph

       1044 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 241 of 278. PageID #: 35152



              1045.         Paragraph 1045 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1045. To the extent that allegations in Paragraph

       1045 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

              1046.         Paragraph 1046 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1046. To the extent that allegations in Paragraph

       1046 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

              1047.         Paragraph 1047 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1047. To the extent that allegations in Paragraph

       1047 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

              1048.         Paragraph 1048 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1048. To the extent that allegations in Paragraph

       1048 relate to Defendants other than the Acquired Generic Actavis Entities, the
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 242 of 278. PageID #: 35153



       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

              1049.         Paragraph 1049 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1049. To the extent that allegations in Paragraph

       1049 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

              1050.         Paragraph 1050 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1050. To the extent that allegations in Paragraph

       1050 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

              1051.         Paragraph 1051 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1051. To the extent that allegations in Paragraph

       1051 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

              1052.         Paragraph 1052 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1052. To the extent that allegations in Paragraph
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 243 of 278. PageID #: 35154



       1052 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

              1053.         Paragraph 1053 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1053. To the extent that allegations in Paragraph

       1053 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

              1054.         Paragraph 1054 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1054. To the extent that allegations in Paragraph

       1054 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

              1055.         Paragraph 1055 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1055. To the extent that allegations in Paragraph

       1055 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

              1056.         Paragraph 1056 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 244 of 278. PageID #: 35155



       deny the allegations in Paragraph 1056. To the extent that allegations in Paragraph

       1056 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

              1057.         Paragraph 1057 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1057. To the extent that allegations in Paragraph

       1057 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

              1058.         Paragraph 1058 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1058. To the extent that allegations in Paragraph

       1058 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

              1059.         Paragraph 1059 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1059. To the extent that allegations in Paragraph

       1059 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 245 of 278. PageID #: 35156



              1060.         Paragraph 1060 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1060. To the extent that allegations in Paragraph

       1060 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

              1061.         Paragraph 1061 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1061. To the extent that allegations in Paragraph

       1061 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

              1062.         Paragraph 1062 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1062. To the extent that allegations in Paragraph

       1062 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

              1063.         Paragraph 1063 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1063. To the extent that allegations in Paragraph

       1063 relate to Defendants other than the Acquired Generic Actavis Entities, the
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 246 of 278. PageID #: 35157



       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

              1064.         Paragraph 1064 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1064. To the extent that allegations in Paragraph

       1064 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

              1065.         Paragraph 1065 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1065. To the extent that allegations in Paragraph

       1065 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

              1066.         Paragraph 1066 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1066. To the extent that allegations in Paragraph

       1066 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

              1067.         The Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief as to the truth of those allegations regarding

       Plaintiffs’ expenditures and therefore deny the same.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 247 of 278. PageID #: 35158



              1068.         Paragraph 1068 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1068. To the extent that allegations in Paragraph

       1068 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

              1069.         Paragraph 1069 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1069. To the extent that allegations in Paragraph

       1069 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

              1070.         Paragraph 1070 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1070. To the extent that allegations in Paragraph

       1070 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

              1071.         The Complaint speaks for itself and any attempt to characterize

       Plaintiffs’ allegations or what they “seek” are denied. The Acquired Generic Actavis

       Entities deny that their conduct caused or contributed to Plaintiffs’ alleged injuries and

       denies that they are liable to Plaintiffs for damages or any other relief sought in the

       Complaint.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 248 of 278. PageID #: 35159



                                  EIGHTH CLAIM FOR RELIEF
                                    Common Law Fraud
                            (Against the Marketing Defendants)

                 1072.      The Acquired Generic Actavis Entities reasserts their responses to

       Paragraphs 1 through 1071 and incorporates by reference their responses to all other

       Paragraphs of the Complaint with the same legal force and effect as if fully set forth

       herein.

                 1073.      Paragraph 1073 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1073. To the extent that allegations in Paragraph

       1073 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

                 1074.      Paragraph 1074 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1074. To the extent that allegations in Paragraph

       1074 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

                 1075.      Paragraph 1075 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1075. To the extent that allegations in Paragraph

       1075 relate to Defendants other than the Acquired Generic Actavis Entities, the
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 249 of 278. PageID #: 35160



       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

              1076.         Paragraph 1076 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1076. To the extent that allegations in Paragraph

       1076 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

              1077.         Paragraph 1077 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1077. To the extent that allegations in Paragraph

       1077 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

              1078.         Paragraph 1078 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1078. To the extent that allegations in Paragraph

       1078 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

              1079.         Paragraph 1079 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1079. To the extent that allegations in Paragraph
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 250 of 278. PageID #: 35161



       1079 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

              1080.         Paragraph 1080 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1080. To the extent that allegations in Paragraph

       1080 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

              1081.         Paragraph 1081 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1081. To the extent that allegations in Paragraph

       1081 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

              1082.         Paragraph 1082 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1082. To the extent that allegations in Paragraph

       1082 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

              1083.         Paragraph 1083 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 251 of 278. PageID #: 35162



       deny the allegations in Paragraph 1083. To the extent that allegations in Paragraph

       1083 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

              1084.         Paragraph 1084 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1084. To the extent that allegations in Paragraph

       1084 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

              1085.         Paragraph 1085 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1085. To the extent that allegations in Paragraph

       1085 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

              1086.         The Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief as to the truth of those allegations regarding

       Plaintiffs’ expenditures and therefore deny the same.

              1087.         Paragraph 1087 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1087. To the extent that allegations in Paragraph

       1087 relate to Defendants other than the Acquired Generic Actavis Entities, the
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 252 of 278. PageID #: 35163



       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

                 1088.      Paragraph 1088 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1088. To the extent that allegations in Paragraph

       1088 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

                 1089.      The Complaint speaks for itself and any attempt to characterize

       Plaintiffs’ allegations or what they “seek” are denied. The Acquired Generic Actavis

       Entities deny that their conduct caused or contributed to Plaintiffs’ alleged injuries and

       denies that they are liable to Plaintiffs for damages or any other relief sought in the

       Complaint.

                                    NINTH CLAIM FOR RELIEF
                         Injury Through Criminal Acts (R.C. 2307.60)
                                   (Against All Defendants)

                 1090.      The Acquired Generic Actavis Entities reassert their responses to

       Paragraphs 1 through 1089 and incorporate by reference their responses to all other

       Paragraphs of the Complaint with the same legal force and effect as if fully set forth

       herein.

                 1091.      Paragraph 1091 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1091. To the extent that allegations in Paragraph

       1091 relate to Defendants other than the Acquired Generic Actavis Entities, the
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 253 of 278. PageID #: 35164



       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

              1092.         Paragraph 1092 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1092. To the extent that allegations in Paragraph

       1092 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

              1093.         Paragraph 1093 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1093. To the extent that allegations in Paragraph

       1093 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

              1094.         Paragraph 1094 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1094. To the extent that allegations in Paragraph

       1094 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

              1095.         Paragraph 1095 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1095. To the extent that allegations in Paragraph
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 254 of 278. PageID #: 35165



       1095 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

              1096.         Paragraph 1096 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1096. To the extent that allegations in Paragraph

       1096 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

              1097.         Paragraph 1097 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1097. To the extent that allegations in Paragraph

       1097 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

              1098.         Paragraph 1098 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1098. To the extent that allegations in Paragraph

       1098 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

              1099.         Paragraph 1099 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 255 of 278. PageID #: 35166



       deny the allegations in Paragraph 1099. To the extent that allegations in Paragraph

       1099 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

              1100.         Paragraph 1100 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1100. To the extent that allegations in Paragraph

       1100 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

              1101.         Paragraph 1101 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1101. To the extent that allegations in Paragraph

       1101 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

              1102.         Paragraph 1102 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1102. To the extent that allegations in Paragraph

       1102 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 256 of 278. PageID #: 35167



              1103.         Paragraph 1103 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1103. To the extent that allegations in Paragraph

       1103 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

              1104.         Paragraph 1104 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1104. To the extent that allegations in Paragraph

       1104 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

              1105.         The Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief as to the truth of those allegations regarding

       Plaintiffs’ expenditures and therefore deny the same.

              1106.         Paragraph 1106 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1106. To the extent that allegations in Paragraph

       1106 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

              1107.         The Complaint speaks for itself and any attempt to characterize

       Plaintiffs’ allegations or what they “seek” are denied. The Acquired Generic Actavis
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 257 of 278. PageID #: 35168



       Entities deny that their conduct caused or contributed to Plaintiffs’ alleged injuries and

       denies that they are liable to Plaintiffs for damages or any other relief sought in the

       Complaint.

                                    TENTH CLAIM FOR RELIEF
                                      Unjust Enrichment
                                   (Against All Defendants)

                 1108.      The Acquired Generic Actavis Entities reassert their responses to

       Paragraphs 1 through 1107 and incorporates by reference their responses to all other

       Paragraphs of the Complaint with the same legal force and effect as if fully set forth

       herein.

                 1109.      Paragraph 1109 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1109. To the extent that allegations in Paragraph

       1109 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

                 1110.      Paragraph 1110 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1110. To the extent that allegations in Paragraph

       1110 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

                 1111.      Paragraph 1111 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1111. To the extent that allegations in Paragraph
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 258 of 278. PageID #: 35169



       1111 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

              1112.         Paragraph 1112 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1112. To the extent that allegations in Paragraph

       1112 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

              1113.         Paragraph 1113 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1113. To the extent that allegations in Paragraph

       1113 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

              1114.         Paragraph 1114 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1114. To the extent that allegations in Paragraph

       1114 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

              1115.         Paragraph 1115 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 259 of 278. PageID #: 35170



       deny the allegations in Paragraph 1115. To the extent that allegations in Paragraph

       1115 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

              1116.         Paragraph 1116 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1116. To the extent that allegations in Paragraph

       1116 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

              1117.         Paragraph 1117 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1117. To the extent that allegations in Paragraph

       1117 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

              1118.         Paragraph 1118 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1118. To the extent that allegations in Paragraph

       1118 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 260 of 278. PageID #: 35171



                 1119.      Paragraph 1119 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1119. To the extent that allegations in Paragraph

       1119 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

                 1120.      The Acquired Generic Actavis Entities are without knowledge or

       information sufficient to form a belief as to the truth of those allegations regarding

       Plaintiffs’ expenditures and therefore deny the same.

                 1121.      The Complaint speaks for itself and any attempt to characterize

       Plaintiffs’ allegations or what they “seek” are denied. The Acquired Generic Actavis

       Entities deny that their conduct caused or contributed to Plaintiffs’ alleged injuries and

       denies that they are liable to Plaintiffs for damages or any other relief sought in the

       Complaint.

                                 ELEVENTH CLAIM FOR RELIEF
                                     Civil Conspiracy
                                  (Against All Defendants)

                 1122.      The Acquired Generic Actavis Entities reassert their responses to

       Paragraphs 1 through 1121 and incorporate by reference their responses to all other

       Paragraphs of the Complaint with the same legal force and effect as if fully set forth

       herein.

                 1123.      Paragraph 1123 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1123. To the extent that allegations in Paragraph

       1123 relate to Defendants other than the Acquired Generic Actavis Entities, the
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 261 of 278. PageID #: 35172



       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

              1124.         Paragraph 1124 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1124. To the extent that allegations in Paragraph

       1124 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

              1125.         Paragraph 1125 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1125. To the extent that allegations in Paragraph

       1125 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

              1126.         Paragraph 1126 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1126. To the extent that allegations in Paragraph

       1126 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

              1127.         Paragraph 1127 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1127. To the extent that allegations in Paragraph
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 262 of 278. PageID #: 35173



       1127 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

              1128.         Paragraph 1128 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1128. To the extent that allegations in Paragraph

       1128 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

              1129.         Paragraph 1129 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1129. To the extent that allegations in Paragraph

       1129 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

              1130.         Paragraph 1130 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1130. To the extent that allegations in Paragraph

       1130 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

              1131.         Paragraph 1131 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 263 of 278. PageID #: 35174



       deny the allegations in Paragraph 1131. To the extent that allegations in Paragraph

       1131 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

              1132.         Paragraph 1132 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1132. To the extent that allegations in Paragraph

       1132 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

              1133.         Paragraph 1133 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1133. To the extent that allegations in Paragraph

       1133 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.

              1134.         Paragraph 1134 states conclusions of law to which no response is

       required. To the extent a response is required, the Acquired Generic Actavis Entities

       deny the allegations in Paragraph 1134. To the extent that allegations in Paragraph

       1134 relate to Defendants other than the Acquired Generic Actavis Entities, the

       Acquired Generic Actavis Entities are without knowledge or information sufficient to

       form a belief as to the truth of those allegations and therefore deny the same.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 264 of 278. PageID #: 35175



                  1135.         The Acquired Generic Actavis Entities are without knowledge or

          information sufficient to form a belief as to the truth of those allegations regarding

          Plaintiffs’ expenditures and therefore deny the same.

                  1136.         The Complaint speaks for itself and any attempt to characterize

          Plaintiffs’ allegations or what they “seek” are denied. The Acquired Generic Actavis

          Entities deny that their conduct caused or contributed to Plaintiffs’ alleged injuries and

          denies that they are liable to Plaintiffs for damages or any other relief sought in the

          Complaint.

                                           PRAYER FOR RELIEF

                  1137.         The Acquired Generic Actavis Entities admit that Plaintiffs seek

          the relief listed in the Prayer for Relief paragraph and all of its subparts, but deny that

          their conduct caused or contributed to Plaintiffs’ alleged injuries and deny that they are

          liable to Plaintiffs for damages or any other relief sought in the Complaint.

                           AFFIRMATIVE AND OTHER DEFENSES

        The Acquired Generic Actavis Entities hereby assert affirmative and other defenses to the

allegations and claims in Plaintiffs’ Complaint. By asserting the matters set forth below, The

Acquired Generic Actavis Entities do not allege or admit that they have the burden of proof

and/or the burden of persuasion with respect to any of these matters. The Acquired Generic

Actavis Entities assert as follows:

        FIRST. The Complaint and each claim contained therein fails to state a claim upon

which relief can be granted, fails to state facts sufficient to constitute a cause of action, and fails

to plead a legally cognizable injury.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 265 of 278. PageID #: 35176



           SECOND. The claims asserted in the Complaint are barred, in whole or in part, because

federal agencies have exclusive or primary jurisdiction over the matters asserted in the

Complaint.

           THIRD. The claims asserted in the Complaint are preempted, in whole or in part, by

federal law, including (without limitation) the federal Controlled Substances Act and the Food,

Drug, and Cosmetic Act. Among other things, each Plaintiff’s claims are preempted insofar as

they conflict with Congress’s purposes and objectives in enacting relevant federal legislation and

authorizing regulations, and the Supremacy Clause of the United States Constitution.

           FOURTH. Any claims pertaining to generic medicines are preempted, as set forth in the

United States Supreme Court’s decisions in PLIVA, Inc. v. Mensing, 564 U.S. 604 (2011) and

Mutual Pharmaceuticals Co. v. Bartlett, 570 U.S. 472 (2013).

           FIFTH. The claims asserted in the Complaint against The Acquired Generic Actavis

Entities are barred, in whole or in part, by the FDA-approved TIRF REMS Program, including,

but not limited to, the requirements imposed on prescribers of TIRF medicines and patients.

           SIXTH. Each Plaintiff’s claims are barred, in whole or in part, by the learned

intermediary doctrine because adequate warnings were given to learned intermediaries who used

their informed, independent medical judgment in making prescribing decisions for a given

patient.

           SEVENTH. Each Plaintiff’s claims are barred, in whole or in part, to the extent they are

based on alleged harms resulting from known risks or dangers associated with opioid products

that are unavoidable even within the scope of prescribed and intended use, but that are

reasonable in comparison to the benefits conferred.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 266 of 278. PageID #: 35177



           EIGHTH. Each Plaintiff’s claims are barred, reduced and/or limited pursuant to

applicable statutory and common law regarding limitations of awards, caps on recovery, and

setoffs.

           NINTH. If Plaintiffs have sustained any injuries or damages, such were the result of

intervening or superseding events, factors, occurrences, or conditions, which were not reasonably

foreseeable and in no way caused by tand for which The Acquired Generic Actavis Entities are

not liable.

           TENTH. The alleged injury asserted by each Plaintiff is too remote from the alleged

conduct of The Acquired Generic Actavis Entities to be a basis for liability as a matter of law

and due process.

           ELEVENTH. Plaintiffs may not recover from The Acquired Generic Actavis Entities

because the methods, standards, or techniques of designing, manufacturing, labeling and

distributing of the prescription medications at issue complied with and were in conformity with

the generally recognized state of the art at the time the product was designed, manufactured,

labeled, and distributed.

           TWELFTH. Each Plaintiff’s claims are barred, in whole or in part, by the applicable

statutes of limitations and of repose.

           THIRTEENTH. Each Plaintiff’s claims are barred, in whole or in part, by doctrines of

laches, waiver, unclean hands, estoppel, and/or ratification.

           FOURTEENTH. To the extent that each Plaintiff’s claims relate to The Acquired

Generic Actavis Entities’s advertising, public statements, lobbying, or other activities protected

by the First Amendment to the Constitution of the United States or by the Constitution of the

State of Ohio or that of any other state whose laws may apply, such claims are barred.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 267 of 278. PageID #: 35178



       FIFTEENTH. Each Plaintiff’s claims are barred, in whole or in part, by Plaintiffs’ failure

to mitigate any damages allegedly sustained.

       SIXTEENTH. Each Plaintiff’s claims are barred, in whole or in part, by the voluntary

payment doctrine.

       SEVENTEENTH. Any verdict or judgment that might be recovered by Plaintiffs must be

reduced by those amounts that have already or will in the future indemnify Plaintiffs in whole or

in part for any past or future claimed economic loss from any collateral source, such as

insurance, social security, workers’ compensation, taxes, or employee benefit program.

       EIGHTEENTH. Each Plaintiff’s injuries and damages, if any, are barred in whole or in

part by the actions, omissions, and/or conduct of third parties over whom The Acquired Generic

Actavis Entities had no control or authority. Indeed, each Plaintiff’s claims are barred, in whole

or in part, because the injury Plaintiffs allege was the result of one or more superseding and/or

intervening criminal acts by third parties. Thus, any recovery should be reduced or barred by

such parties’ proportionate fault.

       NINETEENTH. Each Plaintiff’s claims are barred and/or reduced by contributory or

comparative negligence and contributory or comparative fault.

       TWENTIETH. Each Plaintiff’s claims are barred, in whole or in part, by any alteration,

modification, or misuse of the prescribed medications by Plaintiffs, prescribing providers,

patients, or any other third parties, for which The Acquired Generic Actavis Entities cannot be

held responsible.

       TWENTY-FIRST. Each Plaintiff’s claims for punitive or exemplary damages or other

civil penalties are barred or reduced by applicable law or statute or, in the alternative, are

unconstitutional insofar as they violate the due process protections afforded by the United States
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 268 of 278. PageID #: 35179



Constitution, the excessive fines clause of the Eighth Amendment of the United States

Constitution, the Full Faith and Credit Clause of the United States Constitution, and applicable

provisions of the Constitution of this State or that of any other state whose laws may apply. Any

law, statute or other authority purporting to permit the recovery of punitive damages or civil

penalties in this case is unconstitutional, facially and as applied, to the extent that, without

limitation, it: (1) lacks constitutionally sufficient standards to guide and restrain the jury’s

discretion in determining whether to award punitive damages or civil penalties and/or the

amount, if any; (2) is void for vagueness in that it fails to provide adequate advance notice as to

what conduct will result in punitive damages or civil penalties; (3) unconstitutionally may permit

recovery of punitive damages or civil penalties based on harms to third parties, out-of-state

conduct, conduct that complied with applicable law, or conduct that was not directed, or did not

proximately cause harm, to Plaintiffs; (4) unconstitutionally may permit recovery of punitive

damages or civil penalties in an amount that is not both reasonable and proportionate to the

amount of harm, if any, to Plaintiffs and to the amount of compensatory damages, if any; (5)

unconstitutionally may permit jury consideration of net worth or other financial information

relating to The Acquired Generic Actavis Entities; (6) lacks constitutionally sufficient standards

to be applied by the trial court in post-verdict review of any award of punitive damages or civil

penalties; (7) lacks constitutionally sufficient standards for appellate review of any award of

punitive damages or civil penalties; (8) would unconstitutionally impose a penalty, criminal in

nature, without according to The Acquired Generic Actavis Entities the same procedural

protections that are accorded to criminal defendants under the constitutions of the United States,

this State, and any other state whose laws may apply; and (9) otherwise fails to satisfy Supreme

Court precedent, including, without limitation, Pacific Mutual Life Insurance. Co. v. Haslip, 499
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 269 of 278. PageID #: 35180



U.S. 1 (1991); TXO Production Corp. v. Alliance Res., Inc., 509 U.S. 443 (1993); BMW of North

America v. Gore, 517 U.S. 559 (1996); State Farm Insurance Co. v. Campbell, 538 U.S. 408

(2003); and Philip Morris USA v. Williams, 549 U.S. 346 (2007).

        TWENTY-SECOND. Each Plaintiff’s injuries and damages, if any, were due to illicit

use, misuse or abuse of the prescription medications at issue by the users, for which The

Acquired Generic Actavis Entities are not liable.

        TWENTY-THIRD. Each Plaintiff’s claims or damages are invalid and/or are barred, in

whole or in part, because the users of the medications at issue used them after acknowledging

and/or learning of their alleged risks.

        TWENTY-FOURTH. To the extent that Plaintiffs are alleging fraud, fraudulent

concealment, or similar conduct, Plaintiffs have failed to plead fraud with sufficient particularity.

        TWENTY-FIFTH. The Acquired Generic Actavis Entities’s liability, if any, will not

result from its conduct but is solely the result of an obligation imposed by law, and thus The

Acquired Generic Actavis Entities are entitled to complete indemnity, express or implied, by

other parties.

        TWENTY-SIXTH. Each Plaintiff’s injuries and damages, if any, were due to preexisting

conditions, idiosyncratic reactions, or other responses to the medications on the part of the

medication users, for which The Acquired Generic Actavis Entities cannot be held responsible.

The opioid medications at issue were manufactured, distributed, and labeled, in accordance with

the provisions of federal law, including the U.S. Food Drug and Cosmetics Act, and the

regulations promulgated pursuant thereto. Moreover, the activities alleged conformed with all

state and federal statutes, regulations, and industry standards based upon the state of knowledge

existing at the relevant time(s) alleged.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 270 of 278. PageID #: 35181



        TWENTY-SEVENTH. Should The Acquired Generic Actavis Entities be held liable to

Plaintiffs, which liability is specifically denied, The Acquired Generic Actavis Entities would be

entitled to a set-off for all sums of money received or available from or on behalf of any

tortfeasor(s) for the same injuries alleged in Plaintiffs’ Complaint.

        TWENTY-EIGHTH. Plaintiffs lack standing to bring their claims and the relief they

seek.

        TWENTY-NINTH. The Acquired Generic Actavis Entities are entitled to, and claims the

benefit of, all defenses and presumptions set forth in or arising from any rule of law or statute of

this State or any other state whose substantive law might control the action.

        THIRTIETH. Each Plaintiff’s claims violate the Supremacy Clause of the United States

Constitution.

        THIRTY-FIRST. Each Plaintiff’s claims may be barred, in whole or in part, because

neither users nor prescribers relied to their detriment upon any statement by The Acquired

Generic Actavis Entities in determining to use the medications at issue, particularly given the

TIRF REMS Access Program, required by the FDA, that mandates prescriber enrollment in order

to prescribe TIRF medicines.

        THIRTY-SECOND. Each Plaintiff’s claims are barred, in whole or in part, by the

deference that common law gives to discretionary actions by the FDA under the FDCA.

        THIRTY-THIRD. To the extent Plaintiffs assert claims that depend solely on violations

of federal law, including any claims of a “fraud on the FDA” with respect to The Acquired

Generic Actavis Entities’s disclosure of information related to the safety of its medications at

issue, such claims are barred and should be dismissed. See Buckman v. Plaintiffs’ Legal Comm.,

531 U.S. 341 (2001).
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 271 of 278. PageID #: 35182



       THIRTY-FOURTH. Each Plaintiff’s claims are barred because the conduct of The

Acquired Generic Actavis Entities conformed with the FDCA, the requirements of the FDA, the

Controlled Substances Act, and the requirements of the DEA. Moreover, the activities of The

Acquired Generic Actavis Entities alleged in the Complaint conformed with all state and federal

statutes, regulations, and industry standards based upon the state of knowledge existing at the

relevant time(s) alleged in the Complaint.

       THIRTY-FIFTH. Plaintiffs fail to plead and cannot establish that they incurred any costs

for any opioid prescription promoted or sold by The Acquired Generic Actavis Entities and that

was medically inappropriate or should not have been written, or that The Acquired Generic

Actavis Entities’s allegedly improper conduct caused any health care provider to write any

unnecessary, ineffective or harmful opioid prescriptions.

       THIRTY-SIXTH. Any statements in branded or unbranded materials that Plaintiffs seek

to attribute to The Acquired Generic Actavis Entities comporting with FDA-approved uses are

not misleading as a matter of law or otherwise actionable.

       THIRTY-SEVENTH. Plaintiffs fail to plead any actionable misrepresentation or

omission made by or attributable to The Acquired Generic Actavis Entities.

       THIRTY-EIGHTH. Plaintiffs fail to plead and cannot establish any duty owed to

Plaintiffs by The Acquired Generic Actavis Entities.

       THIRTY-NINTH. Each Plaintiff’s claims are barred because they violate procedural and

substantive due process rights under the Fourteenth Amendment to the U.S. Constitution and

Article I, § § 1, 2, 16, and 19 of the Constitution of Ohio, and the right to be free from retroactive

or ex post facto laws as guaranteed by Article I, § 10 of the United States Constitution and

Article II, § 28 of the Constitution of Ohio. The Acquired Generic Actavis Entities’s rights
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 272 of 278. PageID #: 35183



under the Due Process Clause of the U.S. Constitution and applicable state Constitution or statute

are further violated by any financial or other arrangement that might distort a government

attorney’s duty to pursue justice rather than his or her personal interests, financial or otherwise,

in the context of a civil enforcement proceeding, including by Plaintiffs’ use of a contingency fee

contract with private counsel.

           FORTIETH. Plaintiffs have failed to join one or more necessary and indispensable

parties.

           FORTY-FIRST. Each Plaintiff’s claims against The Acquired Generic Actavis Entities

are barred or limited by the economic loss rule.

           FORTY-SECOND. The Ohio public nuisance statute is unconstitutionally vague.

           FORTY-THIRD. Each Plaintiff’s claims against The Acquired Generic Actavis Entities

are barred under the municipal cost recovery rule.

           FORTY-FOURTH. To the extent Plaintiffs attempt to seek equitable relief, Plaintiffs are

not entitled to such relief because Plaintiffs have an adequate remedy at law and cannot

otherwise satisfy the elements for equitable relief.

           FORTY-FIFTH. Each Plaintiff’s claim for unjust enrichment is barred or limited because

The Acquired Generic Actavis Entities did not receive and retain any alleged benefit from

Plaintiffs.

           FORTY-SIXTH. Each Plaintiff’s claims are barred or limited by the separation of

powers doctrine.

           FORTY-SEVENTH. Plaintiffs have failed to comply with the requirement that they

identify each patient in whose claim(s) they have a subrogation interest.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 273 of 278. PageID #: 35184



       FORTY-EIGHTH. Plaintiffs seek duplicate or double recovery on the same injury or

damage, contrary to Ohio law.

       FORTY-NINTH. Any recovery against The Acquired Generic Actavis Entities are

barred or limited under the principles of assumption of the risk and informed consent.

       FIFTIETH. Each Plaintiff’s claims and damages are barred or limited, in whole or in

part, by common law, statutory, and state constitutional constraints on the exercise of police

powers by a municipality.

       FIFTY-FIRST. Each Plaintiff’s damages, if any, were not proximately caused by any act

or omission attributable to The Acquired Generic Actavis Entities.

       FIFTY-SECOND. As a matter of law, Plaintiffs are not entitled to a declaratory

judgment, injunction, or attorney’s fees for these alleged claims.

       FIFTY-THIRD. Each Plaintiff’s claim of public nuisance is barred or limited because,

among other reasons, no action of The Acquired Generic Actavis Entities involved interference

with real property, illegal conduct perpetrated by third-parties involving the use of an otherwise

legal product does not involve a public right against the manufacturer sufficient to state a claim

for public nuisance, the alleged public nuisance would have impermissible extraterritorial reach,

and the alleged wrongful conduct of The Acquired Generic Actavis Entities are too remote from

the alleged injury as a matter of law and due process.

       FIFTY-FOURTH. To the extent Plaintiffs seek punitive, exemplary, or aggravated

damages, any such damages are barred because the products at issue, and their labeling, were

subject to and received pre-market approval by the FDA under 52 Stat. 1040, 21 U.S.C. § 301.

       FIFTY-FIFTH. To the extent Plaintiffs seek to impose liability on The Acquired Generic

Actavis Entities for broad, general statements regarding the value or quality of The Acquired
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 274 of 278. PageID #: 35185



Generic Actavis Entities’s products that were made to and reasonably understood by providers as

opinion, such statements cannot constitute false representations as a matter of law.

       FIFTY-SIXTH. To the extent any agents, employees, or contractors of The Acquired

Generic Actavis Entities caused any of the damages alleged by Plaintiffs, such agents,

employees, or contractors were acting outside the scope of the agency employment, or contract

with The Acquired Generic Actavis Entities, and any recovery against The Acquired Generic

Actavis Entities must be reduced by the proportionate fault of such agents, employees, or

contractors.

       FIFTY-SEVENTH. To the extent each Plaintiff’s claims are based the alleged conduct of

other Defendants, and Plaintiffs seek to impose liability on The Acquired Generic Actavis

Entities only by virtue of The Acquired Generic Actavis Entities’s ownership of another

Defendant’s shares, membership within another Defendant’s unincorporated entity, or similar

affiliation, Plaintiffs have failed to plead—and cannot prove—any allegations sufficient to

support a claim to pierce the corporate veil or to otherwise hold The Acquired Generic Actavis

Entities liable merely by virtue of its corporate affiliation with any other Defendant.

       FIFTY-EIGHTH. Each Plaintiff’s claims are barred and should be dismissed under Fed.

R. Civ. P. 41(b) and any other applicable rules because Plaintiffs have refused to comply with

the Court’s case management orders, including CMO-1, and because Plaintiffs have refused to

identify the allegedly inappropriate, unnecessary, or otherwise improper opioid prescriptions that

they contend are at issue and on which they base their claims.

       FIFTY-NINTH. The representations or statements alleged to have been made were true

and accurate at the time made and/or otherwise were made in good faith, with a reasonable belief

as to their validity and accuracy and with a reasonable belief that all conduct was lawful.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 275 of 278. PageID #: 35186



        SIXTIETH. Plaintiffs’ claims are barred by the sophisticated user doctrine. Because of

their training and experience, doctors who prescribe opioids know or reasonably should know of

the potential risks, and defendants had no duty to warn and cannot be held liable for failing to

warn of risks and complications of which members of the relevant medical community knew or

should have known.

        SIXTY-FIRST. The doctrines of estoppel and/or waiver bar each Plaintiff’s claims. The

imposition of injunctive relief and/or civil penalties would be inequitable, particularly in light of

defendants’ lawful and proper sale of products that are heavily regulated and include an FDA-

approved and required warning.

        SIXTY-SECOND. Plaintiffs’ injury through criminal acts claims fail because there has

been no relevant criminal conviction.

        SIXTY-THIRD. Plaintiffs fail to identify any concerted action by The Acquired Generic

Actavis Entities to participate in any conspiracy.

        SIXTY-FOURTH. Each Plaintiff’s common law and public nuisance claims have been

abrogated by the Ohio Products Liability Act.

        SIXTY-FIFTH. Any defendant’s liability must be limited in accordance with the

percentage of fault allocated to it by the ultimate trier of fact and/or law. Each defendant may

only be severally liable for any injuries or expenses. Plaintiffs’ alleged damages are not

indivisible but comprise separate and discrete costs.

        SIXTY-SIXTH. Plaintiffs’ claims for punitive damages, statutory damages, civil

penalties, and other relief are prohibited under the Fifth, Eighth, and Fourteenth Amendments of

the United States Constitution, and Article I, §§ 1, 2, 9, 10, 16, and 19 of the Constitution of

Ohio.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 276 of 278. PageID #: 35187



        SIXTY-SEVENTH. Each Plaintiffs’ claims are barred, in whole or in part, by the

Commerce Clause of the United States Constitution.

                                          DEFENSES RESERVED

        The Acquired Generic Actavis Entities hereby give notice that they intend to rely upon

any other defenses that may become available or apparent during the discovery proceedings in

this matter, and hereby reserve their right to amend their Answer and to assert any such defenses.

                                    DEMAND FOR JURY TRIAL

        The Acquired Generic Actavis Entities hereby demand a trial by jury of all issues so

triable. The Acquired Generic Actavis Entities also hereby reserve the right to remand each case

to its original jurisdiction for trial.

        WHEREFORE, The Acquired Generic Actavis Entities demand judgment dismissing

Plaintiffs’ Complaint in its entirety, together with costs and disbursements. The Acquired

Generic Actavis Entities further demand such other relief, both general and specific, at law or in

equity, to which they are justly entitled.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 277 of 278. PageID #: 35188



Dated: January 15, 2019                   Respectfully submitted,

                                          /s/ Steven A. Reed
                                          Steven A. Reed
                                          Eric W. Sitarchuk
                                          Rebecca J. Hillyer
                                          MORGAN, LEWIS & BOCKIUS LLP
                                          1701 Market Street
                                          Philadelphia, PA 19103-2921
                                          Telephone:     +1.215.963.5000
                                          Facsimile:     +1.215.963.5001
                                          steven.reed@morganlewis.com
                                          eric.sitarchuk@morganlewis.com
                                          rebecca.hillyer@morganlewis.com

                                          Wendy West Feinstein
                                          MORGAN, LEWIS & BOCKIUS LLP
                                          One Oxford Centre, Thirty-Second Floor
                                          Pittsburgh, PA 15219-6401
                                          Telephone: +1.412.560.7455
                                          Facsimile: +1.412.560.7001
                                          wendy.feinstein@morganlewis.com

                                          Brian M. Ercole
                                          MORGAN, LEWIS & BOCKIUS LLP
                                          200 S. Biscayne Blvd., Suite 5300
                                          Miami, FL 33131-2339
                                          Telephone: +1.305.415.3000
                                          Facsimile: +1.305.415.3001
                                          brian.ercole@morganlewis.com

                                          Attorneys for Actavis LLC, Actavis Pharma,
                                          Inc. and Watson Laboratories, Inc.
Case: 1:17-md-02804-DAP Doc #: 1273 Filed: 01/15/19 278 of 278. PageID #: 35189




                                  CERTIFICATE OF SERVICE

       I hereby certify that on this 15th day of January, 2019, the foregoing was electronically

filed with the Clerk of the Court by using the CM/ECF system, which will send a notice of

electronic filing to all counsel of record. Pursuant to Fed. R. Civ. P. 5, if electronic notice is not

indicated through the court’s e-filing system, a true and correct copy of the foregoing document

will be served via electronic mail or U.S. Mail.




Dated: January 15, 2019                        /s/ Steven A. Reed
                                               Steven A. Reed
